Exhibit 10.1

KILROY CENTRE DEL MAR

OFFICE LEASE

This Office Lease (the “Lease”), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the “Summary”), below, is made by and
between KILROY REALTY, L.P., a Delaware limited partnership (“Landlord”), and
SANTARUS, INC., a Delaware corporation (“Tenant”).

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASE

  

DESCRIPTION

1. Date:

   October 5, 2012.

2. Premises:

  

2.1 Building:

   That certain five (5)-story building (the “Building”) located at 3611 Valley
Centre Drive, San Diego, California 92130, which Building contains approximately
133,240 rentable square feet of space, and which Building is commonly referred
to as “Building 2” within the “Project” (defined below).

2.2 Premises:

   40,144 rentable (37,167 usable) square feet of space comprising (a) 26,437
rentable (25,038 usable) square feet of space located on the fourth (4th) floor
of the Building commonly known as Suite 400, and (b) 13,707 rentable (12,129
usable) square feet of space located on the fifth (5th) floor of the Building
commonly known as Suite 500. The Initial Premises is further set forth in
Exhibit A to this Lease.

2.3 Must-Take Space:

   7,044 rentable (6,233 usable) square feet of space located on the fifth (5th)
floor of the Building commonly known as Suite 550, as further set forth in
Exhibit A-1 to this Lease.

2.4 Project:

   The Building is part of an office project known as “Kilroy Center Del Mar,”
as further set forth in Section 1.1.2 of this Lease.

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 



--------------------------------------------------------------------------------

3. Lease Term

    (Article 2):

  

3.1 Length of Term:

   Approximately seven (7) years and five (5) months.

3.2 Lease Commencement Date:

   The earlier to occur of (i) the date upon which Tenant first commences to
conduct business in the Premises, and (ii) the date upon which the Premises is
“Ready for Occupancy,” as that term is set forth in Section 5.1 of the Work
Letter attached as Exhibit B to the Lease, which Lease Commencement Date is
anticipated to be December 15, 2012.

3.3 Intentionally Omitted:

   Intentionally Omitted.

3.4 Lease Expiration Date:

   The last day of the eighty-ninth (89th) full calendar month of the Lease
Term.

3.5 Option Terms:

   Two (2) five (5)-year options to renew, as more particularly set forth in
Section 2.2 of this Lease.

4. Base Rent (Article 3):

  

 


Period During Lease

Term

   Annualized
Base Rent*     Monthly
Installment
of Base Rent*     Monthly
Rental Rate
per Rentable
Square Foot*  

Lease Commencement Date – the day immediately preceding the Must-Take Space
Commencement Date

   $ 1,710,134.40 **    $ 142,511.20 **    $ 3.55   

The Must-Take Space Commencement Date – the last day of the full calendar month
that is Lease Month 12à

   $ 2,010,208.80 ¨    $ 167,517.40 ¨    $ 3.55   

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-2-



--------------------------------------------------------------------------------

The first (1st) day of the full calendar month that is Lease Month 13 – the last
day of the full calendar month that is Lease Month 24à

   $ 2,070,515.06       $ 172,542.92       $ 3.66   

The first (1st) day of the full calendar month that is Lease Month 25 – the last
day of the full calendar month that is Lease Month 36à

   $ 2,132,630.52       $ 177,719.21       $ 3.77   

The first (1st) day of the full calendar month that is Lease Month 37 – the last
day of the full calendar month that is Lease Month 48à

   $ 2,196,609.43       $ 183,050.79       $ 3.88   

The first (1st) day of the full calendar month that is Lease Month 49 – the last
day of the full calendar month that is Lease Month 60à

   $ 2,262,507.71       $ 188,542.31       $ 4.00   

The first (1st) day of the full calendar month that is Lease Month 61 – the last
day of the full calendar month that is Lease Month 72à

   $ 2,330,382.95       $ 194,198.58       $ 4.12   

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-3-



--------------------------------------------------------------------------------

The first (1st) day of the full calendar month that is Lease Month 73 – the last
day of the full calendar month that is Lease Month 84à

   $ 2,400,294.43       $ 200,024.54       $ 4.24   

The first (1st) day of the full calendar month that is Lease Month 85 – Lease
Expiration Dateà

   $ 2,472,303.27       $ 206,025.27       $ 4.37   

 

*

The initial Annual Base Rent (and Monthly Installment of Base Rent) was
calculated by (A) multiplying the initial Monthly Rental Rate per Rentable
Square Foot by the number of rentable square feet of space in the Premises, and
(B) increasing such amount by the “Additional Monthly Base Rent,” if any, as
that term is set forth in Section 1.3 of the Work Letter. In all subsequent
periods during the Lease (i.e., commencing on the first (1st) day of the full
calendar month that is Lease Month 13 and continuing thereafter at the intervals
set forth above), the calculation of Annual Base Rent (and Monthly Installment
of Base Rent) reflects an annual increase of three percent (3%).

 

** Subject to abatement, pursuant to Sections 3.2, below.

 

à The Base Rent for this period, as well as all subsequent periods during the
Lease Term, was calculated based on the inclusion of the Must-Take Space as part
of the Premises.

 

¨ Subject to abatement, pursuant to Sections 3.3, below.

 

5. Base Year

    (Article 4):

   Calendar year 2013; provided, however, electricity is separately metered and
directly paid by Tenant to the applicable utility provider or, at Landlord’s
option, to Landlord.

6. Tenant’s Share

    (Article 4):

  

Initially, 30.1291%.

 

As of the Must-Take Space Commencement Date, 35.4158%.

7. Permitted Use

    (Article 5):

   Tenant shall use the Premises solely for general office use and uses
incidental thereto (the “Permitted Use”); provided, however, that
notwithstanding anything to the contrary set forth hereinabove, and as more
particularly set forth in the Lease, Tenant shall be responsible for operating
and maintaining the Premises pursuant to, and in no event may Tenant’s Permitted
Use violate, (A) Landlord’s “Rules and Regulations,” as that term is set forth
in Section 5.2 of this Lease, (B) all “Applicable Laws,” as that term is set
forth in Article 24 of this Lease, (C) all

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-4-



--------------------------------------------------------------------------------

   applicable zoning, building codes and the “CC&Rs,” as that term is set forth
in Section 5.3 of this Lease, and (D) the character of the Project as a
first-class office building Project consistent with “Comparable Buildings” (as
that term is defined in Section 4 of Exhibit G attached hereto and made a part
hereof).

8. Security Deposit

    (Article 21):

   $348,536.00.

9. Parking Pass Ratio

    (Article 28):

   Four (4) unreserved parking passes for every 1,000 rentable square feet of
the Premises

10. Address of Tenant

      (Section 29.18):

     

Santarus, Inc.

3721 Valley Centre Drive, Suite 400

San Diego, California 92130

Attention: Chief Financial Officer

 

With a copy to:

 

Santarus, Inc.

3721 Valley Centre Drive, Suite 400

San Diego, California 92130

Attention: Legal Affairs Department

 

(Prior to the Lease Commencement Date)

 

and

 

Santarus, Inc.

3611 Valley Centre Drive, Suite 400

San Diego, California 92130

Attention: Chief Financial Officer

 

With a copy to:

 

Santarus, Inc.

3611 Valley Centre Drive, Suite 400

San Diego, California 92130

Attention: Legal Affairs Department

 

(After Lease Commencement Date)

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-5-



--------------------------------------------------------------------------------

11. Address of Landlord

      (Section 29.18):

   See Section 29.18 of the Lease.

12. Broker

      (Section 29.24):

  

Representing Tenant:

   Representing Landlord:

Jones Lang LaSalle.

   None.

13. Improvements

  

13.1 Landlord Contribution Amount Towards the cost of the Improvements in the
initial Premises
(Section 2 of Exhibit B):

   $1,405,040.00 (i.e., Thirty-Five and 00/100 Dollars ($35.00) for each
rentable square foot of the Premises), with an option, pursuant to the terms of
Section 1.3 of the Work Letter, of an “Additional Allowance” of up to a maximum
of Five and 00/100 Dollars ($5.00) per rentable square foot of the Premises.

13.2 Landlord Contribution Amount Towards the cost of the Improvements in the
Must-Take Space
(Section 2 of Exhibit B):

   The product of (A) $246,540.00 (i.e., Thirty-Five and 00/100 Dollars ($35.00)
for each rentable square foot of the Must-Take Space), and (B) a fraction the
numerator of which is the number of full calendar months occurring during the
“Must-Take Term” (as that term is defined in Section 1.3.3 of this Lease) when
Base Rent is payable (i.e., such period shall not include “Must-Take Base Rent
Abatement Period” (as that term is defined in Section 3.3 of this Lease)), and
the denominator of which is eight-four (84) (i.e., the number of full calendar
months occurring during the entire initial Lease Term when Base Rent is
payable). The foregoing amount shall be referred to as the “Must-Take Space
Improvement Contribution Amount.”

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-6-



--------------------------------------------------------------------------------

ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

1.1 Premises, Building, Project and Common Areas.

1.1.1 The Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
“Premises”). The outline of the Premises is set forth in Exhibit A attached
hereto and each floor or floors of the Premises has the number of rentable
square feet as set forth in Section 2.2 of the Summary. The parties hereto agree
that the lease of the Premises is upon and subject to the terms, covenants and
conditions (the “TCCs”) herein set forth, and Landlord and Tenant each covenant
as a material part of the consideration for this Lease to keep and perform each
and all of such TCCs by it to be kept and performed. The parties hereto hereby
acknowledge that the purpose of Exhibits A and A-1 is to show the approximate
location of the Premises and the Must-Take Space in the “Building,” as that term
is defined in Section 1.1.2, below, only, and such Exhibit is not meant to
constitute an agreement, representation or warranty as to the construction of
the Premises, the precise area thereof or the specific location of the “Common
Areas,” as that term is defined in Section 1.1.3, below, or the elements thereof
or of the access-ways to the Premises or the “Project,” as that term is defined
in Section 1.1.2, below. Except as specifically set forth in this Lease and in
the Work Letter attached hereto as Exhibit B (the “Work Letter”), Landlord shall
not be obligated to provide or pay for any improvement work or services related
to the improvement of the Premises. Tenant also acknowledges that neither
Landlord nor any agent of Landlord has made any representation or warranty
regarding the condition of the Premises, the Building or the Project or with
respect to the suitability of any of the foregoing for the conduct of Tenant’s
business, except as specifically set forth in this Lease and the Work Letter.
Subject to Landlord’s repair and maintenance obligations set forth in Article 7
of this Lease, below, and the terms and provisions of the Work Letter, the
taking of possession of the Premises by Tenant shall conclusively establish that
the Premises and the Building were at such time in good and sanitary order,
condition and repair, subject only to (i) the provisions of this Section 1.1.1,
(ii) latent defects brought to Landlord’s attention in writing within one
(1) year following Landlord’s delivery of the Premises to Tenant, and
(iii) Landlord’s ongoing obligations set forth in Sections 1.1.3 and 29.33, and
Articles 7 and 24 of this Lease. Notwithstanding anything to the contrary set
forth in this Lease, Landlord shall, at Landlord’s sole cost and expense,
deliver the Premises to Tenant with the “Building Structure” (as that term is
defined in Section 7.1 below) and the “Building Systems” (as that term is
defined in Section 7.1, below) serving and within the Premises, in good working
condition and repair and in material compliance with all “Applicable Laws” (as
that term is defined in Article 24 of this Lease) in effect as of the date of
the delivery of the Premises by Landlord to Tenant, and Landlord covenants that
(A) such Building Systems have recently been operated, (B) such Building Systems
have been regularly serviced, and (C) such Building Systems and the Building’s
roof have a remaining useful life extending beyond the initial Lease Term (and
if any of the same need to be replaced during the initial Lease Term for any
reason other than (x) Tenant’s over-standard use of the same, in which case the
provisions of Section 6.2 of the Lease shall apply; or (y) Tenant’s failure to
properly maintain the same in accordance with Article 7 of this Lease; or (z) as
permitted by Section 4.2.4(xiii)(A) or (B), the cost shall be paid by Landlord
and not included in Operating Expenses). If, within the first twelve (12) months
of

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-7-



--------------------------------------------------------------------------------

the initial Lease Term, it is discovered that Landlord failed to deliver the
Premises in compliance with the obligations listed in the immediately preceding
sentence, then Landlord shall, at its sole cost and expense, make any repairs
and/or replacements necessary to put the Building Systems and Building Structure
serving the Premises in the condition required by the immediately preceding
sentence.

1.1.2 The Building and The Project. The Premises are a part of the building set
forth in Section 2.1 of the Summary (the “Building”). The Building is part of an
office project known as “Kilroy Centre Del Mar.” The term “Project,” as used in
this Lease, shall mean (i) the Building and the Common Areas, (ii) the land
(which is improved with landscaping, parking facilities and other improvements)
upon which the Building and the Common Areas are located, and (iii) the other
office buildings located adjacent to the Building and the land upon which such
adjacent office buildings are located.

1.1.3 Common Areas. Tenant shall have the non-exclusive right to use in common
with other tenants in the Project, and subject to the rules and regulations
referred to in Article 5 of this Lease, those portions of the Project which are
provided, from time to time, for use in common by Landlord, Tenant and any other
tenants of the Project (such areas, together with such other portions of the
Project designated by Landlord, in its discretion, including certain areas
designated for the exclusive use of certain tenants, or to be shared by Landlord
and certain tenants, are collectively referred to herein as the “Common Areas”).
The Common Areas shall consist of the “Project Common Areas” and the “Building
Common Areas” (as those terms are defined below). The term “Project Common
Areas,” as used in this Lease, shall mean the portion of the Project designated
as such by Landlord (including, without limitation, the Fitness Center (subject
to the provisions of Section 29.34), sidewalk areas, multi-tenant access-ways
and the multi-tenant “first-come first served” areas of the Project parking
facility). The term “Building Common Areas,” as used in this Lease, shall mean
the portions of the Common Areas located within the Building designated as such
by Landlord (including, without limitation, the main multi-tenant lobby of the
Building, the areas on individual multi-tenant floors that are designed to be
accessible to more than one (1) tenant (e.g., fire vestibules, elevators,
multi-tenant foyers, multi-tenant lobbies, multi-tenant electrical and telephone
closets, multi-tenant restrooms, multi-tenant mechanical rooms, multi-tenant
janitorial closets and other similar facilities for the benefit of the tenants
and invitees of the Building)). The manner in which the Common Areas are
maintained and operated shall be at the reasonable discretion of Landlord (but
at all times in a manner consistent with a first class office project) and the
use thereof shall be subject to such rules, regulations and restrictions as
Landlord may make from time to time, provided that such rules, regulations and
restrictions do not unreasonably interfere with the rights granted to Tenant
under this Lease and the permitted use granted under Section 5.1, below.
Landlord reserves the right to close temporarily, make alterations or additions
to, or change the location of elements of the Project and the Common Areas;
provided that no such changes shall be permitted which (a) materially reduce
Tenant’s rights, the level of utilities or services supplied to the Premises or
access hereunder, or (b) materially increase Tenant’s obligations hereunder.
Except when and where Tenant’s right of access is specifically excluded in this
Lease, Tenant shall have the right of access to the Premises, the Building, and
the Project parking facility twenty-four (24) hours per day, seven (7) days per
week during the “Lease Term,” as that term is defined in Section 2.1, below.

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-8-



--------------------------------------------------------------------------------

1.2 Stipulation of Rentable Square Feet of Premises. For purposes of this Lease,
the “rentable square feet” and “usable square feet” of the Premises has been
calculated by Stevenson Systems, Inc. using Office Buildings: Standard Methods
of Measurement and Calculating Rentable Area – 2010 (Method B) (ANSI/BOMA
Z65.1-2010), and its accompanying guidelines (collectively, “BOMA”), and shall
be deemed as set forth in Sections 2.2 and 2.3 of the Summary.

1.3 Must Take Space.

1.3.1 Must-Take Space. Unless Tenant has previously exercised its right of first
refusal with respect to the portion of the “First Refusal Space” (as that term
is defined below in Section 1.4) consisting of the Must-Take Space, effective as
of the “Must-Take Space Commencement Date” (as that term is defined below in
Section 1.3.2), but in no event later than December 15, 2013 (except as may be
delayed due to one or more “Tenant Delays” (as that term is defined in
Section 5.2 of the Work Letter)), Landlord shall deliver to Tenant possession of
the “Must Take Space,” as that term is defined in Section 2.3 of the Summary and
the Premises shall be automatically deemed to include the rentable (and usable)
square footage of the Must-Take Space. Accordingly, as of the Must-Take Space
Commencement Date, the term “Premises” shall mean the Must-Take Space and the
initial Premises identified in Section 2.2 of the Summary. During the period
commencing on the date of this Lease and ending on the Must-Take Space
Commencement Date, Landlord shall, from time to time, notify Tenant of any
written notice of violation or violations (or claim thereof) of Applicable Laws
which it receives from a governmental authority with regard to the Must-Take
Space.

1.3.2 Description of the Must-Take Space/Delivery of the Must-Take Space. The
“Must-Take Space Commencement Date” shall mean the earlier to occur of (i) the
date upon which Tenant first commences to conduct business in the Must-Take
Space, and (ii) the date upon which the Must-Take Space is “Ready for
Occupancy,” as that term is set forth in Section 5.1 of the Work Letter, which
Must-Take Commencement Date is anticipated to be December 1, 2013. Provided that
Tenant and its agents do not unreasonably interfere with the construction of the
“Must-Take Improvements” (as that term is defined in Section 1.3.4 below),
Landlord shall allow Tenant access to the Must-Take Space approximately two
(2) weeks prior to the “Substantial Completion” (as that term is defined in
Section 5.1 of the Work Letter) of the Must-Take Improvements for the purpose of
Tenant installing overstandard equipment, furniture and fixtures (including
Tenant’s data and telephone equipment) in the Must-Take Space. Prior to Tenant’s
entry into the Must-Take Space as permitted by the terms of this Section 1.3.2,
Tenant shall submit a schedule to Landlord and Landlord’s contractor, for their
reasonable approval, which schedule shall detail the timing and purpose of
Tenant’s entry. Tenant shall hold Landlord harmless from and indemnify, protect
and defend Landlord against any loss or damage to the Building or the Must-Take
Space and against injury to any persons caused by Tenant’s actions pursuant to
this Section 1.3.2. Other than (i) Tenant’s obligation to pay “Base Rent” (as
that term is defined in Section 3.1 below) and “Direct Expenses” (as that term
is defined in Section 4.2.2 of this Lease), and (ii) Tenant’s right to use the
Must-Take Space for the Permitted Use (as opposed to the installation and
preparation work identified above), all of the terms and conditions of this
Lease shall apply during the aforementioned early access period as though the
Must-Take Space Commencement Date had occurred (it nevertheless being
acknowledged that the Must-Take Space Commencement Date shall not actually occur
until the occurrence of the same pursuant to the terms of this Section 1.3.2).

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-9-



--------------------------------------------------------------------------------

1.3.3 Rent and Term. The lease term for the Must-Take Space shall commence, and
Tenant shall commence payment of “Rent” (as that term is defined in Section 4.1
of this Lease) for the Must-Take Space, on the Must-Take Space Commencement
Date, and the lease term for the Must-Take Space shall expire upon the Lease
Expiration Date (such period during which Tenant leases the Must-Take Space
shall be referred to as the “Must-Take Term”). Upon the Must-Take Space
Commencement Date, the Must-Take Space shall become part of the Premises for all
purposes hereunder, and, except as otherwise provided in this Section 1.3 shall
be subject to all of the TCCs of this Lease and accordingly, the base rent and
additional rent for the Must-Take Space shall be at the same rate, and shall
thereafter be escalated in the same manner, as the then-current Base Rent and
“Additional Rent” (as that term is defined in Section 4.1 below) for the initial
Premises, as such Base Rent and Additional Rent are adjusted and escalated
pursuant to the terms of this Lease; provided, however, in no event shall Tenant
be entitled to the “Initial Premises Base Rent Abatement” (as that term is
defined in Section 3.2 of this Lease), and Tenant shall only be entitled to the
“Must-Take Base Rent Abatement” (as that term is defined in Section 3.3 of this
Lease); provided further, however, Landlord’s contribution towards the cost of
the Improvements in the Must-Take Space shall not exceed the “Must-Take Space
Improvement Contribution Amount” (as that term is defined in Section 13.2 of the
Summary), as more particularly contemplated by Section 1.3.4 below. Furthermore,
for purposes of calculating Tenant’s obligations under Article 4 of this Lease,
Tenant’s Share of Direct Expenses shall be effective as of the Must-Take Space
Commencement Date increased as contemplated by Section 6 of the Summary. At any
time during the Tenant’s lease of the Must-Take Space, Landlord may deliver to
Tenant a notice in the form set forth in Exhibit C, attached hereto, as a
confirmation of the actual Must-Take Space Commencement Date, which Tenant shall
execute and return such notice to Landlord within ten (10) business days of
receipt thereof.

1.3.4 Construction In the Must-Take Space. Subject to the provisions of this
Section 1.3.4 and the deemed changes to the Work Letter with respect to the
Must-Take Space, Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Must-Take Space
except as set forth in the Work Letter as it applies to the Must-Take Space.
Notwithstanding the foregoing, the construction of improvements in the Must-Take
Space shall comply with the terms of the Work Letter attached to this Lease as
Exhibit B (the “Must-Take Improvements”); provided, however, with respect to the
Must-Take Improvements only, the following modifications shall be deemed to have
been made to the Work Letter: (A) the amount which Landlord is willing to
contribute towards the cost of constructing the Improvements in Must-Take Space
shall be limited to the Must-Take Space Improvement Contribution Amount (and
references to the Landlord Contribution Amount shall, for the purposes of the
Must-Take Space, be deemed to refer to the Must-Take Space Improvement
Contribution Amount), (B) Landlord shall not reimburse Tenant via the Must-Take
Space Improvement Contribution Amount or otherwise for any of the costs or
expenses listed in Sections 1.4(A) through (E) of the Work Letter (provided,
however, Tenant shall be permitted to spend up to an amount equal to Twenty-Six
Thousand Three Hundred Twenty and 25/100 Dollars ($26,320.25) on the cost of
installing and purchasing voice, data and other information technology (“IT”)
cabling, (C) the Must-Take Space Improvement Contribution Amount shall

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-10-



--------------------------------------------------------------------------------

not be available for use by Tenant in portions of the initial Premises, (D) no
Additional Allowance shall be available for Tenant’s use during the construction
of the Improvements in the Must-Take Space (and therefore all references in the
Work Letter to the Additional Allowance shall, with respect to the Must-Take
Space, be deleted and be deemed of no force or effect), (E) references to the
Premises contained therein shall be deemed to refer to the Must-Take Space; and
(F) references to the Space Plan, Plan Check Drawings, Reception and Galley
Space Plan and Improvement Plans shall be deemed to refer to the space and other
plans and specifications, as applicable, approved by Landlord and Tenant for the
Must-Take Space. Subject to Landlord’s repair and maintenance obligations set
forth in Article 7 of this Lease, below, and the terms and provisions of the
Work Letter, the taking of possession of the Must-Take Space by Tenant shall
conclusively establish that the Must-Take Space and the Building were at such
time in good and sanitary order, condition and repair, subject only to (i) the
provisions of Section 1.1.1, provided all references to the Premises in
Section 1.1.1 shall be deemed to refer to the Must-Take Space, (ii) latent
defects brought to Landlord’s attention in writing within one (1) year following
Landlord’s delivery of the Must-Take Space to Tenant, and (iii) Landlord’s
ongoing obligations set forth in Sections 1.1.3 and 29.33, and Articles 7 and 24
of this Lease.

1.4 Right of First Refusal. During the period commencing on the date of this
Lease and continuing through the date immediately preceding the first
(1st) anniversary of the Lease Commencement Date, Landlord hereby grants to the
Tenant originally named herein (the “Original Tenant”) and its “Permitted
Transferee Assignees” (as that term is defined in Section 14.8 of this Lease),
subject to the terms of this Section 1.4, an ongoing right of refusal with
respect to all remaining space on the fifth (5th) floor of the Building which is
not part of the Premises (the “First Refusal Space”).

1.4.1 Procedure for Lease.

1.4.1.1 Procedure for Offer. Landlord shall notify Tenant (the “First Refusal
Notice”) from time-to-time when and if Landlord receives a “bona-fide
third-party offer” for the First Refusal Space. Pursuant to such First Refusal
Notice, Landlord shall offer to lease to Tenant the applicable First Refusal
Space. The First Refusal Notice shall describe the First Refusal Space and shall
identify the “First Refusal Space Terms” (as that term is defined in
Section 1.4.2 below). For purposes of this Section 1.4, a “bona-fide third-party
offer” shall mean a counter-offer received by Landlord to lease First Refusal
Space from an unaffiliated and qualified third party which Landlord would
otherwise be willing to accept. For purposes of example only, the following
would each constitute a bona-fide third-party offer:

 

  (a) Landlord receives a request for proposal from an unaffiliated and
qualified third party. Landlord responds to the request for proposal with a
lease proposal and subsequently receives a written bona-fide counter proposal
from the unaffiliated and qualified third party (or the third party accepts
Landlord’s proposal).

 

  (b)

Landlord receives a written offer to lease from an unaffiliated and qualified
third party. Landlord responds to the offer with a written

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-11-



--------------------------------------------------------------------------------

  counter offer and subsequently receives a bona-fide counter to Landlord’s
counter offer from the unaffiliated and qualified third party (or the third
party accepts Landlord’s proposal).

1.4.1.2 Procedure for Acceptance. If Tenant wishes to exercise Tenant’s right of
first refusal with respect to the First Refusal Space described in the First
Refusal Notice, then within ten (10) days of delivery of the First Refusal
Notice to Tenant, Tenant shall deliver notice to Landlord of Tenant’s exercise
of its right of first refusal with respect to all of the First Refusal Space
described in the First Refusal Notice upon the terms and conditions contained in
such First Refusal Notice and otherwise contained in this Lease. If Tenant does
not so notify Landlord within such ten (10) day period of Tenant’s exercise of
its first refusal right, then Landlord shall be free to negotiate and enter into
a lease for the First Refusal Space to anyone whom it desires on materially the
same net-effective economic terms and the same fundamental non-economic terms
set forth in the First Refusal Notice. In the event Landlord wishes to proceed
with a lease to a third-party where the net-effective economic terms are not
materially the same as those set forth in the First Refusal Notice or the
fundamental non-economic terms are different from those set forth in the First
Refusal Notice, Tenant’s rights to such First Refusal Space under this
Section 1.4 shall renew, in which case the provisions of this Section 1.4 shall
again be effective and Landlord shall again offer such First Refusal Space to
the Tenant pursuant to the terms hereof (and Tenant shall again have ten
(10) days within which to respond). In the event Landlord does not lease such
First Refusal Space pursuant to the foregoing sentence within a period of one
hundred eighty (180) days commencing upon the expiration of the ten (10) day
period, after which time, Tenant’s rights to such space under this Section 1.4
shall renew. Notwithstanding any provision contained in this Section 1.4,
Tenant’s ongoing right of first refusal shall be subordinate to (x) Landlord’s
right to occupy and use the First Refusal Space itself (or via any of its
affiliates) (in its sole and absolute discretion), and (y) the rights of that
certain current third-party tenant (the “Current Third-Party Tenant”) (and all
affiliates thereof) with whom Landlord is presently negotiating a lease with
respect to that certain space consisting of approximately 5,542 rentable square
feet of space on the fifth (5th) floor of the Building commonly known as Suite
525 (“Suite 525”); provided, however, as of the date of this Lease, there are no
additional superior right holders with respect to the First Refusal Space. If
Landlord enters into (i) any lease of First Refusal Space (“Third Party Lease”)
to any third party (“Third Party Tenant”) in accordance with the foregoing
(i.e., after Tenant has been deemed not to have elected to exercise its rights
pursuant to the terms hereof), or (ii) a lease of Suite 525 with the Current
Third-Party Tenant (“Current TPT Lease”), Tenant’s rights under this Section 1.4
shall be subordinate only to the rights of the Third Party Tenant under the
Third Party Lease or the rights of the Current Third-Party Tenant under the
Current TPT Lease (as the case may be) with respect to the space leased and
encumbered pursuant to the provisions of the Third Party Lease or the Current
TPT Lease (as the case may be) and all extensions and renewals of the Third
Party Lease, but not any extension or renewal of the Current TPT Lease.
Notwithstanding the foregoing, (a) Landlord shall not enter into any Third Party
Lease with respect to the Must-Take Space for a term that extends beyond
September 1, 2013 or which includes any terms and conditions which would cause
the Must-Take Commencement Date to extend beyond December 1, 2013 or otherwise
impair Tenant’s right, and Landlord’s obligation, to lease the Must-Take Space
in accordance with Section 1.3 of this Lease; and (b) the term of the Current
TPT Lease shall not extend beyond January 31, 2016, nor shall the Current
Third-Party Tenant have any right to renew or extend the Current TPT Lease that
is superior to Tenant’s rights hereunder with respect to Suite 525.

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-12-



--------------------------------------------------------------------------------

1.4.2 Amendment to Lease. If Tenant timely exercises Tenant’s right of first
refusal to lease First Refusal Space as set forth herein, Landlord and Tenant
shall within thirty (30) days thereafter execute an amendment to this Lease (the
“First Refusal Space Amendment”) for such First Refusal Space upon the terms set
forth in the First Refusal Notice, but otherwise upon the TCCs set forth in this
Lease and this Section 1.4. Notwithstanding the foregoing, an otherwise valid
exercise of Tenant’s right of first refusal shall be of full force and effect
irrespective of whether the First Refusal Space Amendment is timely signed by
Landlord and Tenant. Notwithstanding any provision to the contrary contained in
this Lease, Landlord and Tenant acknowledge and agree that the terms pursuant to
which Tenant shall lease the First Refusal Space (i.e., in accordance with the
First Refusal Space Amendment) shall be as follows: (A) the Base Rent per each
rentable square foot of the First Refusal Space shall be equal to the
then-applicable Monthly Rental Rate per Rentable Square Foot of the Premises
(i.e., as scheduled in Section 4 of the Summary) and shall increase at the same
time as the Rent pertaining to the Premises, (B) the improvement allowance
pertaining to each rentable square foot of the First Refusal Space (the “First
Refusal Space Allowance”) shall be equal to the product of (x) Thirty-Five
($35.00) per rentable square foot of the First Refusal Space, and (y) a fraction
the numerator of which is the number of full calendar months during the “First
Refusal Space Lease Term” (defined in Section 1.4.4 below) when Base Rent is
payable and the denominator of which is eighty-four (84) full calendar months,
(C) the base rent abatement pertaining to the First Refusal Space shall be equal
to the product of (i) six (6) months, and (ii) a fraction the numerator of which
is the number of full calendar months during the First Refusal Space Lease Term
when Base Rent is payable and the denominator of which is eighty-four (84) full
calendar months,(D) the Security Deposit shall be increased appropriately based
upon the rentable square footage of the First Refusal Space, and (E) Landlord
shall, in connection with Tenant’s lease of the entire fifth (5th) floor only
(as opposed to a lesser amount thereof), upgrade the lobby located on the fifth
(5th) floor to be generally consistent with the layout of the lobby located on
the fourth (4th) floor of the Building (the terms contained in the foregoing
items (A), (B), (C), (D) and (E) shall be referred to as the “First Refusal
Space Terms”). The First Refusal Space Amendment shall include an acknowledgment
by Landlord’s Portfolio Manager that to the actual knowledge of such person,
with any personal liability or duty of investigation, Landlord has not received
from the applicable governmental agencies any written notice of violation or
violations (or claim thereof) with regard to (x) the First Refusal Space,
(y) the Building, or (z) the “Applicable Laws” existing as of the date of the
First Refusal Space Amendment.

1.4.3 No Defaults; Required Financial Condition of Tenant. The rights contained
in this Section 1.4 shall be personal to the Original Tenant and its Permitted
Transferee Assignees and may only be exercised by the Original Tenant or a
Permitted Transferee Assignee (and not by any other assignee, sublessee or other
transferee of the Original Tenant’s interest in this Lease) if the Original
Tenant and/or a Permitted Transferee Assignee occupies not less than
seventy-five percent (75%) of the entire then existing Premises. The right to
lease the First Refusal Space as provided in this Section 1.4 may not be
exercised if, as of the date Tenant attempts to exercise its right of first
refusal with respect to the First Refusal Space described in

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-13-



--------------------------------------------------------------------------------

the First Refusal Notice, or as of the scheduled date of delivery of such First
Refusal Space to Tenant, (A) Tenant is in material economic default pursuant to
the terms of this Lease (beyond any applicable notice and cure periods), and
(B) Tenant has previously been in material economic default under this Lease
(beyond any applicable notice and cure periods) during the previous twelve
(12) month period.

1.4.4 First Refusal Space Commencement Date; Construction in First Refusal
Space. The commencement date for the First Refusal Space shall be the date set
forth in the bona-fide third-party offer (the “First Refusal Space Commencement
Date”), unless otherwise agreed to by Landlord and Tenant; provided, however,
Landlord and Tenant hereby acknowledge and agree that the term of Tenant’s lease
of such First Refusal Space shall expire coterminously with the expiration or
earlier termination of this Lease (the “First Refusal Space Expiration Date”).
The period of time commencing on the First Refusal Space Commencement Date and
ending on the First Refusal Space Expiration Date shall be referred to herein as
the “First Refusal Space Lease Term.” Subject to the applicable terms set forth
herein above, and unless otherwise agreed by Landlord and Tenant, the
construction of the initial improvements in the First Refusal Space shall comply
with the terms of the Work Letter, provided that the improvement allowance
granted to Tenant with respect to the First Refusal Space shall be as set forth
in Section 1.4.2 above (and Tenant shall not be entitled to an “additional
allowance”), and references to the Premises contained therein shall be deemed to
refer to the First Refusal Space; provided, however, necessary adjustments shall
be made to the current Work Letter to account for the inclusion of the First
Refusal Space Allowance

1.4.5 Termination of First Refusal Right. Tenant’s right of first refusal set
forth in this Section 1.4 shall terminate and expire as of the first
(1st) anniversary of the Lease Commencement Date. Accordingly, as of the first
(1st) anniversary of the Lease Commencement Date, the provisions of this
Section 1.4 shall be deleted and of no further force or effect.

1.5 Right of First Offer. During the period commencing as of the date
immediately following the first (1st) anniversary of the Lease Commencement Date
and ending on the last day of the initial Lease Term, Landlord grants Original
Tenant and any Permitted Transferee Assignee, an ongoing right of first offer
with respect to Suite 525 (the “First Offer Space”). Notwithstanding the
foregoing, such first offer right of Tenant shall commence only following the
expiration or earlier termination of any then-existing Third Party Lease
pertaining to the First Offer Space or the Current TPT Lease (to the extent the
same is effectuated), and except for any tenant under a Third Party Lease and
the tenant under the Current TPT Lease (to the extent the same is effectuated),
there are no additional superior right holders with respect to the First Offer
Space; provided, however, that the initial term of any Third Party Lease or of
the Current TPT Lease (to the extent the same is effectuated) shall not extend
beyond January 31, 2016 and any extensions or renewals of the Third Party Lease
or the Current TPT Lease shall be subordinate to Tenant’s right of first offer
contained in this Section 1.5. In addition, if Tenant, following its receipt of
a “First Offer Notice,” as that term is defined in Section 1.5.1 of this Lease,
below, fails to exercise its right to lease all or any portion of the First
Offer Space, then Landlord shall have a right to enter into an interim lease (an
“Interim Lease”) with a third party with respect to such space (i.e., the space
set forth in the First Offer Notice), and Tenant’s right of first offer as set
forth in this Section 1.5 shall be

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-14-



--------------------------------------------------------------------------------

subordinate to all of the rights of the tenant under the Interim Lease;
provided, however, that the initial term of any Interim Lease entered into prior
to January 31, 2016, shall not extend beyond January 31, 2016, and any
extensions or renewals of the Interim Lease to extend the initial term of the
Interim Lease beyond January 31, 2016, shall be subordinate to Tenant’s right of
first offer contained in this Section 1.5.

1.5.1 Procedure for Offer. Landlord shall notify Tenant in writing (the “First
Offer Notice”) when and if the First Offer Space or any portion thereof becomes
available for lease to third parties. Pursuant to such First Offer Notice,
Landlord shall offer to lease to Tenant the First Offer Space. A First Offer
Notice shall describe the space so offered to Tenant and shall set forth the
“First Offer Rent,” as that term is defined in Section 1.5.3 below, and the
other material economic terms and non-economic terms upon which Landlord is
willing to lease such space to Tenant. Notwithstanding any provision to the
contrary contained herein, as Landlord is in the process of negotiating the
Current TPT Lease, and as it is contemplated that such Current TPT Lease will
contain an option to extend the initial term identified therein, Landlord may
deliver a First Offer Notice to Tenant with respect to Suite 525 up to thirteen
(13) months prior to the then-scheduled expiration date of the Current TPT
Lease. Tenant’s rights with respect to Suite 525 identified in any such First
Offer Notice delivered by Landlord to Tenant shall be the same as when Tenant
receives any other First Offer Notice (i.e., if Tenant wishes to exercise
Tenant’s right of first offer with respect to Suite 525, then within ten
(10) days following delivery of such First Offer Notice to Tenant, Tenant shall
deliver written notice to Landlord of Tenant’s intention to exercise its right
of first offer with respect to the entire space described in such First Offer
Notice on the terms contained therein).

1.5.2 Procedure for Acceptance. If Tenant wishes to exercise Tenant’s right of
first offer with respect to the space described in a First Offer Notice, then
within ten (10) days following delivery of such First Offer Notice to Tenant,
Tenant shall deliver written notice to Landlord of Tenant’s intention to
exercise its right of first offer with respect to the entire space described in
such First Offer Notice on the terms contained therein. If Tenant does not
notify Landlord within the ten (10) day period set forth above, then Landlord
shall be free to lease the space described in the First Offer Notice to anyone
to whom Landlord desires on any terms Landlord desires on materially the same
net-effective economic terms and materially the same fundamental non-economic
terms as set forth in the First Offer Notice. In the event Landlord wishes to
proceed with a lease to a third-party where the net-effective economic terms or
fundamental non-economic terms are not materially the same as those set forth in
the First Offer Notice, Tenant’s rights to such First Offer Space under this
Section 1.5 shall renew, in which case the provisions of this Section 1.5 shall
again be effective and Landlord shall again offer such First Offer Space to the
Tenant pursuant to the terms hereof (and Tenant shall again have ten (10) days
within which to respond). Notwithstanding anything to the contrary contained
herein, Tenant must elect to exercise its right of first offer, if at all, with
respect to all of the space offered by Landlord to Tenant at any particular
time, and Tenant may not elect to lease only a portion thereof.

1.5.3 First Offer Space Rent. The annual Rent payable by Tenant for the First
Offer Space (the “First Offer Rent”) shall be equal to the “Market Rent,” as
that term is defined in Section 2.2.2 of this Lease, for the First Offer Space
(as such Market Rent is determined in accordance with, and pursuant to the terms
of, Section 2.2.2 of this

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-15-



--------------------------------------------------------------------------------

Lease and Exhibit G attached to this Lease) pursuant to transactions consummated
within the twelve (12) month period preceding the “First Offer Commencement
Date,” as that term is defined in Section 1.5.5 of this Lease. The tenant
improvement allowance for the First Offer Space shall be equal to the “Market
Allowance,” as determined in accordance with, and pursuant to the terms of,
Section 3 of Exhibit G to this Lease.

1.5.4 Construction In First Offer Space. Tenant shall take the First Offer Space
in its then-existing “as is” condition, subject only to latent defects brought
to Landlord’s attention in writing within one (1) year following Landlord’s
delivery of the First Offer Space to Tenant. The construction of improvements in
the First Offer Space shall comply with the terms of Article 8 of this Lease.

1.5.5 Amendment to Lease. If Tenant timely exercises Tenant’s right to lease
First Offer Space as set forth herein, then within fifteen (15) business days
thereafter, Landlord and Tenant shall execute an amendment to this Lease upon
the terms and conditions as set forth in the First Offer Notice and this
Section 1.5 (the “First Offer Space Amendment”). The First Offer Space Amendment
shall include an acknowledgment by Landlord’s Portfolio Manager that to the
actual knowledge of such person, with any personal liability or duty of
investigation, Landlord has not received from the applicable governmental
agencies any written notice of violation or violations (or claim thereof) with
regard to (x) the First Offer Space, (y) the Building, or (z) the Applicable
Laws existing as of the date of the First Offer Space Amendment. Notwithstanding
the foregoing, an otherwise valid exercise of Tenant’s right of first offer
shall be of full force and effect irrespective of whether such amendment or new
lease is timely signed by Landlord and Tenant. Tenant shall commence payment of
Rent for the First Offer Space, and the term of the First Offer Space shall
commence upon the date set forth in the First Offer Notice (the “First Offer
Commencement Date”) and shall terminate upon the date set forth in the First
Offer Notice; provided, however, in the event that the expiration of the Lease
Term is three (3) or more years from the anticipated First Offer Commencement
Date, then the term pertaining to the First Offer Space shall expire
coterminously with the expiration or earlier termination of this Lease. The
period commencing on the First Offer Commencement Date and ending upon the date
set forth in the First Offer Notice or the expiration or earlier termination of
this Lease, as applicable based on the foregoing sentence, shall be referred to
herein as the “First Offer Term”.

1.5.6 Termination of Right of First Offer. The rights contained in this
Section 1.5 shall be personal to the Original Tenant and any Permitted
Transferee Assignee, and may only be exercised by the Original Tenant and any
Permitted Transferee Assignee (and not by any other assignee, sublessee or other
transferee of Original Tenant’s interest in this Lease) if the Original Tenant
and any Permitted Transferee Assignee occupies seventy-five percent (75%) of the
entire Premises as of the date of the attempted exercise of the right of first
offer by Tenant and as of the scheduled date of delivery of such First Offer
Space to Tenant. Tenant shall not have the right to lease First Offer Space, as
provided in this Section 1.5, if, as of the date of the attempted exercise of
any right of first offer by Tenant, or, as of the scheduled date of delivery of
such First Offer Space to Tenant, Tenant is in material default under this Lease
beyond the applicable notice and cure periods provided in this Lease or Tenant
has previously been in material default under this Lease more than once during
the prior twelve (12) month period.

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-16-



--------------------------------------------------------------------------------

ARTICLE 2

LEASE TERM; OPTION TERM

2.1 Initial Lease Term. The TCCs and provisions of this Lease shall be effective
as of the date of this Lease. The term of this Lease (the “Lease Term”) shall be
as set forth in Section 3.1 of the Summary, shall commence on the date set forth
in Section 3.2 of the Summary (the “Lease Commencement Date”), and shall
terminate on the date set forth in Section 3.4 of the Summary (the “Lease
Expiration Date”) unless this Lease is sooner terminated as hereinafter
provided. For purposes of this Lease, the term “Lease Month” shall mean each
succeeding calendar month during the Lease Term; provided that the first Lease
Month shall commence on the Lease Commencement Date and shall end on the last
day of the calendar month in which the Lease Commencement Date occurs and that
the last Lease Month shall expire on the Lease Expiration Date. At any time
during the Lease Term, Landlord may deliver to Tenant a notice in the form as
set forth in Exhibit C, attached hereto, as a confirmation only of the
information set forth therein, which Tenant shall execute and return to Landlord
within ten (10) business days of receipt thereof.

2.2 Option Terms.

2.2.1 Option Right. Landlord hereby grants to the Original Tenant and its
Permitted Transferee Assignees two (2) options to extend the Lease Term for the
entire Premises each by a period of five (5) years (each, an “Option Term”).
Such options shall be exercisable only by Notice delivered by Tenant to Landlord
as provided below, provided that, as of the date of delivery of such Notice,
(i) Tenant is not then in material economic default under this Lease (beyond the
applicable notice and cure periods), (ii) Tenant has not been in material
economic default under this Lease (beyond the applicable notice and cure
periods) more than once during the prior twelve (12) month period, and
(iii) Tenant has not been in material economic default under this Lease (beyond
the applicable notice and cure periods) more than twice during the prior
twenty-four (24) month period. Upon the proper exercise of such option to
extend, and provided that, as of the end of the then-applicable Lease Term,
(A) Tenant is not in material economic default under this Lease (beyond the
applicable notice and cure periods), (B) Tenant has not been in material
economic default under this Lease (beyond the applicable notice and cure
periods) more than once during the prior twelve (12) month period, and
(C) Tenant has not been in material economic default under this Lease (beyond
the applicable notice and cure periods) more than twice during the prior
twenty-four (24) month period, then the Lease Term, as it applies to the entire
Premises, shall be extended for a period of five (5) years. The rights contained
in this Section 2.2 shall only be exercised by the Original Tenant or its
Permitted Transferee Assignee (and not by any other assignee, sublessee or other
transferee of the Original Tenant’s interest in this Lease) if Original Tenant
and/or its Permitted Transferee Assignee is in occupancy of no less than
seventy-five percent (75%) of the Premises.

2.2.2 Market Rent. The Rent payable by Tenant during the First Offer Term and
the Rent payable by Tenant during the Option Terms (the “Option Rent”) shall be
equal to the “Market Rent,” as that term is defined in, and determined pursuant
to, Exhibit G attached hereto; provided, however, that the Market Rent for each
year during the

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-17-



--------------------------------------------------------------------------------

First Offer Term or the applicable Option Term (as the case may be), shall be
equal to the amount set forth on a “Market Rate Schedule,” as that term is
defined below. The “Market Rate Schedule” shall be derived from the Market Rent
per rentable square foot of the First Offer Space or the Premises (as the case
may be) for the First Offer Term or the Option Term (as the case may be) as
determined pursuant to Exhibit G, attached hereto, as follows: (i) the Market
Rent per rentable square foot of the First Offer Space or the Premises (as the
case may be) for the first year of the First Offer Term or the applicable Option
Term (as the case may be) shall be equal to the Market Rent, as determined
pursuant to Exhibit G (inclusive of an adjustment for any Market Allowance to be
provided to Tenant, as more particularly detailed in Section 3 of Exhibit G to
this Lease), and (ii) the Market Rent for each subsequent year shall increase
annually as determined to be consistent with annual increases for “Comparable
Transactions” (as that term is defined in Section 1 of Exhibit G) . The
calculation of the Market Rent shall be derived from a review of, and comparison
to, the “Net Equivalent Lease Rates” of the Comparable Transactions, as provided
for in Exhibit G.

2.2.3 Exercise of Option. The option contained in this Section 2.2 shall be
exercised by Tenant, if at all, only in the manner set forth in this
Section 2.2.3. Tenant shall deliver notice (the “Intent Notice”) to Landlord not
more than fifteen (15) months nor less than ten (10) months prior to the
expiration of the initial Lease Term or the first (1st) Option Term (as the case
may be), stating that Tenant intends to exercise its option. Concurrently with
such Intent Notice, Tenant shall deliver to Landlord Tenant’s calculation of the
Market Rent (the “Tenant’s Option Rent Calculation”). Landlord shall deliver
notice (the “Landlord Response Notice”) to Tenant on or before the date which is
thirty (30) days after Landlord’s receipt of the Intent Notice and Tenant’s
Option Rent Calculation (the “Landlord Response Date”), stating that
(A) Landlord is accepting Tenant’s Option Rent Calculation as the Market Rent,
or (B) rejecting Tenant’s Option Rent Calculation and setting forth Landlord’s
calculation of the Market Rent (the “Landlord’s Option Rent Calculation”).
Within ten (10) business days of its receipt of the Landlord Response Notice,
Tenant shall deliver written notice to Landlord (the “Exercise Notice”), which
shall set forth Tenant’s election to either (i) rescind its Intent Notice, in
which event the Lease Term shall expire as then-currently scheduled, and the
Option shall terminate, (ii) affirm the Intent Notice and accept the Market Rent
contained in the Landlord’s Option Rent Calculation, or (iii) affirm the Intent
Notice but rejects the Market Rent contained in the Landlord’s Option Rent
Calculation, in which event the parties shall follow the procedure set forth in
Section 2.2.4 below, and the Market Rent shall be determined as set forth in
Section 2.2.4. Tenant’s failure to timely deliver the Exercise Notice shall be
conclusively deemed to constitute Tenant’s rescission of its Intent Notice
pursuant to alternative (i), from the immediately preceding sentence.

2.2.4 Determination of Market Rent. In the event Tenant objects or is deemed to
have objected to the Market Rent, Landlord and Tenant shall attempt to agree
upon the Market Rent using reasonable good-faith efforts. If Landlord and Tenant
fail to reach agreement within sixty (60) days following Tenant’s objection or
deemed objection to the Landlord’s Option Rent Calculation (the “Re-Submittal
Agreement Date”), then, Landlord and Tenant (i) shall each, within five
(5) business days following such Re-Submittal Date, re-submit an updated
Tenant’s Option Rent Calculation, Landlord’s Option

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-18-



--------------------------------------------------------------------------------

Rent Calculation respectively (provided that to the extent either Landlord or
Tenant fail to re-submit, they shall be deemed to have re-submitted, without
change, the previously delivered Tenant’s Option Rent Calculation or Landlord’s
Option Rent Calculation, as the case may be), and (ii) shall thereafter attempt
to agree upon the market Rent using reasonable good-faith efforts. If Landlord
and Tenant thereafter fail to reach agreement within seven (7) business days
following the Re-Submittal Date (the “Outside Agreement Date”), then in
connection with the Option Rent, Landlord’s Option Rent Calculation and Tenant’s
Option Rent Calculation, each as most recently delivered to the other party
pursuant to the TCCs of this Section 2.2, shall be submitted to the “Neutral
Arbitrator,” as that term is defined in Section 2.2.4.1 of this Lease, pursuant
to the TCCs of this Section 2.2.4. The submittals shall be made concurrently
with the selection of the Neutral Arbitrator pursuant to this Section 2.2.4 and
shall be submitted to arbitration in accordance with Section 2.2.4.1
through 2.2.4.5 of this Lease, but subject to the conditions, when appropriate,
of Section 2.2.3.

2.2.4.1 Landlord and Tenant shall mutually agree to appoint one arbitrator who
shall by profession be a MAI appraiser, real estate broker, or real estate
lawyer who shall have been active over the ten (10) year period ending on the
date of such appointment in the leasing (or appraisal, as the case may be) of
first-class corporate headquarters properties in the Comparable Area (the
“Neutral Arbitrator”). The determination of the Neutral Arbitrator shall be
limited solely to the issue of whether Landlord’s Option Rent Calculation or
Tenant’s Option Rent Calculation, each as submitted to the Neutral Arbitrator
pursuant to Section 2.2.4, above, is the closest to the actual Market Rent as
determined by such Neutral Arbitrator, taking into account the requirements of
Section 2.2.2 of this Lease. Such Neutral Arbitrator shall be appointed within
fifteen (15) business days after the applicable Outside Agreement Date. Neither
the Landlord or Tenant or either party’s arbitrator may, directly or indirectly,
consult with the Neutral Arbitrator prior to, or subsequent to, his or her
appearance. The Neutral Arbitrator shall be retained via an engagement letter
jointly prepared by Landlord’s counsel and Tenant’s counsel.

2.2.4.2 The Neutral Arbitrator shall, within thirty (30) days of his/her
appointment, reach a decision as to Market Rent and determine whether the
Landlord’s Option Rent Calculation or Tenant’s Option Rent Calculation, each as
submitted to the Neutral Arbitrator pursuant to Section 2.2.4, above, is closest
to Market Rent as determined by such Neutral Arbitrator and simultaneously
publish a ruling (“Award”) indicating whether Landlord’s Option Rent Calculation
or Tenant’s Option Rent Calculation is closest to the Market Rent as determined
by such Neutral Arbitrator. Following notification of the Award, the Landlord’s
Option Rent Calculation or Tenant’s Option Rent Calculation, whichever is
selected by the Neutral Arbitrator as being closest to Market Rent, shall become
the then applicable Option Rent, notification of the Award the Landlord’s Option
Rent Calculation or Tenant’s Option Rent Calculation whichever is selected by
the Neutral Arbitrator as being closest to Market Rent, shall become the then
applicable Option Rent.

2.2.4.3 The Award issued by such Neutral Arbitrator shall be binding upon
Landlord and Tenant.

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-19-



--------------------------------------------------------------------------------

2.2.4.4 If Landlord and Tenant fail to appoint the Neutral Arbitrator within
fifteen (15) business days after the applicable Outside Agreement Date, either
party may petition the presiding judge of the Superior Court of San Diego County
to appoint such Neutral Arbitrator subject to the criteria in Section 2.2.4.1 of
this Lease, or if he or she refuses to act, either party may petition any judge
having jurisdiction over the parties to appoint such Neutral Arbitrator. The
cost of arbitration shall be paid by Landlord and Tenant equally.

2.2.4.5 The cost of arbitration shall be paid by Landlord and Tenant equally.

ARTICLE 3

BASE RENT

3.1 Base Rent. Tenant shall pay, without prior notice or demand, to Landlord or
Landlord’s agent at the management office of the Project, or, at Landlord’s
option, at such other place as Landlord may from time to time designate in
writing, by a check for currency which, at the time of payment, is legal tender
for private or public debts in the United States of America, base rent (“Base
Rent”) as set forth in Section 4 of the Summary, payable in equal monthly
installments as set forth in Section 4 of the Summary in advance on or before
the first day of each and every calendar month during the Lease Term, without
any setoff or deduction except as expressly provided for in this Lease. The Base
Rent for the sixth (6th) full calendar month of the Lease Term shall be paid on
or before the first (1st) day of the sixth (6th) full calendar month of the
Lease Term. If any Rent payment date (including the Lease Commencement Date)
falls on a day of the month other than the first day of such month or if any
payment of Rent is for a period which is shorter than one month, the Rent for
any such fractional month shall accrue on a daily basis during such fractional
month and shall total an amount equal to the product of (i) a fraction, the
numerator of which is the number of days in such fractional month and the
denominator of which is the actual number of days occurring in such calendar
month, and (ii) the then-applicable Monthly Installment of Base Rent. All other
payments or adjustments required to be made under the TCCs of this Lease that
require proration on a time basis shall be prorated on the same basis.

3.2 Abated Base Rent with respect to the Initial Premises. Provided that no
event of material default is occurring during the period commencing on the Lease
Commencement Date and ending on the last day of the fifth (5th) full calendar
month of the Lease Term (the “Initial Premises Base Rent Abatement Period”),
Tenant shall not be obligated to pay any Base Rent otherwise attributable to the
initial Premises (i.e., the space identified in Section 2.2 of the Summary)
during such Base Rent Abatement Period (the “Initial Premises Base Rent
Abatement”). Landlord and Tenant acknowledge that the aggregate amount of the
Initial Premises Base Rent Abatement equals One Hundred Forty-Two Thousand Five
Hundred Eleven and 20/100 Dollars ($142,511.20) per each of the five (5) full
calendar months occurring during the Initial Premises Base Rent Abatement
Period. Tenant acknowledges and agrees that during such Initial Premises Base
Rent Abatement Period, such abatement of Base Rent shall have no effect on the
calculation of any future increases in Base Rent or Direct Expenses payable by
Tenant pursuant to the terms of this Lease, which increases shall be calculated
without regard to such Initial Premises Base Rent Abatement. Additionally,
Tenant shall be obligated to pay all Additional Rent during the Initial Premises
Base Rent Abatement Period. Tenant acknowledges

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-20-



--------------------------------------------------------------------------------

and agrees that the foregoing Initial Premises Base Rent Abatement has been
granted to Tenant as additional consideration for entering into this Lease, and
for agreeing to pay the Base Rent and perform the terms and conditions otherwise
required under this Lease. If Tenant shall be in material default under this
Lease and shall fail to cure such default within the notice and cure period, if
any, permitted for cure pursuant to this Lease, then one-half ( 1/2) of the
dollar amount of the unapplied portion of the Initial Premises Base Rent
Abatement as of the date of such default, shall be converted to a credit to be
applied to the Base Rent applicable at the end of the Lease Term and Tenant
shall immediately be obligated to begin paying Base Rent for the Premises in
full (subject to Tenant’s right to continue to receive the remaining one-half
( 1/2) of the then-unapplied portion of the Initial Base Rent Abatement as of
date of such default); provided, however, if this Lease is terminated for any
reason during the Initial Premises Base Rent Abatement Period other than for
Landlord’s breach of this Lease, then the entire dollar amount of the unapplied
portion of the Initial Premises Base Rent Abatement as of the date of such
default shall be converted to a credit to be applied to the Base Rent applicable
at the end of the Lease Term and Tenant shall immediately be obligated to begin
paying Base Rent for the Premises in full. The foregoing Base Rent abatement
right set forth in this Section 3.2 shall be personal to the Original Tenant and
shall only apply to the extent that the Original Tenant (and not any assignee,
or any sublessee or other transferee of the Original Tenant’s interest in this
Lease) is the Tenant under this Lease during such Initial Premises Base Rent
Abatement Period.

3.3 Abated Base Rent with respect to the Must-Take Space. Provided that no event
of material default is occurring during the six (6) month period commencing on
the first (1st) day of the first (1st) full calendar month of the Must-Take Term
and ending on the last day of the sixth (6th) full calendar month of the
Must-Take Term (the “Must-Take Base Rent Abatement Period”), Tenant shall not be
obligated to pay any Base Rent otherwise attributable to the Must-Take Space
during such Must-Take Base Rent Abatement Period (the “Must-Take Base Rent
Abatement”). Tenant acknowledges and agrees that during such Must-Take Base Rent
Abatement Period, such abatement of Base Rent shall have no effect on the
calculation of any future increases in Base Rent or Direct Expenses payable by
Tenant pursuant to the terms of this Lease, which increases shall be calculated
without regard to such Must-Take Base Rent Abatement. Additionally, Tenant shall
be obligated to pay all Additional Rent during the Must-Take Base Rent Abatement
Period. Tenant acknowledges and agrees that the foregoing Must-Take Base Rent
Abatement has been granted to Tenant as additional consideration for entering
into this Lease, and for agreeing to pay the Base Rent and perform the terms and
conditions otherwise required under this Lease. If Tenant shall be in material
default under this Lease and shall fail to cure such default within the notice
and cure period, if any, permitted for cure pursuant to this Lease, then
one-half ( 1/2) of the dollar amount of the unapplied portion of the Must-Take
Base Rent Abatement as of the date of such default, shall be converted to a
credit to be applied to the Base Rent applicable at the end of the Lease Term
and Tenant shall immediately be obligated to begin paying Base Rent for the
Must-Take Space in full (subject to Tenant’s right to continue to receive the
remaining one-half ( 1/2) of the then-unapplied portion of the Must-Take Base
Rent Abatement as of date of such default); provided, however, if this Lease is
terminated for any reason during the Must-Take Base Rent Abatement Period other
than for Landlord’s breach of this Lease, then the entire dollar amount of the
unapplied portion of the Must-Take Base Rent Abatement as of the date of such
default shall be converted to a credit to be applied to the Base Rent applicable
to the Must-Take Space at the end of the Lease Term and

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-21-



--------------------------------------------------------------------------------

Tenant shall immediately be obligated to begin paying Base Rent for the
Must-Take Space in full. The foregoing Base Rent abatement right set forth in
this Section 3.3 shall be personal to the Original Tenant and any Permitted
Transferee Assignee shall only apply to the extent that the Original Tenant or
any Permitted Transferee Assignee (and not any assignee, or any sublessee or
other transferee of the Original Tenant’s interest in this Lease) is the Tenant
under this Lease during such Must-Take Base Rent Abatement Period.

ARTICLE 4

ADDITIONAL RENT

4.1 General Terms. In addition to paying the Base Rent specified in Article 3 of
this Lease, Tenant shall pay “Tenant’s Share” of the annual “Direct Expenses,”
as those terms are defined in Sections 4.2.6 and 4.2.2, respectively, of this
Lease, which are in excess of the amount of Direct Expenses applicable to the
“Base Year,” as that term is defined in Section 4.2.1, below; provided, however,
that in no event shall any decrease in Direct Expenses for any Expense Year
below Direct Expenses for the Base Year entitle Tenant to any decrease in Base
Rent or any credit against sums due under this Lease. Such payments by Tenant,
together with any and all other amounts payable by Tenant to Landlord pursuant
to the TCCs of this Lease, are hereinafter collectively referred to as the
“Additional Rent,” and the Base Rent and the Additional Rent are herein
collectively referred to as “Rent.” All amounts due under this Article 4 as
Additional Rent shall be payable for the same periods and in the same manner as
the Base Rent; provided, however, the parties hereby acknowledge that the first
monthly installment of Tenant’s Share of any “Estimated Excess,” as that term is
set forth in, and pursuant to the terms and conditions of, Section 4.4.2 of this
Lease, shall first be due and payable for the calendar month occurring
immediately following the expiration of the Base Year. Without limitation on
other obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term.

4.2 Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

4.2.1 “Base Year” shall mean the period set forth in Section 5 of the Summary.

4.2.2 “Direct Expenses” shall mean “Operating Expenses” and “Tax Expenses.”

4.2.3 “Expense Year” shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant’s Share of Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-22-



--------------------------------------------------------------------------------

4.2.4 “Operating Expenses” shall mean all expenses, costs and amounts of every
kind and nature which Landlord pays or accrues during any Expense Year because
of or in connection with the ownership, management, maintenance, security,
repair, replacement, restoration or operation of the Project, or any portion
thereof, in accordance with sound real estate management and accounting
principles, consistently applied. Without limiting the generality of the
foregoing, Operating Expenses shall specifically include any and all of the
following: (i) the cost of supplying all utilities, the cost of operating,
repairing, maintaining, and renovating the utility, telephone, mechanical,
sanitary, storm drainage, and elevator systems, and the cost of maintenance and
service contracts in connection therewith; (ii) the cost of licenses,
certificates, permits and inspections and the cost of contesting any
governmental enactments which may affect Operating Expenses (to the extent of
the reasonably anticipated savings), and the costs incurred in connection with a
governmentally mandated transportation system management program or similar
program; (iii) the cost of all insurance carried by Landlord in connection with
the Project (provided that Landlord will not carry earthquake or flood insurance
unless required by its lender); (iv) the cost of landscaping, relamping, and all
supplies, tools, equipment and materials used in the operation, repair and
maintenance of the Project, or any portion thereof; (v) costs incurred in
connection with the parking areas servicing the Project; (vi) fees and other
costs, including management fees (which management fees shall not exceed two and
one-half percent (2 1/2%) of gross rentals from the Project, adjusted and
grossed up to reflect a one hundred percent (100%) occupancy of the Project with
all tenants paying rent, including base rent, pass-throughs, and parking fees
(but excluding the cost of after hours services or utilities) from the Project
for any calendar year or portion thereof), consulting fees, legal fees and
accounting fees, of all contractors and consultants in connection with the
management, operation, maintenance and repair of the Project; (vii) payments
under any equipment rental agreements and the fair rental value of any
management office space which exclusively serves the Building (or a
proportionate amount of such costs based upon the ratio of time actually spent
on the management of the Building); (viii) wages, salaries and other
compensation and benefits, including taxes levied thereon, of all persons (other
than persons generally considered to be higher in rank than the position of
“Property Manager”) engaged in the operation, maintenance and security of the
Project; (ix) costs under any instrument pertaining to the sharing of costs by
the Project; (x) operation, repair, maintenance and replacement (to the extent
the repair cost exceeds replacement cost) of all systems and equipment and
components thereof of the Building; (xi) the cost of janitorial, landscaping,
alarm, security and other services to the Project Common Areas, replacement of
Common Area wall and floor coverings, ceiling tiles and fixtures in common
areas, maintenance and replacement of curbs and walkways, repair of the Project,
and repair to roofs and re-roofing (membrane only) of the Building;
(xii) amortization of the cost of acquiring or the rental expense of personal
property used in the maintenance, operation and repair of the Project, or any
portion thereof (which amortization calculation shall include interest at the
“Interest Rate,” as that term is set forth in Article 25 of this Lease);
(xiii) the cost of capital improvements or other costs incurred in connection
with the Project (A) which are intended to effect economies in the operation or
maintenance of the Project, or any portion thereof; provided, however, the
foregoing cost of capital improvements shall only be includable to the extent
such costs do not exceed the reasonably anticipated net reduction of Operating
Expenses resulting therefrom, or (B) that are required under any governmental
law or regulation by a federal, state or local governmental agency, except for
capital repairs, replacements or other improvements to remedy a condition

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-23-



--------------------------------------------------------------------------------

existing prior to the Lease Commencement Date which an applicable governmental
authority, if it had knowledge of such condition prior to the Lease Commencement
Date, would have then required to be remedied pursuant to the then-current
governmental laws or regulations in their form existing as of the Lease
Commencement Date and pursuant to the then-current interpretation of such
governmental laws or regulations by the applicable governmental authority as of
the Lease Commencement Date; provided, however, that any capital expenditure
(whether identified under this item (xiii) or another express provision of this
Section 4.2.4 above) shall be amortized with interest at the Interest Rate over
its useful life as determined in accordance with Generally Accepted Accounting
Principles (“GAAP”), consistently applied; provided, however, if the useful life
cannot be determined using GAAP, then Landlord shall reasonably determine the
useful life of the particular item in accordance with sound real estate
management and accounting principles; and (xiv) costs, fees, charges or
assessments imposed by, or resulting from any mandate imposed on Landlord by,
any federal, state or local government for fire and police protection, trash
removal, community services, or other services which do not constitute “Tax
Expenses” as that term is defined in Section 4.2.5, below. Notwithstanding the
foregoing, for purposes of this Lease, Operating Expenses shall not, however,
include:

(a) costs, including, without limitation, marketing costs, legal fees, space
planners’ fees, advertising and promotional expenses, and brokerage fees
incurred in connection with the original construction or development, or
original or future leasing of the Project, and costs, including permit, license
and inspection costs, incurred with respect to the installation of improvements
made for new tenants initially occupying space in the Project after the Lease
Commencement Date or incurred in renovating or otherwise improving, decorating,
painting or redecorating vacant space for tenants or other occupants of the
Project;

(b) except as set forth in items (xii), (xiii), and (xiv) above, depreciation,
interest and principal payments on mortgages and other debt costs, if any,
penalties and interest;

(c) costs for which the Landlord is reimbursed or entitled to reimbursement by
any tenant or occupant of the Project or by insurance by its carrier or any
tenant’s carrier or by anyone else, and electric power and other utility costs
attributable to any Project Tenant’s premises (recognizing that Tenant is
directly paying for all such electric power and other utilities attributable to
the Premises pursuant to Article 6 of this Lease);

(d) any bad debt loss, rent loss, or reserves for bad debts or rent loss;

(e) costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the Project).
Costs associated with the operation of the business of the partnership or entity
which constitutes the Landlord include costs of partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the
actions of the Tenant may be in issue), costs of selling, syndicating,
financing, mortgaging or hypothecating any of the Landlord’s interest in the
Project, and costs incurred in connection with any disputes between Landlord and
its employees, between Landlord and Project management, or between Landlord and
other tenants or occupants, and Landlord’s general corporate overhead and
general and administrative expenses;

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-24-



--------------------------------------------------------------------------------

(f) the wages and benefits of any employee who does not devote substantially all
of his or her employed time to the Project unless such wages and benefits are
prorated to reflect time spent on operating and managing the Project vis-à-vis
time spent on matters unrelated to operating and managing the Project; provided,
that in no event shall Operating Expenses for purposes of this Lease include
wages and/or benefits attributable to personnel above the level of Project
manager;

(g) amount paid as ground rental for the Project by the Landlord;

(h) overhead and profit increment paid to the Landlord or to subsidiaries or
affiliates of the Landlord for services in the Project to the extent the same
exceeds the costs of such services rendered by qualified, first-class
unaffiliated third parties on a competitive basis;

(i) any compensation paid to clerks, attendants or other persons in commercial
concessions operated by the Landlord;

(j) rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing janitorial or similar services
and, further excepting from this exclusion such equipment rented or leased to
remedy or ameliorate an emergency condition in the Project ;

(k) all items and services for which Tenant or any other tenant in the Project
reimburses Landlord or which Landlord provides selectively to one or more
tenants (other than Tenant) without reimbursement;

(l) costs, other than those incurred in ordinary maintenance and repair, for
sculpture, paintings, fountains or other objects of art;

(m) any costs expressly excluded from Operating Expenses elsewhere in this
Lease;

(n) rent for any office space occupied by Project management personnel to the
extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
Comparable Buildings in the vicinity of the Building, with adjustment where
appropriate for the size of the applicable project;

(o) costs to the extent arising from the gross negligence or willful misconduct
of Landlord or its agents, employees, vendors, contractors, or providers of
materials or services;

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-25-



--------------------------------------------------------------------------------

(p) costs incurred to comply with laws relating to the removal of “Hazardous
Materials” (as that term is defined in Section 29.33.1 of this Lease) which was
in existence in the Building or on the Project prior to the Lease Commencement
Date, and costs incurred to remove, remedy, contain, or treat Hazardous
Material, which Hazardous Material is brought into the Building or onto the
Project after the date hereof by Landlord, any of Landlord’s agents, employees,
contractors, or licensees, or any other tenant of the Project;

(q) tax penalties incurred as a result of Landlord’s negligence, inability or
unwillingness to make payments when due or to file any income tax or
informational returns when due;

(r) costs incurred to comply with Applicable Laws with respect to the cleanup,
removal, investigation, and/or remediation of any Hazardous Materials in, on or
under the Project and/or the Building to the extent such Hazardous Materials
are: (1) in existence as of the Lease Commencement Date; or (2) introduced onto
the Project and/or the Building after the Lease Commencement Date by Landlord or
any of Landlord’s agents, employees, contractors, or other tenants in violation
of Applicable Laws in effect at the date of introduction;

(s) any Tax Expenses;

(t) rentals for items (except when needed in connection with normal repairs and
maintenance of permanent systems) which, if purchased, rather than rented, would
constitute a capital improvement specifically excluded above;

(u) costs (including, without limitation, fines, penalties, interest, and costs
of repairs, replacements, alterations and/or improvements) incurred in bringing
the Project into compliance with laws in effect as of the Lease Commencement
Date and as interpreted by applicable governmental authorities as of such date,
including, without limitation, any costs to correct building code violations
pertaining to the initial design or construction of the Building or any other
improvements to the Project, to the extent such violations exist as of the Lease
Commencement Date under any applicable building codes in effect and as
interpreted by applicable governmental authorities as of such date;

(v) costs for which Landlord has been compensated by a management fee, to the
extent that the inclusion of such costs in Operating Expenses would result in a
double charge to Tenant;

(w) costs for the initial development or future expansion of the Project;

(x) costs arising from Landlord’s charitable or political contributions;

(y) costs of any “tap fees” or any sewer or water connection fees for the
benefit of any particular tenant of the Project;

(z) “in-house” legal and/or accounting fees;

(aa) costs for extra or after-hours HVAC, utilities or services which are
provided to Tenant and or any occupant of the Building to the extent either
(x) Tenant or such other occupant is separately charged, or (y) such services
are not offered or made available to Tenant on a “no charge” basis;

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-26-



--------------------------------------------------------------------------------

(bb) legal fees and disbursements incurred for collection of tenant accounts or
negotiation of leases, or relating to disputes between Landlord and other
tenants of the Project;

(cc) any costs or expenses reimbursed to Landlord under any warranty, rebate,
guarantee or service contract (which shall not prohibit Landlord from passing
through the costs of any such service contract if otherwise includable in
Operating Expenses);

(dd) reserves (provided, however, that Landlord’s use of the “accrual” method of
accounting in calculating Operating Expenses shall not be prohibited);

(ee) any costs or expenses incurred in removing and storing the property of
former tenants or occupants of the Project;

(ff) any costs incurred by Landlord due to a violation by Landlord or any
affiliate thereof of the terms and conditions of any lease of space in the
Project;

(gg) any expenses incurred by Landlord for use of any portions of the Project to
accommodate shows, promotions, kiosks, displays, filming, photography, private
events or parties, ceremonies, and advertising beyond the normal expenses
otherwise attributable to providing services, such as lighting and HVAC to such
public portions of the Project in normal operations of the Project during
standard hours of operation;

(hh) any balloons, flowers, or other gifts provided to any entity whatsoever, to
include, but not limited to, Tenant, other tenants, employees, vendors,
contractors, prospective tenants, and agents;

(ii) costs of insurance deductibles which materially exceed those that are
carried by reasonable prudent landlords of Comparable Buildings; and

(jj) costs associated with material portions of the Common Areas dedicated for
the exclusive use of other tenants of the Project, except to the extent Tenant
is given its pro-rata share (rentable square feet in the Premises in relation to
rentable square feet in the Project) of comparable Common Areas;.

The variable components of Operating Expenses (“Variable Expenses”) for all or
any portion of any Expense Year during which actual occupancy of all of the
Project is less than ninety-five percent (95%) of the rentable area of the
Project (as if all tenants are paying full rent, as contrasted with free rent,
half rent and the like, such that those Variable Expenses which are dependent on
the amount of rent payable are fully grossed up) shall be adjusted by Landlord
on a basis consistent with Institutional Owner Practices (as defined below)
applying sound accounting and property management principles (and the provisions
of this Lease) to reflect ninety-five percent (95%) occupancy of the rentable
area of the Project during such period (as if all tenants are paying full rent,
as contrasted with free rent, half rent and the like, such that those Variable
Expenses which are dependent on the amount of rent payable

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-27-



--------------------------------------------------------------------------------

are fully grossed up). If during all or any part of any Expense Year, Landlord
does not provide any particular item of benefit, work or service (the cost of
which is a Variable Expense) to portions of the Project due to the fact that
such item of benefit, work or service is not required or desired by the tenant
of such space, or such tenant is itself obtaining and providing such item of
benefit, work or service, or for any other reason, then for purposes of
computing Variable Expenses for such Expense Year, Operating Expenses shall be
increased on a basis consistent with Institutional Owner Practices by an amount
equal to the additional Variable Expenses which would have been paid or incurred
by Landlord during such period if it had furnished such item of benefit, work or
service to such portions of the Project throughout such period.

All calculations, determinations, allocations and decisions to be made hereunder
with respect to Operating Expenses or Tax Expenses shall be made in accordance
with the good faith determination of Landlord applying sound accounting and
property management principles consistently applied and on a basis which is
consistent with the practices of the majority of the institutional owners of
institutional grade first-class office projects in the Comparable Area (as
defined in Exhibit G) (“Institutional Owner Practices”). Landlord shall have the
right to equitably allocate some or all of Operating Expenses among particular
classes or groups of tenants or occupants of the Project to reflect Landlord’s
good faith determination that measurably different amounts or types of services,
work or benefits associated with Operating Expenses are being provided to or
conferred upon such classes or groups. From time to time Landlord shall have the
right to expand or contract the amount, scope, level or types of services, work,
items or benefits, the cost of which is included within Operating Expenses, so
long as Landlord’s treatment of the same for purposes of the calculation of
Operating Expenses is generally consistent with Institutional Owner Practices.
Whenever services, benefits or work are provided to the Project and to
additional projects owned by Landlord or an affiliate thereof (where allocation
of the cost thereof among such projects is required for calculation of Operating
Expenses hereunder), in allocating the overall cost thereof (for all such
projects) to Operating Expenses hereunder, there shall be excluded from
Operating Expenses Landlord’s good faith determination of the additional overall
cost allocable to the provision of such services, benefits or work to, or for
the benefit of, the additional projects. All discounts, reimbursements, rebates,
refunds, or credits (collectively “Reimbursements”) attributable to Operating
Expenses or Tax Expenses received by Landlord in a particular year shall be
deducted from Operating Expenses or Tax Expenses in the year the same are
received; provided, however, if such practice is consistent with Institutional
Owner Practices, Landlord may treat Reimbursements generally (or under
particular circumstances) on a different basis; provided, further, however, that
notwithstanding anything to the contrary herein, any such Reimbursements which
relate to an Expense Year hereunder, for purposes hereof, such Reimbursements
shall not be allocated to any year other than an Expense Year. All assessments
and premiums of Operating Expenses or Tax Expenses which can be paid by Landlord
in periodic installments shall be paid by Landlord in the maximum number of
periodic installments permitted by Applicable Law; provided, however, that if
the then prevailing Institutional Owner Practice is to pay such assessments or
premiums on a different basis, Landlord may utilize such different basis of
payment.

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-28-



--------------------------------------------------------------------------------

4.2.5 Taxes.

4.2.5.1 “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or accrued during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof.

4.2.5.2 Tax Expenses shall include, without limitation: (i) Any tax on the rent,
right to rent or other income from the Project, or any portion thereof, or as
against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election (“Proposition 13”) and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants, and, in further recognition of the decrease in the
level and quality of governmental services and amenities as a result of
Proposition 13, Tax Expenses shall also include any governmental or private
assessments or the Project’s contribution towards a governmental or private
cost-sharing agreement for the purpose of augmenting or improving the quality of
services and amenities normally provided by governmental agencies; (iii) Any
assessment, tax, fee, levy, or charge allocable to or measured by the area of
the Premises or the Rent payable hereunder, including, without limitation, any
business or gross income tax or excise tax with respect to the receipt of such
rent, or upon or with respect to the possession, leasing, operating, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof; and (iv) Any assessment, tax, fee, levy or charge, upon
this transaction or any document to which Tenant is a party, creating or
transferring an interest or an estate in the Premises.

4.2.5.3 Any costs and expenses (including, without limitation, reasonable
attorneys’ fees) incurred in attempting to protest, reduce or minimize Tax
Expenses shall be included in Tax Expenses in the Expense Year such expenses are
paid, but only to the extent savings to Tax Expenses are reasonably anticipated
to result from such attempts. Except as set forth in Section 4.2.5.4, below,
refunds of Tax Expenses shall be credited against Tax Expenses and refunded to
Tenant regardless of when received, based on the Expense Year to which the
refund is applicable, provided that in no event shall the amount to be refunded
to Tenant for any such Expense Year exceed the total amount paid by Tenant as
Additional Rent under this Article 4 for such Expense Year. If Tax Expenses for
any period during the Lease Term or any extension thereof are increased after
payment thereof for any reason, including, without limitation, error or
reassessment by applicable governmental or municipal authorities,

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-29-



--------------------------------------------------------------------------------

Tenant shall pay to Landlord, within fifteen (15) days after actual receipt by
Tenant of written demand from Landlord, Tenant’s Share of any such increased Tax
Expenses included by Landlord as Building Tax Expenses pursuant to the TCCs of
this Lease. Notwithstanding anything to the contrary contained in this
Section 4.2.5 (except as set forth in Section 4.2.5.1, above), there shall be
excluded from Tax Expenses (i) all excess profits taxes, franchise taxes, gift
taxes, capital stock taxes, inheritance and succession taxes, estate taxes,
federal and state income taxes, and other taxes to the extent applicable to
Landlord’s general or net income (as opposed to rents, receipts or income
attributable to operations at the Project), (ii) any items included as Operating
Expenses, (iii) any items paid by Tenant under Section 4.5 of this Lease,
(iv) any Taxes for any time prior to the Lease Commencement Date or after the
later to occur of (A) the expiration date of this Lease, or (B) the date Tenant
vacates the Premises pursuant to Articles 15 and/or 16 hereof, and (v) any
special assessments or special taxes as a means of financing improvements to the
Building or Project. Notwithstanding anything to the contrary set forth in this
Lease, only Landlord may institute proceedings to reduce Tax Expenses and the
filing of any such proceeding by Tenant without Landlord’s consent shall
constitute an event of default by Tenant under this Lease. Notwithstanding the
foregoing, Landlord shall not be obligated to file any application or institute
any proceeding seeking a reduction in Tax Expenses.

4.2.5.4 Notwithstanding anything to the contrary set forth in this Lease, the
amount of Tax Expenses for the Base Year and any Expense Year shall be
calculated without taking into account any decreases in real estate taxes
obtained in connection with Proposition 8, and, therefore, the Tax Expenses in
the Base Year and/or an Expense Year may be greater than those actually incurred
by Landlord, but shall, nonetheless, be the Tax Expenses due under this Lease;
provided that (i) any costs and expenses incurred by Landlord in securing any
Proposition 8 reduction shall not be included in Direct Expenses for purposes of
this Lease, and (ii) tax refunds under Proposition 8 shall not be deducted from
Tax Expenses, but rather shall be the sole property of Landlord. Landlord and
Tenant acknowledge that this Section 4.2.5.4 is not intended to in any way
affect (A) the inclusion in Tax Expenses of the statutory two percent
(2.0%) annual increase in Tax Expenses (as such statutory increase may be
modified by subsequent legislation), or (B) the inclusion or exclusion of Tax
Expenses pursuant to the terms of Proposition 13, which shall be governed
pursuant to the terms of Sections 4.2.5.1 through 4.2.5.3, above.

4.2.6 “Tenant’s Share” shall mean the percentage set forth in Section 6 of the
Summary.

4.3 Allocation of Direct Expenses.

4.3.1 Method of Allocation. The parties acknowledge that the Building is a part
of a multi-building project and that the costs and expenses incurred in
connection with the Project (i.e. the Direct Expenses) should be shared between
the tenants of the Building and the tenants of the other buildings in the
Project. Accordingly, as set forth in Section 4.2 above, Direct Expenses (which
consists of Operating Expenses and Tax Expenses) are determined annually for the
Project as a whole, and a portion of the Direct Expenses, which portion shall be
reasonably determined by Landlord on an equitable basis, shall be allocated to
the tenants of the Building (as opposed to the tenants of any other buildings in
the Project) and such portion shall be the Direct Expenses for purposes of this
Lease. Such portion of Direct Expenses allocated to the tenants of the Building
shall include all Direct Expenses attributable solely to the Building and an
equitable portion of the Direct Expenses attributable to the Project as a whole.

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-30-



--------------------------------------------------------------------------------

4.4 Calculation and Payment of Additional Rent. If for any Expense Year ending
or commencing within the Lease Term, Tenant’s Share of Direct Expenses for such
Expense Year exceeds Tenant’s Share of Direct Expenses applicable to the Base
Year, then Tenant shall pay to Landlord, in the manner set forth in
Section 4.4.1, below, and as Additional Rent, an amount equal to the excess (the
“Excess”).

4.4.1 Statement of Actual Direct Expenses and Payment by Tenant. Landlord shall
give to Tenant following the end of each Expense Year, a statement (the
“Statement”) which shall state in general major categories the Direct Expenses
incurred or accrued for the Base Year or such preceding Expense Year, as
applicable, and which shall indicate the amount of the Excess. Landlord shall
use commercially reasonable efforts to deliver such Statement to Tenant on or
before May 1 following the end of the Expense Year to which such Statement
relates. Upon receipt of the Statement for each Expense Year commencing or
ending during the Lease Term, if an Excess is present, Tenant shall pay, within
thirty (30) days after receipt of the Statement, the full amount of the Excess
for such Expense Year, less the amounts, if any, paid during such Expense Year
as “Estimated Excess,” as that term is defined in Section 4.4.2, below, and if
Tenant paid more as Estimated Excess than the actual Excess, Tenant shall
receive a credit in the amount of Tenant’s overpayment against Rent next due
under this Lease. The failure of Landlord to timely furnish the Statement for
any Expense Year shall not prejudice Landlord or Tenant from enforcing its
rights under this Article 4. Even though the Lease Term has expired and Tenant
has vacated the Premises, when the final determination is made of Tenant’s Share
of Direct Expenses for the Expense Year in which this Lease terminates, if an
Excess is present, Tenant shall, within thirty (30) days after receipt of the
Statement, pay to Landlord such amount, and if Tenant paid more as Estimated
Excess than the actual Excess, Landlord shall, within thirty (30) days, deliver
a check payable to Tenant in the amount of the overpayment. The provisions of
this Section 4.4.1 shall survive the expiration or earlier termination of the
Lease Term. Notwithstanding the immediately preceding sentence, Tenant shall not
be responsible for Tenant’s Share of any Direct Expenses attributable to any
Expense Year which are first billed to Tenant more than eighteen (18) months
after the Lease Expiration Date, provided that in any event Tenant shall be
responsible for Tenant’s Share of Direct Expenses levied by any governmental
authority or by any public utility companies at any time following the Lease
Expiration Date which are attributable to any Expense Year.

4.4.2 Statement of Estimated Direct Expenses. In addition, Landlord shall give
Tenant a yearly expense estimate statement (the “Estimate Statement”) which
shall set forth in general major categories Landlord’s reasonable estimate (the
“Estimate”) of what the total amount of Direct Expenses for the then-current
Expense Year shall be and the estimated excess (the “Estimated Excess”) as
calculated by comparing the Direct Expenses for such Expense Year, which shall
be based upon the Estimate, to the amount of Direct Expenses for the Base Year.
Landlord shall use commercially reasonable efforts to deliver such Estimate
Statement to Tenant on or before May 1 following the end of the Expense Year to
which such Estimate Statement relates. The failure of Landlord to timely furnish
the Estimate Statement for any Expense Year shall not preclude Landlord from
enforcing its rights to collect any Additional Rent under this Article 4,

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-31-



--------------------------------------------------------------------------------

nor shall Landlord be prohibited from revising any Estimate Statement or
Estimated Excess theretofore delivered to the extent necessary. Thereafter,
Tenant shall pay, within thirty (30) days after receipt of the Estimate
Statement, a fraction of the Estimated Excess for the then-current Expense Year
(reduced by any amounts paid pursuant to the second to last sentence of this
Section 4.4.2). Such fraction shall have as its numerator the number of months
which have elapsed in such current Expense Year, including the month of such
payment, and twelve (12) as its denominator. Until a new Estimate Statement is
furnished (which Landlord shall have the right to deliver to Tenant at any
time), Tenant shall pay monthly, with the monthly Base Rent installments, an
amount equal to one-twelfth (1/12) of the total Estimated Excess set forth in
the previous Estimate Statement delivered by Landlord to Tenant. Throughout the
Lease Term Landlord shall maintain books and records with respect to Direct
Expenses in accordance with generally accepted real estate accounting and
management practices, consistently applied.

4.5 Taxes and Other Charges for Which Tenant Is Directly Responsible.

4.5.1 Tenant shall be liable for and shall pay five (5) days before delinquency,
taxes levied against Tenant’s equipment, furniture, fixtures and any other
personal property located in or about the Premises. If any such taxes on
Tenant’s equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord’s property or if the assessed value of
Landlord’s property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof but only under
proper protest if requested by Tenant, Tenant shall upon demand repay to
Landlord the taxes so levied against Landlord or the proportion of such taxes
resulting from such increase in the assessment, as the case may be.

4.5.2 If the improvements in the Premises, whether installed and/or paid for by
Landlord or Tenant and whether or not affixed to the real property so as to
become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which improvements conforming to
Landlord’s “building standard” in other space in the Building are assessed, then
the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 4.5.1,
above.

4.5.3 Notwithstanding any contrary provision herein, Tenant shall pay prior to
delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project, including
the Project parking facility; or (iii) taxes assessed upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises.

4.5.4 Landlord shall not enforce the provisions of this Section 4.5 in a
discriminatory manner, and to the extent Landlord requires Tenant to pay
directly (pursuant to this Section 4.5) a particular type or category of Tax
Expense, and Tenant actually pays the same, Landlord shall not include in Tax
Expenses or Operating Expenses any Tax Expenses of the same type or category
that are actually paid by other tenants of the Project during the same Expense
Year.

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-32-



--------------------------------------------------------------------------------

4.6 Tenant’s Payment of Certain Tax Expenses. Notwithstanding any provision to
the contrary contained in this Lease, in the event that, at any time during the
“Protection Period”, as that term is defined in Section 4.6.2, below, a sale,
refinancing, or change in ownership of the Building on a single-asset basis only
is consummated (specifically excluding, however, (x) a change in ownership to a
lender resulting from a foreclosure or a deed-in-lieu of foreclosure, (y) a
multi-building sale, refinance or change in ownership, or (z) a portfolio sale,
refinance or change in ownership transaction), and as a result thereof, and to
the extent that in connection therewith, the Building is reassessed (the
“Building Reassessment”) for real estate tax purposes by the appropriate
governmental authority pursuant to the terms of Proposition 13, then the TCCs of
this Section 4.6 shall apply to such first (1st) Building Reassessment only
(i.e., a subsequent sale, refinancing or change in ownership of the Building
shall not be afforded the protection granted herein). Notwithstanding any
provision to the contrary contained herein, in no event shall the provisions of
this Section 4.6 apply with respect to any change in laws which give rise to an
increase in Tax Expenses, including, but not limited to, any change in
Proposition 13 as currently enacted.

4.6.1 The Tax Increase. For purposes of this Section 4.6, the term “Tax
Increase” shall mean that portion of the Tax Expenses, as calculated immediately
following the Building Reassessment, which is attributable solely to the first
(1st) Building Reassessment occurring during the initial Lease Term.
Accordingly, the term Tax Increase shall not include any portion of the Tax
Expenses, as calculated immediately following the Building Reassessment, which
(i) is attributable to the initial assessment of the value of all or a portion
of the Project, Building or the tenant improvements located in the Building,
(ii) is attributable to assessments which were pending immediately prior to the
Building Reassessment, which assessments were conducted during, and included in,
such Building Reassessment, or which assessments were otherwise rendered
unnecessary following the Building Reassessment, (iii) is attributable to the
annual permitted inflationary increase of real estate taxes under
Proposition 13, or (iv) is attributable to any change in laws which give rise to
an increase in Tax Expenses, including, but not limited to, any change in
Proposition 13 as currently enacted.

4.6.2 Protection Period. Tenant shall not be obligated to pay any portion of any
Tax Increase attributable to the first (1st) Building Reassessment occurring
during the initial Lease Term (the “Protection Period”).

4.6.3 After Protection Period. During any periods after the initial Lease Term
when this Lease continues to remain in effect (including, but not limited to,
any Option Terms), or in the event of an increase in Tax Expenses not brought
about by the first (1st) Building Reassessment, Tenant shall pay the entirety of
any increase in Tax Expenses relating to any such future reassessment or
otherwise.

4.6.4 Landlord’s Right to Purchase the Proposition 13 Protection Amount
Attributable to the Building Reassessment. The amount of Tax Expenses which
Tenant is not obligated to pay or will not be obligated to pay during the Lease
Term in connection with the Building Reassessment pursuant to the TCCs of this
Section 4.6, shall be sometimes referred to

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-33-



--------------------------------------------------------------------------------

hereafter as the “Proposition 13 Protection Amount.” If the occurrence of a
Building Reassessment is reasonably foreseeable by Landlord and the
Proposition 13 Protection Amount attributable to such Building Reassessment can
be reasonably quantified or estimated for each Lease Year commencing with the
Lease Year in which the Building Reassessment will occur, the terms of this
Section 4.6.4 shall apply. Upon notice to Tenant, Landlord shall have the right
to purchase the Proposition 13 Protection Amount relating to the first
(1st) Building Reassessment, at any time during the Lease Term, by paying to
Tenant an amount equal to the “Proposition 13 Purchase Price,” as that term is
defined below, provided that the right of any successor of Landlord to exercise
its right of repurchase hereunder shall not apply to the Building Reassessment
which results from the event pursuant to which such successor of Landlord became
the Landlord under this Lease. As used herein, the “Proposition 13 Purchase
Price” shall mean the present value of the Proposition 13 Protection Amount
remaining during the Protection Period, as of the date of payment of the
Proposition 13 Purchase Price by Landlord. Such present value shall be
calculated (i) by using the portion of the Proposition 13 Protection Amount
attributable to each remaining Lease Year of the Protection Period (as though
the portion of such Proposition 13 Protection Amount benefited Tenant at the end
of each year), as the amounts to be discounted, and (ii) by using a discount
rate for each amount to be discounted equal to (A) the average rates of yield
for United States Treasury Obligations with maturity dates as close as
reasonably possible to the end of each Lease Year during which the portions of
the Proposition 13 Protection Amount would have benefited Tenant, which rates
shall be those in effect as of Landlord’s exercise of its right to purchase, as
set forth in this Section 4.6.4, plus (B) two percent (2%) per annum. Upon such
payment of the Proposition 13 Purchase Price, the provisions of Section 4.6 of
this Lease shall cease to apply to any Tax Increase attributable to the Building
Reassessment. Because Landlord is estimating the Proposition 13 Purchase Price
prior to the actual occurrence of the Building Reassessment, when such Building
Reassessment occurs, if Landlord has underestimated the Proposition 13 Purchase
Price, then upon notice by Landlord to Tenant, Tenant’s Rent next due shall be
credited with the amount of such underestimation, and if Landlord overestimates
the Proposition 13 Purchase Price, then within thirty (30) days after notice by
Landlord to Tenant, the Rent next due shall be increased by the amount of the
overestimation.

4.7 Landlord’s Books and Records. Upon Tenant’s written request given not more
than one hundred eighty (180) days after Tenant’s receipt of a Statement for a
particular Expense Year, and provided that Tenant is not then in material
economic default under this Lease beyond the applicable cure period provided in
this Lease, Landlord shall furnish Tenant with such reasonable supporting
documentation in connection with said Direct Expenses as Tenant may reasonably
request. Landlord shall provide said information to Tenant within sixty
(60) days after Tenant’s written request therefor. Within two hundred ten
(210) days after receipt of a Statement by Tenant (the “Review Period”), if
Tenant disputes the amount of Additional Rent set forth in the Statement, an
independent certified public accountant (which accountant (A) is a member of a
nationally or regionally recognized accounting firm, and (B) is not working on a
contingency fee basis), designated and paid for by Tenant, may, after reasonable
notice to Landlord and at reasonable times, inspect Landlord’s records with
respect to the Statement at Landlord’s offices, provided that Tenant is not then
in material economic default under this Lease (beyond any applicable notice and
cure periods) and Tenant has paid all amounts required to be paid under the
applicable Estimate Statement and Statement, as the case

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-34-



--------------------------------------------------------------------------------

may be. In connection with such inspection, Tenant and Tenant’s agents must
agree in advance to follow Landlord’s reasonable rules and procedures regarding
inspections of Landlord’s records, and shall execute a commercially reasonable
confidentiality agreement regarding such inspection. Tenant’s failure to dispute
the amount of Additional Rent set forth in any Statement within the Review
Period shall be deemed to be Tenant’s approval of such Statement and Tenant,
thereafter, waives the right or ability to dispute the amounts set forth in such
Statement. If after such inspection, Tenant still disputes such Additional Rent,
a determination as to the proper amount shall be made, at Tenant’s expense, by
an independent certified public accountant (the “Accountant”) selected by
Landlord and subject to Tenant’s reasonable approval; provided that if such
determination by the Accountant proves that Direct Expenses were overstated by
more than five percent (5%), then the cost of the Accountant and the cost of
such determination shall be paid for by Landlord. Tenant hereby acknowledges
that Tenant’s sole right to inspect Landlord’s books and records and to contest
the amount of Direct Expenses payable by Tenant shall be as set forth in this
Section 4.7, and Tenant hereby waives any and all other rights pursuant to
Applicable Law to inspect such books and records and/or to contest the amount of
Direct Expenses payable by Tenant unless Tenant is alleging fraud or fraudulent
misrepresentation on the part of Landlord or any of the other “Landlord Parties”
(as defined in Section 10.1, below).

ARTICLE 5

USE OF PREMISES

5.1 Permitted Use. Tenant shall use the Premises solely for the Permitted Use
set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord’s sole discretion.

5.2 Prohibited Uses. The uses prohibited under this Lease shall include, without
limitation, use of the Premises or a portion thereof for (i) offices of any
agency or bureau of the United States or any state or political subdivision
thereof; (ii) offices or agencies of any foreign governmental or political
subdivision thereof; (iii) offices of any health care professionals or service
organization; (iv) schools or other training facilities which are not ancillary
to corporate, executive or professional office use; (v) retail or restaurant
uses; or (vi) communications firms such as radio and/or television stations.
Tenant shall not allow the average occupancy density of use of the total
Premises which is greater than five (5) persons per thousand (5:1000) rentable
square feet of space located in the Premises. Tenant further covenants and
agrees that Tenant shall not use, or suffer or permit any person or persons to
use, the Premises or any part thereof for any use or purpose contrary to the
provisions of the Rules and Regulations set forth in Exhibit D, attached hereto,
or in violation of the laws of the United States of America, the State of
California, or the ordinances, regulations or requirements of the local
municipal or county governing body or other lawful authorities having
jurisdiction over the Project) including, without limitation, any such laws,
ordinances, regulations or requirements relating to Hazardous Materials;
provided, however, Landlord shall not enforce, change or modify the Rules and
Regulations in a discriminatory manner and Landlord agrees that the Rules and
Regulations shall not be unreasonably modified or enforced in a manner which
will unreasonably interfere with the normal and customary conduct of Tenant’s
business. Tenant shall not do or permit anything to

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-35-



--------------------------------------------------------------------------------

be done in or about the Premises which will in any way unreasonably obstruct or
interfere with the rights of other tenants or occupants of the Building, or
injure them or use or allow the Premises to be used for any unlawful purpose,
nor shall Tenant cause, maintain or permit any nuisance in, on or about the
Premises. Tenant shall comply with all recorded covenants, conditions, and
restrictions now or hereafter affecting the Project.

5.3 CC&Rs. Tenant shall comply with all recorded covenants, conditions, and
restrictions currently affecting the Project. Additionally, Tenant acknowledges
that the Project may be subject to any future covenants, conditions, and
restrictions (the “CC&Rs”) which Landlord, in Landlord’s discretion, deems
reasonably necessary or desirable, and Tenant agrees that this Lease shall be
subject and subordinate to such CC&Rs; provided, however, to the extent any
CC&Rs relate to Project-specific programs and are within Landlord’s control
(i.e., Landlord has the ability, either directly or indirectly, to cause the
disapproval of such covenant, condition, and restriction, or amendment thereto),
then in no event shall CC&Rs, in no more than a de minimus manner, (i) impair
Tenant’s access to or use of the Premises for the Permitted Use, (ii) impair
Tenant’s access to or use of Tenant’s parking rights pursuant to this Lease,
(iii) impair Tenant’s rights under this Lease, or (iv) increase Tenant’s
obligations under this Lease (including, without limitation, any monetary
obligations and/or costs relating thereto). Subject to the provisions of the
foregoing items (i) through (iv) immediately above, Landlord shall have the
right to require Tenant to execute and acknowledge, within fifteen (15) business
days of Tenant’s receipt of a written request from Landlord, a “Recognition of
Covenants, Conditions, and Restriction,” in a form substantially similar to that
attached hereto as Exhibit F, agreeing to and acknowledging the CC&Rs.

ARTICLE 6

SERVICES AND UTILITIES

6.1 Standard Tenant Services. Landlord shall provide the following services on
all days (unless otherwise stated below) during the Lease Term.

6.1.1 Subject to limitations imposed by all governmental rules, regulations and
guidelines applicable thereto, Landlord shall provide heating and air
conditioning (“HVAC”) when necessary for normal comfort for normal office use in
the Premises from 7:00 A.M. to 6:00 P.M. Monday through Friday, and on Saturdays
from 9:00 A.M. to 1:00 P.M. (collectively, the “Building Hours”), except for the
date of observation of New Year’s Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day, Christmas Day and, at Landlord’s discretion, other
locally or nationally recognized holidays (collectively, the “Holidays”).

6.1.2 The Premises will be separately metered or submetered for electricity. At
all times, Landlord shall provide electric current as required for Building
standard lighting and office machines and adequate electrical wiring and
facilities for connection to Tenant’s lighting fixtures and incidental use
equipment, provided that Tenant will not use electricity in excess of the
capacity of the Building, which electrical usage shall be subject to Applicable
Laws and regulations, including Title 24. Notwithstanding any provision to the
contrary contained in this Lease, Tenant shall pay directly to the utility
company pursuant to the utility company’s separate

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-36-



--------------------------------------------------------------------------------

meters (or to Landlord in the event Landlord provides submeters instead of the
utility company’s meters), the cost of all electricity provided to and/or
consumed in the Premises (including normal and excess consumption and including
the cost of electricity to operate the HVAC air handlers, which electricity
shall be separately metered (as described above or otherwise equitably allocated
and directly charged by Landlord to Tenant and other tenants of the Building)).
Tenant shall pay such cost (including the cost of such meters or submeters)
within thirty (30) days after demand and as Additional Rent under this Lease
(and not as part of the Operating Expenses). Landlord shall designate the
electricity utility provider from time to time. Tenant will design Tenant’s
electrical system serving any equipment producing nonlinear electrical loads to
accommodate such nonlinear electrical loads, including, but not limited to,
oversizing neutral conductors, derating transformers and/or providing power-line
filters. In the event that Tenant desires to upgrade or add onto the existing
electrical wiring and facilities in the Premises, then subject to Landlord’s
consent, not to be unreasonably withheld, Tenant shall have the right, at its
sole cost and expense, and as an Alteration in accordance with Article 8 of this
Lease, to perform such upgrades or additions (including, without limitation, the
cost of all permits, approvals, and any other electrical transformers, circuit
breakers, or other electrical facilities, which shall be required to be
installed or upgraded in any other portion of the Project in connection with
such upgrades or additions). Engineering plans shall include a calculation of
Tenant’s fully connected electrical design load with and without demand factors
and shall indicate the number of watts of unmetered and submetered loads. Tenant
shall bear the cost of replacement of lamps, starters and ballasts for
non-Building standard lighting fixtures within the Premises.

6.1.3 Landlord shall provide city water from the regular Building outlets for
drinking, lavatory and toilet purposes in the Building Common Areas.

6.1.4 Landlord shall provide janitorial services to the Premises, except the
date of observation of the Holidays, in and about the Premises conforming to
such janitorial specifications as Landlord shall adopt from time to time
consistent with Institutional Owner Practices and shall provide window washing
conforming to such specifications as Landlord shall adopt from time to time in a
manner and with such frequency as is consistent with Institutional Owner
Practices at the Comparable Buildings (but in no event less than twice per
year).

6.1.5 Landlord shall provide nonexclusive, non-attended automatic passenger
elevator service during the Building Hours, and shall have one elevator
available at all other times, including on the Holidays.

6.1.6 Landlord shall cause one (1) passenger elevator to be “padded” and
otherwise prepared and ready for freight service and shall make the same
reasonably available to Tenant on a nonexclusive basis, subject to scheduling by
Landlord.

6.1.7 Landlord shall cause roving security patrols to serve the Project.

6.1.8 Landlord shall provide access control services and related systems and
equipment for the Building on a twenty-four (24) hour per day, seven (7) days
per week basis, in a manner consistent with Institutional Ownership Practices.

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-37-



--------------------------------------------------------------------------------

Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems, provided Tenant has been given notice of such regulations and
requirements.

6.2 Overstandard Tenant Use. Tenant shall not, without Landlord’s prior written
consent, use heat-generating machines, machines other than normal fractional
horsepower office machines, or equipment or lighting other than Building
standard lights in the Premises, which may affect the temperature otherwise
maintained by the air conditioning system or increase the water normally
furnished for the Premises by Landlord pursuant to the terms of Section 6.1 of
this Lease. If such consent is given, Landlord shall have the right to install
supplementary air conditioning units or other facilities in the Premises,
including supplementary or additional metering devices, and the cost thereof,
including the cost of installation, operation and maintenance, increased wear
and tear on existing equipment and other similar charges, shall be paid by
Tenant to Landlord upon billing by Landlord. If Tenant uses water, electricity,
heat or air conditioning in excess of that supplied by Landlord pursuant to
Section 6.1 of this Lease, Tenant shall pay to Landlord, upon billing, the cost
of such excess consumption, the cost of the installation, operation, and
maintenance of equipment which is installed in order to supply such excess
consumption, and the cost of the increased wear and tear on existing equipment
caused by such excess consumption; and Landlord may install devices to
separately meter any increased use and in such event Tenant shall pay the
increased cost directly to Landlord, on demand, at the rates charged by the
public utility company furnishing the same, including the cost of such
additional metering devices. Tenant’s use of electricity shall never exceed the
capacity of the feeders to the Project or the risers or wiring installation, and
subject to the terms of Section 29.32, below, Tenant shall not install or use or
permit the installation or use of any computer or electronic data processing
equipment in the Premises, without the prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed. If Tenant
desires to use heat or air conditioning during hours other than those for which
Landlord is obligated to supply such utilities pursuant to the terms of
Section 6.1 of this Lease, Tenant shall give Landlord such prior notice, if any,
as Landlord shall from time to time reasonably establish as appropriate, of
Tenant’s desired use in order to supply such utilities, and Landlord shall
supply such utilities to Tenant at an initial hourly cost to Tenant of
Thirty-Five and 00/100 Dollars ($35.00) per hour per floor, which hourly rate
shall be subject to annual increases throughout the Lease Term of no more than
three percent (3%) per annum (which amount shall be treated as Additional Rent);
provided, however, Landlord shall not mark-up such hourly cost to include
administration or similar fees and Landlord shall not make a profit from such
hourly cost.

6.3 Interruption of Use. Except as otherwise provided in Section 6.4 or
elsewhere in this Lease, Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise, for failure to furnish or delay in
furnishing any service (including telephone and telecommunication services), or
for any diminution in the quality or quantity thereof, when such failure or
delay or diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause beyond Landlord’s reasonable
control;

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-38-



--------------------------------------------------------------------------------

and such failures or delays or diminution shall never be deemed to constitute an
eviction or disturbance of Tenant’s use and possession of the Premises or
relieve Tenant from paying Rent or performing any of its obligations under this
Lease, except as otherwise provided in Section 6.4 or elsewhere in the Lease.
Furthermore, Landlord shall not be liable under any circumstances for a loss of,
or injury to, property or for injury to, or interference with, Tenant’s
business, including, without limitation, loss of profits, however occurring,
through or in connection with or incidental to a failure to furnish any of the
services or utilities as set forth in this Article 6.

6.4 Abatement Event. In the event that Tenant is prevented from using, and does
not use, the Premises or any portion thereof (specifically including, but not
limited to, Tenant’s server room and the equipment located therein), as a result
of (i) any repair, maintenance or alteration performed by Landlord, or which
Landlord failed to perform, after the Lease Commencement Date and required by
this Lease, which substantially interferes with Tenant’s use of or ingress to or
egress from the Building, Project (including the Project Common Areas), or
Premises (including the Project parking areas to the extent reasonable
replacement spaces are not provided); or (ii) any failure by Landlord to provide
services, utilities or ingress to and egress from the Building, Project
(including the Project Common Areas), or Premises as required pursuant to the
TCCs of this Lease; or (iii) the presence of Hazardous Materials not brought on
the Premises by “Tenant Parties,” as that term is set forth in Section 10.1 of
this Lease, to the extent such presence substantially interferes with Tenant’s
use of or ingress to or egress from the Building, Project (including the Project
Common Areas), or Premises (including the Project parking areas to the extent
reasonable replacement spaces are not provided) (any such set of circumstances
as set forth in items (i) through (iii), above, to be known as an “Abatement
Event”), then Tenant shall give Landlord Notice of such Abatement Event, and if
such Abatement Event continues for four (4) consecutive business days after
Landlord’s receipt of any such Notice (the “Eligibility Period”), then, as
Tenant’s sole remedy vis-à-vis such Abatement Event, the Base Rent and Tenant’s
Share of Direct Expenses shall be abated or reduced, as the case may be, after
expiration of the Eligibility Period for such time that Tenant continues to be
so prevented from using, and does not use, the Premises, or a portion thereof,
in the proportion that the rentable area of the portion of the Premises that
Tenant is prevented from using, and does not use (“Unusable Area”), bears to the
total rentable area of the Premises. Notwithstanding the foregoing, in the event
that, as a result of an Abatement Event, either (A) Tenant is prevented (from an
objective, general office tenant perspective) from conducting, and does not
conduct, its business in more than fifty percent (50%) of the Premises for a
period of time in excess of the Eligibility Period, and the remaining portion of
the Premises is not sufficient to allow Tenant to effectively conduct its
business therein, and if Tenant does not conduct its business from such
remaining portion, then for such time after expiration of the Eligibility Period
during which Tenant is so prevented (again, from an objective, office tenant
perspective) from effectively conducting its business therein, or (B) Tenant’s
server and other essential computer equipment is rendered unusable for a period
in excess of the Eligibility Period, and Tenant ceases to conduct its business
from the Premises as a result thereof, then for such time after expiration of
the Eligibility Period during which Tenant’s server and other essential computer
equipment remain unusable and Tenant has ceased to conduct its business from the
Premises, the Base Rent and Tenant’s Share of Direct Expenses for the entire
Premises shall be abated. Landlord and Tenant hereby acknowledge that, in
addition to the abatement rights set forth in this Section 6.4, Tenant’s
abatement rights following an event of damage and destruction or condemnation as
provided pursuant to the TCCs of Articles 11 and 13 of this Lease.

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-39-



--------------------------------------------------------------------------------

ARTICLE 7

REPAIRS

7.1 In General. Landlord shall maintain in first-class condition and operating
order and keep in good repair and condition the structural portions of the
Building, including the foundation, floor/ceiling slabs, roof structure (as
opposed to roof membrane), curtain wall, exterior glass and mullions, columns,
beams, shafts (including elevator shafts), stairs, stairwells, elevator cab,
men’s and women’s washrooms, Building mechanical, electrical and telephone
closets, and all common and public areas servicing the Building, including the
parking areas, landscaping and exterior Project signage (collectively, “Building
Structure”) and the Base Building mechanical, electrical, life safety, plumbing,
sprinkler systems and HVAC systems which were not constructed by Tenant Parties
(collectively, the “Building Systems”) and the Project Common Areas; provided,
however, in the event the roof membrane requires replacement, Landlord shall
replace the same, the actual, reasonable cost of which shall be amortized by
Landlord over its useful life as Landlord shall reasonably determine in
accordance with sound real estate management and accounting principles, and the
annual component of such amortization schedule shall be payable by Tenant to
Landlord as Additional Rent to the extent falling within the remainder of the
Lease Term, as the same may be extended (it being further recognized that Tenant
shall have no responsibility with regard to any portion of such amortization
schedule extending beyond the expiration of the Lease Term). Notwithstanding
anything in this Lease to the contrary, Tenant shall be required to repair the
Building Structure and/or the Building Systems to the extent caused due to
Tenant’s use of the Premises for other than normal and customary business office
operations, unless and to the extent such damage is covered by insurance carried
or required to be carried by Landlord pursuant to Article 10 and to which the
waiver of subrogation is applicable (such obligation to the extent applicable to
Tenant as qualified and conditioned will hereinafter be defined as the “BS/BS
Exception”). Except as set forth immediately above, and subject to Article 24
below, Tenant shall, at Tenant’s own expense, keep the Premises, including all
improvements, fixtures and furnishings therein, and the floor or floors of the
Building on which the Premises are located, in good order, repair and condition
at all times during the Lease Term, but such obligation shall not extend to the
Building Structure and the Building Systems except pursuant to the BS/BS
Exception. In addition, Tenant shall, at Tenant’s own expense, but under the
supervision and subject to the prior approval of Landlord, and within any
reasonable period of time specified by Landlord, promptly and adequately repair
all damage to the Premises and replace or repair all damaged, broken, or worn
fixtures and appurtenances, but such obligation shall not extend to the Building
Structure and the Building Systems except pursuant to the BS/BS Exception,
except for damage caused by ordinary wear and tear or beyond the reasonable
control of Tenant; provided however, that, at Landlord’s option, or if Tenant
fails to make such repairs, Landlord may, after written notice to Tenant and
Tenant’s failure to repair within twenty (20) days thereafter, but need not,
make such repairs and replacements, and Tenant shall pay Landlord the cost
thereof, including a percentage of the cost thereof (to be uniformly established
for the Building and/or the Project, but not to exceed five percent (5%) of the
cost of such work) sufficient to reimburse Landlord for all overhead, general
conditions, fees and other costs or expenses arising from Landlord’s involvement
with such repairs and replacements forthwith upon being billed for same.
Notwithstanding that, pursuant to the BS/BS Exception, Tenant may be responsible
for certain repairs to the Base Building

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-40-



--------------------------------------------------------------------------------

and/or Building Systems, Landlord shall nevertheless make such repairs at
Tenant’s expense; provided, however, to the extent the same are covered by
Landlord’s insurance, Tenant shall only be obligated to pay any deductible in
connection therewith. Landlord may, but shall not be required to, enter the
Premises at all reasonable times to make such repairs, alterations, improvements
or additions to the Premises or to the Project or to any equipment located in
the Project as Landlord shall desire or deem necessary or as Landlord may be
required to do by governmental or quasi-governmental authority or court order or
decree; provided, however, except for (i) emergencies, (ii) repairs,
alterations, improvements or additions required by governmental or
quasi-governmental authorities or court order or decree, or (iii) repairs which
are the obligation of Tenant hereunder, any such entry into the Premises by
Landlord shall be performed in a manner so as not to materially interfere with
Tenant’s use of, or access to, the Premises; provided that, with respect to
items (ii) and (iii) above, Landlord shall use commercially reasonable efforts
to not materially interfere with Tenant’s use of, or access to, the Premises.
Tenant hereby waives any and all rights under and benefits of subsection 1 of
Section 1932 and Sections 1941 and 1942 of the California Civil Code or under
any similar law, statute, or ordinance now or hereafter in effect.

ARTICLE 8

ADDITIONS AND ALTERATIONS

8.1 Landlord’s Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises (collectively, the
“Alterations”) without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than
fifteen (15) business days prior to the commencement thereof, and which consent
shall not be unreasonably withheld by Landlord, provided it shall be deemed
reasonable for Landlord to withhold its consent to any Alteration which
adversely affects the structural portions or the systems or equipment of the
Building or is visible from the exterior of the Building (collectively, the
“Major Alterations”). Notwithstanding the foregoing, Landlord’s consent shall
not be required with respect to any interior Alterations to the Premises which
(i) are not Major Alterations, (ii) cost less than Fifty Thousand Dollars
($50,000) for any (1) job, (iii) do not adversely affect the value of the
Premises or Building, and (iv) do not require a permit of any kind, as long a
(A) Tenant delivers to Landlord notice and a copy of any final plans,
specifications and working drawings for any such Alterations at least ten
(10) days prior to commencement of the work thereof, and (B) the other
conditions of this Article 8 are satisfied including, without limitation,
conforming to Landlord’s rules, regulations, and insurance requirements which
govern contractors; provided, however, that with respect to Alterations
consisting solely of painting and carpeting, such Fifty Thousand Dollar
($50,000) amount shall be deemed increased to One Hundred Thousand Dollars
($100,000) (the “Cosmetic Alterations”). The construction of the initial
improvements to the Premises and the initial improvements to the Must-Take Space
shall be governed by the terms of the Work Letter and not the terms of this
Article 8.

8.2 Manner of Construction. Landlord may impose, as a condition of its consent
to any and all Alterations or repairs of the Premises or about the Premises,
such requirements as Landlord in its reasonable discretion may deem desirable,
including, but not limited to, the

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-41-



--------------------------------------------------------------------------------

requirement that Tenant utilize for such purposes only contractors reasonably
approved by Landlord, and the requirement that upon Landlord’s timely request
(as more particularly set forth in Section 8.5, below), Tenant shall, at
Tenant’s expense, remove such Alterations upon the expiration or any early
termination of the Lease Term and return the affected portion of the Premises to
a building standard improved condition as determined by Landlord; provided,
however, that Tenant shall be required to remove any Alteration to the extent
Landlord provides Tenant with notice of such removal obligation at the time its
consent is given (i.e., as more particularly set forth in Section 8.5 below).
Tenant shall construct such Alterations and perform such repairs in a good and
workmanlike manner, in conformance with any and all Applicable Laws and if
required by Applicable Laws, and pursuant to a valid building permit, issued by
the City of San Diego, all in conformance with Landlord’s construction rules and
regulations of which Tenant has been given notice; provided, however, that prior
to commencing to construct any Alteration, Tenant shall meet with Landlord to
discuss Landlord’s design parameters and code compliance issues. In the event
Tenant performs any Alterations in the Premises which require or give rise to
governmentally required changes to the “Base Building,” as that term is defined
below, then Landlord shall, at Tenant’s expense, make such changes to the Base
Building. Since all or a portion of the Project is or may become in the future
certified under the LEED rating system (or other applicable certification
standard) (all in Landlord’s sole and absolute discretion), Tenant expressly
acknowledges and agrees that without limitation as to other grounds for Landlord
withholding its consent to any proposed Alteration, Landlord shall have the
right to withhold its consent to any proposed Alteration in the event that such
Alteration is not compatible with such certification or recertification of the
Project under such LEED rating system (or other applicable certification
standard). The “Base Building” shall include the structural portions of the
Building, and the public restrooms, elevators, exit stairwells and the systems
and equipment located in the internal core of the Building on the floor or
floors on which the Premises are located. In performing the work of any such
Alterations, Tenant shall have the work performed in such manner so as not to
obstruct access to the Project or any portion thereof, by any other tenant of
the Project, and so as not to obstruct the business of Landlord or other tenants
in the Project. Tenant shall not use (and upon notice from Landlord shall cease
using) contractors, services, workmen, labor, materials or equipment that, in
Landlord’s reasonable judgment, would disturb labor harmony with the workforce
or trades engaged in performing other work, labor or services in or about the
Building or the Common Areas. In addition to Tenant’s obligations under
Article 9 of this Lease, upon completion of any Alterations, Tenant agrees to
cause a Notice of Completion to be recorded in the office of the Recorder of the
County of San Diego, California in accordance with Section 3093 of the Civil
Code of the State of California or any successor statute, and Tenant shall
deliver to the Project construction manager a reproducible copy of the “as
built” drawings of the Alterations, to the extent applicable, as well as all
permits, approvals and other documents issued by any governmental agency in
connection with the Alterations, to the extent applicable.

8.3 Payment for Improvements. If payment is made directly to contractors, Tenant
shall (i) obtain final lien releases and waivers in connection with Tenant’s
payment for work to contractors and subcontractors where the construction cost
for such work exceeds an amount equal to Ten Thousand and 00/100 Dollars
($10,000.00), and (ii) sign Landlord’s standard contractor’s rules and
regulations, which rules and regulations have been delivered to Tenant prior to
the commencement of any such work. Tenant shall reimburse Landlord for
Landlord’s reasonable, actual, out-of-pocket costs and expenses actually
incurred in connection with Landlord’s review of such work.

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-42-



--------------------------------------------------------------------------------

8.4 Construction Insurance. In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations (as opposed to a
situation in which Tenant orders the subject work directly from Landlord, as
contemplated by the second sentence of Section 8.3, above), prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant carries, or has otherwise caused its contractor to carry, “Builder’s
All Risk” insurance in an amount reasonably approved by Landlord covering the
construction of such Alterations, and such other insurance as Landlord may
reasonably require, it being understood and agreed that all of such Alterations
shall be insured by Tenant pursuant to Article 10 of this Lease immediately upon
completion thereof. In addition, Landlord may, in its reasonable discretion,
require Tenant to obtain a lien and completion bond or some alternate form of
security satisfactory to Landlord in an amount sufficient to ensure the
lien-free completion of any such Alterations costing in excess of One Hundred
Thousand and 00/100 Dollars ($100,000.00) and naming Landlord as a co-obligee.

8.5 Landlord’s Property. Landlord and Tenant hereby acknowledge and agree that
(i) all Alterations, improvements, fixtures, equipment and/or appurtenances
which may be installed or placed in or about the Premises, from time to time,
shall be at the sole cost of Tenant and shall be and become part of the Premises
and the property of Landlord, and (ii) the Improvements to be constructed in the
Premises pursuant to the TCCs of the Work Letter shall, upon completion of the
same, be and become a part of the Premises and the property of Landlord at the
end of the Lease Term; provided, however, Tenant may remove any furniture,
fixtures, equipment and/or personal property installed in the Premises by
Tenant, at Tenant’s sole cost and expense, and which have not been paid for with
any Landlord provided funds (i.e., amounts spent by Landlord in connection with
its construction of the “Improvements,” as that term is defined in Section 1.2
of the Work Letter, pursuant to the Work Letter or otherwise), and Tenant shall
repair any damage to the Premises and Building caused by such removal and return
the affected portion of the Premises and the Building to a building standard
tenant improved condition as determined by Landlord. Furthermore, Landlord may,
by written notice to Tenant (provided such conditions are given to Tenant at the
time of Landlord’s consent to the subject Alterations or improvements in the
Premises (or, with respect to Alterations not requiring Landlord’s consent,
within three (3) business days after Tenant’s written notice to Landlord of such
Alternations as provided in Section 8.1, above)), require Tenant, at Tenant’s
expense, to remove any Alterations or improvements in the Premises, and to
repair any damage to the Premises and Building caused by such removal and return
the affected portion of the Premises to a building standard improved condition
as reasonably determined by Landlord; provided, however, Tenant shall have no
obligation to remove the Improvements being constructed pursuant to the Work
Letter. If Tenant fails to complete such removal and/or the repair of any damage
caused by the removal of any Alteration or improvements in the Premises then at
Landlord’s option, either (A) Tenant shall be deemed to be holding over in the
Premises and Rent shall continue to accrue in accordance with the terms of
Article 16, below, until such work shall be completed, or (B) Landlord may do so
and may charge the cost thereof to Tenant. Tenant hereby protects, defends,
indemnifies and holds Landlord harmless from any liability, cost, obligation,
expense or claim of lien in any manner relating to the installation, placement,
removal or financing of any such Alterations, improvements, fixtures and/or
equipment in, on or

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-43-



--------------------------------------------------------------------------------

about the Premises by or on behalf of Tenant, which obligations of Tenant shall
survive the expiration or earlier termination of this Lease. Notwithstanding the
foregoing, Tenant’s trade fixtures, furniture, equipment and other personal
property installed in the Premises (“Tenant’s Property”) shall at all times be
and remain Tenant’s property; provided, however, in no event shall Tenant’s
Property include (a) any fixtures, furniture, equipment or other personal
property, the cost of which has been covered or partially covered by Landlord,
either during the initial construction of the Improvements as identified in the
Work Letter or otherwise, and (b) at Landlord’s election, in Landlord’s sole and
absolute discretion (without waiving any obligation Tenant may have under this
Lease to remove the same), any trade fixtures, furniture, equipment and other
personal property installed in the Premises which has been abandoned by Tenant.
At any time Tenant may remove Tenant’s Property from the Premises provided that
Tenant repairs all damage caused by such removal and returns the affected
portion of the Premises and the Building to a building standard tenant improved
condition as reasonably determined by Landlord.

8.6 Security System. Notwithstanding anything to the contrary in this Lease,
Tenant shall be entitled to install, at Tenant’s sole cost and expense, a
separate security system for the Premises as an Alteration or as a part of the
initial Improvements being constructed by Tenant (the “Tenant Security System”);
provided, however, that the plans and specifications for any such Tenant
Security System shall be subject to Landlord’s reasonable approval, and the
installation of such Tenant Security System shall otherwise be subject to the
terms and conditions of Article 8 of this Lease. Tenant shall at all times
provide Landlord with a contact person who can disarm the Tenant Security System
and who is familiar with the functions of the alarm system in the event of a
malfunction. Notwithstanding any provision to the contrary contained in this
Article 8, Tenant hereby expressly agrees that, Tenant shall, on or before the
expiration or earlier termination of this Lease but in any event at Tenant’s
sole cost and expense, remove the Tenant Security System, and repair any damage
to the Premises and Building caused by such removal and return the affected
portions of the Premises to a building standard improved condition as determined
by Landlord.

ARTICLE 9

COVENANT AGAINST LIENS

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys’ fees and costs) arising
out of same or in connection therewith. Tenant shall give Landlord notice at
least twenty (20) days prior to the commencement of any such work on the
Premises (or such additional time as may be necessary under Applicable Laws) to
afford Landlord the opportunity of posting and recording appropriate notices of
non-responsibility. Tenant shall remove any such lien or encumbrance by bond or
otherwise within twenty (20) days after notice by Landlord, and if Tenant shall
fail to do so, Landlord may pay the amount necessary to remove such lien or
encumbrance, without being responsible for investigating the validity thereof.
The amount so paid shall be deemed Additional Rent under this Lease payable upon
demand, without limitation as to other remedies available to Landlord under this
Lease. Nothing contained in this Lease

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-44-



--------------------------------------------------------------------------------

shall authorize Tenant to do any act which shall subject Landlord’s title to the
Building or Premises to any liens or encumbrances whether claimed by operation
of law or express or implied contract. Any claim to a lien or encumbrance upon
the Building or Premises arising in connection with any such work or respecting
the Premises not performed by or at the request of Landlord shall be null and
void, or at Landlord’s option shall attach only against Tenant’s interest in the
Premises and shall in all respects be subordinate to Landlord’s title to the
Project, Building and Premises.

ARTICLE 10

INSURANCE

10.1 Indemnification and Waiver. Except to the extent caused by the negligence
or willful misconduct of the “Landlord Parties” (as that term is defined
hereinbelow), Tenant hereby assumes all risk of damage to property or injury to
persons in, upon or about the Premises and agrees that Landlord, its partners,
subpartners and their respective officers, agents, servants, employees, and
independent contractors (collectively, “Landlord Parties”) shall not be liable
for, and are hereby released from any responsibility for, any damage either to
person or property or resulting from the loss of use thereof, which damage is
sustained by Tenant or by other persons claiming through Tenant. Tenant shall
indemnify, defend, protect, and hold harmless the Landlord Parties from any and
all loss, cost, damage, expense and liability (including without limitation
court costs and reasonable attorneys’ fees) incurred in connection with or
arising from: (a) any causes in, on or about the Premises; (b) the use or
occupancy of the Premises by Tenant or any person claiming under Tenant; (c) any
activity, work, or thing done, or permitted or suffered by Tenant in or about
the Premises; (d) any acts, omission, or negligence of Tenant or any person
claiming under Tenant, or the contractors, agents, employees, invitees, or
visitors of Tenant or any such person; (e) any breach, violation, or
non-performance by Tenant or any person claiming under Tenant or the employees,
agents, contractors, invitees, or visitors of Tenant or any such person of any
term, covenant, or provision of this Lease or any law, ordinance, or
governmental requirement of any kind; (f) any injury or damage to the person,
property, or business of Tenant, its employees, agents, contractors, invitees,
visitors, or any other person entering upon the Premises under the express or
implied invitation of Tenant; or (g) the placement of any personal property or
other items within the Premises, provided that the foregoing indemnity shall not
apply to the extent of the negligence or willful misconduct of Landlord or the
Landlord Parties. Should Landlord be named as a defendant in any suit brought
against Tenant in connection with or arising out of Tenant’s occupancy of the
Premises, Tenant shall pay to Landlord its costs and expenses incurred in such
suit, including without limitation, its actual professional fees such as
appraisers’, accountants’ and attorneys’ fees. Subject to Tenant’s indemnity and
the waiver of subrogation provided below, Landlord shall indemnify, defend,
protect, and hold harmless Tenant, its partners, and their respective officers,
agents, servants, employees, and independent contractors (collectively, “Tenant
Parties”) from any and all loss, cost, damage, expense, and liability
(including, without limitation, court costs and reasonable attorneys’ fees) to
the extent arising from the negligence or willful misconduct of Landlord or the
Landlord Parties in, on or about the Project either prior to or during the Lease
Term, and/or as a result of Landlord’s breach of this Lease, except to the
extent caused by the negligence or willful misconduct of Tenant or the Tenant
Parties. Notwithstanding any provision to the contrary set forth in this Lease,
neither party’s agreement

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-45-



--------------------------------------------------------------------------------

to indemnify the other party as set forth in this Section 10.1 shall be
effective to the extent the matters for which such party agreed to indemnify the
other party are covered by property insurance actually carried (or otherwise
required to be carried pursuant to the terms of this Lease) by the
non-indemnifying party pursuant to this Lease. Further, Tenant’s agreement to
indemnify Landlord, and Landlord’s agreement to indemnify Tenant, each pursuant
to this Section 10.1 is not intended and shall not relieve any insurance carrier
of its obligations under policies required to be carried pursuant to the
provisions of this Lease, to the extent such policies cover the matters subject
to the parties’ respective indemnification obligations; nor shall they supersede
any inconsistent agreement of the parties set forth in any other provision of
this Lease. The provisions of this Section 10.1 shall survive the expiration or
sooner termination of this Lease with respect to any claims or liability arising
in connection with any event occurring prior to such expiration or termination.
Notwithstanding anything to the contrary contained in this Lease, nothing in
this Lease shall impose any obligations on Tenant or Landlord to be responsible
or liable for, and each hereby releases the other from all liability for,
consequential damages other than those consequential damages incurred by
Landlord in connection with a holdover of the Premises by Tenant after the
expiration or earlier termination of this Lease.

10.2 Tenant’s Compliance With Landlord’s Fire and Casualty Insurance. Tenant
shall, at Tenant’s expense, comply with Landlord’s insurance company
requirements of which it receives a copy pertaining to the use of the Premises.
If Tenant’s conduct or use of the Premises causes any increase in the premium
for such insurance policies then Tenant shall reimburse Landlord for any such
increase. Tenant, at Tenant’s expense, shall comply with all rules, orders,
regulations or requirements of the American Insurance Association (formerly the
National Board of Fire Underwriters) and with any similar body.

10.3 Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts. The required evidence of coverage must be delivered to
Landlord on or before the date required under Section 10.4(I) sub-sections
(x) and (y), or Section 10.4(II) below (as applicable). Such policies shall be
for a term of at least one (1) year, or the length of the remaining term of this
Lease, whichever is less.

10.3.1 Commercial General Liability Insurance, including Broad Form contractual
liability covering the insured against claims of bodily injury, personal injury
and property damage (including loss of use thereof) based upon or arising out of
Tenant’s operations, occupancy or maintenance of the Premises and all areas
appurtenant thereto. Such insurance shall be written on an “occurrence” basis.
Landlord and any other party the Landlord so specifies that has a material
financial interest in the Project, including Landlord’s managing agent, ground
lessor and/or lender, if any, shall be named as additional insureds as their
interests may appear using Insurance Service Organization’s form CG2011 or a
comparable form approved by Landlord. Tenant shall provide an endorsement or
policy excerpt showing that Tenant’s coverage is primary and any insurance
carried by Landlord shall be excess and non-contributing. The coverage shall
also be extended to include damage caused by heat, smoke or fumes from a hostile
fire. The policy shall include severability of interest and cross-liability
(separation of insureds) endorsements. This policy shall include coverage for
all liabilities assumed under this Lease as an insured contract for the
performance of all of Tenant’s indemnity obligations under this Lease. The
limits of said insurance shall not, however, limit the liability of Tenant nor
relieve Tenant of any obligation hereunder. Limits of liability insurance shall
not

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-46-



--------------------------------------------------------------------------------

be less than the following; provided, however, such limits may be achieved
through the use of an Umbrella/Excess Policy:

 

Bodily Injury and

Property Damage Liability

   $5,000,000 each occurrence Personal Injury and Advertising Liability   
$1,000,000 each occurrence Tenant Legal Liability/Damage to Rented Premises
Liability    $1,000,000.00

10.3.2 Property Insurance covering (i) all office furniture, personal property,
business and trade fixtures, office equipment, free-standing cabinet work,
movable partitions, merchandise and all other items of Tenant’s business
personal property on the Premises installed by, for, or at the expense of
Tenant, (ii) the Improvements and any other improvements which exist in the
Premises as of the Lease Commencement Date (excluding the Base Building) (the
“Original Improvements”), and (iii) all Alterations performed in the Premises.
Such insurance shall be written on a Special Form basis, for the full
replacement cost value (subject to reasonable deductible amounts), without
deduction for depreciation of the covered items and in amounts that meet any
co-insurance clauses of the policies of insurance and shall include coverage for
(a) all perils included in the CP 10 30 04 02 Coverage Special Form, and
(b) water damage from any cause whatsoever (excluding naturally occurring floods
(i.e. from heavy rainfall, rather than from a leaking pipe)), including, but not
limited to, backup or overflow from sprinkler leakage, bursting, leaking or
stoppage of any pipes, explosion, and backup of sewers and drainage.

10.3.2.1 Adjacent Premises. Tenant shall pay for any increase in the premiums
for the property insurance of the Project if said increase is caused by Tenant’s
acts, omissions, use or occupancy of the Premises.

10.3.2.2 Property Damage. Tenant shall use the proceeds from any such insurance
for the replacement of personal property, trade fixtures, Improvements, Original
Improvements and Alterations.

10.3.2.3 No representation of Adequate Coverage. Landlord makes no
representation that the limits or forms of coverage of insurance specified
herein are adequate to cover Tenant’s property, business operations or
obligations under this Lease.

10.3.3 Property Insurance Subrogation. Landlord and Tenant intend that their
respective property loss risks shall be borne by insurance carriers to the
extent above provided (and, in the case of Tenant, by an insurance carrier
satisfying the requirements of Section 10.4(i) below), and Landlord and Tenant
hereby agree to look solely to, and seek recovery only from, their respective
insurance carriers in the event of a property loss to the extent that such
coverage is agreed to be provided hereunder. The parties each hereby waive all
rights and claims against each other for such losses, and waive all rights of
subrogation of their respective insurers. Landlord and Tenant hereby represent
and warrant that their respective “all risk” property

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-47-



--------------------------------------------------------------------------------

insurance policies include a waiver of (i) subrogation by the insurers, and
(ii) all rights based upon an assignment from its insured, against Landlord
and/or any of the Landlord Parties or Tenant and/or any of the Tenant Parties
(as the case may be) in connection with any property loss risk thereby insured
against. Tenant will cause all other occupants of the Premises claiming by,
under, or through Tenant to execute and deliver to Landlord a waiver of claims
similar to the waiver in this Section 10.3.3 and to obtain such waiver of
subrogation rights endorsements. If either party hereto fails to maintain the
waivers set forth in items (i) and (ii) above, the party not maintaining the
requisite waivers shall indemnify, defend, protect, and hold harmless the other
party for, from and against any and all claims, losses, costs, damages, expenses
and liabilities (including, without limitation, court costs and reasonable
attorneys’ fees) arising out of, resulting from, or relating to, such failure.

10.3.4 Business Income Interruption for one year (1) plus Extra Expense
insurance in such amounts as will reimburse Tenant for actual direct or indirect
loss of earnings attributable to the risks outlined in Section 10.3.2 above.

10.3.5 Worker’s Compensation or other similar insurance pursuant to all
applicable state and local statutes and regulations, and Employer’s Liability
with minimum limits of not less than $1,000,000 each accident/employee/disease.

10.3.6 Commercial Automobile Liability Insurance covering all Owned (if any),
Hired, or Non-owned vehicles with limits not less than $1,000,000 combined
single limit for bodily injury and property damage.

10.4 Form of Policies. The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) be issued by an insurance company having an
AM Best rating of not less than A-X, or which is otherwise acceptable to
Landlord and licensed to do business in the State of California, (ii) be in form
and content reasonably acceptable to Landlord and complying with the
requirements of Section 10.3 (including, Sections 10.3.1 through 10.3.6), and
(iii) Tenant shall not do or permit to be done anything which invalidates the
required insurance policies. Such insurance shall not be canceled or coverage
changed unless thirty (30) days’ prior written notice (ten (10) days notice for
non-payment of premium) shall have been given by Tenant to Landlord and any
mortgagee of Landlord, the identity of whom has been provided to Tenant in
writing. Tenant shall deliver said policy or policies or certificates thereof
and applicable endorsements which meet the requirements of this Article 10 to
Landlord on or before (I) the earlier to occur of: (x) the Lease Commencement
Date, and (y) the date Tenant and/or its employees, contractors and/or agents
first enter the Premises for occupancy, construction of improvements,
alterations, or any other move-in activities, and (II) five (5) business days
after the renewal of such policies. In the event Tenant shall fail to procure
such insurance, or to deliver such policies or certificates and applicable
endorsements, Landlord may, at its option, after written notice to Tenant and
Tenant’s failure to obtain such insurance within five (5) days thereafter,
procure such policies for the account of Tenant and the sole benefit of
Landlord, and the cost thereof shall be paid to Landlord within thirty (30) days
after delivery to Tenant of bills therefor.

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-48-



--------------------------------------------------------------------------------

10.5 Additional Insurance Obligations. Tenant shall carry and maintain during
the entire Lease Term, at Tenant’s sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10 and
such other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant’s operations therein, as may be reasonably
requested by Landlord. Notwithstanding the foregoing, Landlord’s request shall
only be considered reasonable if such increased coverage amounts and/or such new
types of insurance are consistent with the requirements of a majority of
Comparable Buildings, and Landlord shall not so increase the coverage amounts or
require additional types of insurance during the initial Lease Term and
thereafter not more often than one (1) time in any five (5) years.

10.6 Third-Party Contractors. Tenant shall obtain and deliver to Landlord, Third
Party Contractor’s certificates of insurance and applicable endorsements at
least seven (7) business days prior to the commencement of work in or about the
Premises by any vendor or any other third-party contractor (collectively, a
“Third Party Contractor”). All such insurance shall (a) name Landlord as an
additional insured under such party’s liability policies as required by
Section 10.3.1 above and this Section 10.6, (b) provide a waiver of subrogation
in favor of Landlord under such Third Party Contractor’s commercial general
liability insurance, (c) be primary and any insurance carried by Landlord shall
be excess and non-contributing, and (d) comply with Landlord’s minimum insurance
requirements.

10.7 Landlord’s Fire, Casualty, and Liability Insurance.

10.7.1 Landlord shall maintain Commercial General Liability Insurance with at
least Five Million Dollars ($5,000,000) in coverage, with respect to the
Building during the Lease Term covering claims for bodily injury, personal
injury, and property damage in the Project Common Areas and with respect to
Landlord’s activities in the Premises; provided, however, such foregoing Five
Million Dollar ($5,000,000.00) requirement may be met by a combination of
primary and excess/umbrella policies.

10.7.2 Landlord shall insure the Building and Landlord’s remaining interest in
the Improvements and Alterations with a policy of Physical Damage Insurance
including building ordinance coverage, written on a standard Causes of Loss –
Special Form basis (against loss or damage due to fire and other casualties
covered within the classification of fire and extended coverage, vandalism, and
malicious mischief, sprinkler leakage, water damage and special extended
coverage), covering the full replacement cost of the Base Building, Premises and
other improvements (including coverages for enforcement of Applicable Laws
requiring the upgrading, demolition, reconstruction and/or replacement of any
portion of the Building as a result of a covered loss) without a deduction for
depreciation.

10.7.3 Landlord shall maintain Boiler and Machinery/Equipment Breakdown
Insurance covering the Building against risks commonly insured against by a
Boiler and Machinery/Equipment Breakdown policy and such policy shall cover the
full replacement costs, without deduction for depreciation.

10.7.4 The foregoing coverages shall contain commercially reasonable deductible
amounts from such companies, and on such other terms and conditions, as Landlord
may from time to time reasonably determine.

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-49-



--------------------------------------------------------------------------------

10.7.5 Additionally, at the option of Landlord, such insurance coverage may
include the risk of (i) earthquake, (ii) flood damage and additional hazards, or
(iii) a rental loss endorsement for a period of up to two (2) years.

10.7.6 Notwithstanding the foregoing provisions of this Section 10.7, the
coverage and amounts of insurance carried by Landlord in connection with the
Building shall, at a minimum, be comparable to the coverage and amounts of
insurance which are carried by reasonably prudent landlords of Comparable
Buildings. In addition, Landlord shall carry Worker’s Compensation and
Employer’s Liability coverage as required by Applicable Laws.

ARTICLE 11

DAMAGE AND DESTRUCTION

11.1 Repair of Damage to Premises by Landlord. Except in the case where Landlord
or its agents are already aware of the same, Tenant shall promptly notify
Landlord of any damage to the Premises (unless de minimus) resulting from fire
or any other casualty. If the Premises or any Common Areas serving or providing
access to the Premises shall be damaged by fire or other casualty, Landlord
shall use commercially reasonable efforts to promptly and diligently, subject to
reasonable delays for insurance adjustment or other matters beyond Landlord’s
reasonable control, and subject to all other terms of this Article 11, restore
the Base Building and such Common Areas. Such restoration shall be to
substantially the same condition of the Base Building and the Common Areas prior
to the casualty, except for modifications required by zoning and building codes
and other laws or by the holder of a mortgage on the Building or Project or any
other modifications to the Common Areas deemed desirable by Landlord, which are
consistent with the character of the Project, provided that access to the
Premises and any common restrooms serving the Premises shall not be materially
impaired. Upon the occurrence of any damage to the Premises, upon notice (the
“Landlord Repair Notice”) to Tenant from Landlord, Tenant shall assign to
Landlord (or to any party designated by Landlord) all insurance proceeds payable
to Tenant under Tenant’s insurance required under Section 10.3 of this Lease,
and Landlord shall repair any injury or damage to the Improvements and the
Original Improvements installed in the Premises and shall return such
Improvements and Original Improvements to their original condition; provided
that if the cost of such repair by Landlord exceeds the amount of insurance
proceeds received by Landlord from Tenant’s insurance carrier, as assigned by
Tenant, the cost of such repairs shall be paid by Tenant to Landlord prior to
Landlord’s commencement of repair of the damage. In the event that Landlord does
not deliver the Landlord Repair Notice within sixty (60) days following the date
the casualty becomes known to Landlord, Tenant shall, at its sole cost and
expense, repair any injury or damage to the Improvements and the Original
Improvements installed in the Premises and shall return such Improvements and
Original Improvements to their original condition. Whether or not Landlord
delivers a Landlord Repair Notice, prior to the commencement of construction,
Tenant shall submit to Landlord, for Landlord’s review and approval, all plans,
specifications and working drawings relating thereto, and Landlord shall select
the contractors to perform such improvement work (subject to Tenant’s reasonable
approval). Landlord shall not be liable for any inconvenience or annoyance to
Tenant or its visitors, or injury to Tenant’s business resulting in any way from
such damage or the repair thereof; provided however, that if such fire or other
casualty shall have damaged at least fifty

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-50-



--------------------------------------------------------------------------------

percent (50%) of the Premises or Common Areas necessary to Tenant’s occupancy
(from an objective, general office tenant perspective) and at least fifty
percent (50%) of the Premises is not occupied by Tenant as a result thereof,
then during the time and to the extent that the applicable portion of the
Premises is unfit for occupancy, the Rent shall be abated in proportion to the
ratio that the amount of rentable square feet of the Premises which is unfit for
occupancy (and is not occupied) for the purposes permitted under this Lease
bears to the total rentable square feet of the Premises. In the event that
Landlord shall not deliver the Landlord Repair Notice, Tenant’s right to rent
abatement pursuant to the preceding sentence shall terminate as of the date
which is reasonably determined by Landlord to be the date Tenant should have
completed repairs to the Premises assuming Tenant used reasonable due diligence
in connection therewith.

11.2 Landlord’s Option to Repair. Notwithstanding the terms of Section 11.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises, but Landlord may so elect only if the
Building or Project shall be damaged by fire or other casualty or cause, whether
or not the Premises are affected, and one or more of the following conditions is
present: (i) in Landlord’s reasonable judgment, repairs cannot reasonably be
completed within two hundred ten (210) days after the date of discovery of the
damage (when such repairs are made without the payment of overtime or other
premiums); (ii) the holder of any mortgage on the Building or Project or ground
lessor with respect to the Building or Project shall require that the insurance
proceeds or any portion thereof be used to retire the mortgage debt, or shall
terminate the ground lease, as the case may be; (iii) except for the “Landlord
Contribution” as that term is defined below, the damage is not fully covered by
Landlord’s insurance policies; (iv) Landlord decides to rebuild the Building or
Common Areas so that they will be substantially different structurally or
architecturally; (v) the damage occurs during the last twelve (12) months of the
Lease Term; or (vi) any owner of any other portion of the Project, other than
Landlord, does not intend to repair the damage to such portion of the Project;
provided, however, that if Landlord does not elect to terminate this Lease
pursuant to Landlord’s termination right as provided above, and the repairs
cannot, in the reasonable opinion of Landlord, be completed within two hundred
ten (210) days after being commenced, Tenant may elect, no earlier than sixty
(60) days after the date of the damage and not later than ninety (90) days after
the date of such damage, to terminate this Lease by written notice to Landlord
effective as of the date specified in the notice, which date shall not be less
than thirty (30) days nor more than sixty (60) days after the date such notice
is given by Tenant. For the purposes of this Section 11.2, the “Landlord
Contribution” shall initially mean One Hundred Thousand and No/100 Dollars
($100,000.00); provided, however, that such amount shall be reduced on the first
day of each month during the Lease Term on a straight line basis such that
during the last month of the initial Lease Term the Landlord Contribution shall
be equal to Zero and No/100 Dollars ($0.00). Furthermore, if neither Landlord
nor Tenant has terminated this Lease, and the repairs are not actually completed
within such two hundred ten (210)-day period, Tenant shall have the right to
terminate this Lease during the first five (5) business days of each calendar
month following the end of such period until such time as the repairs are
complete, by notice to Landlord (the “Damage Termination Notice”), effective as
of a date set forth in the Damage Termination Notice (the “Damage Termination

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-51-



--------------------------------------------------------------------------------

Date”), which Damage Termination Date shall not be less than ten (10) business
days following the end of each such month. Notwithstanding the foregoing, if
Tenant delivers a Damage Termination Notice to Landlord, then Landlord shall
have the right to suspend the occurrence of the Damage Termination Date for a
period ending thirty (30) days after the Damage Termination Date set forth in
the Damage Termination Notice by delivering to Tenant, within five (5) business
days of Landlord’s receipt of the Damage Termination Notice, a certificate of
Landlord’s contractor responsible for the repair of the damage certifying that
it is such contractor’s good faith judgment that the repairs shall be
substantially completed within thirty (30) days after the Damage Termination
Date. If repairs shall be substantially completed prior to the expiration of
such thirty-day period, then the Damage Termination Notice shall be of no force
or effect, but if the repairs shall not be substantially completed within such
thirty-day period, then this Lease shall terminate upon the expiration of such
thirty-day period. At any time, from time to time, after the date occurring
sixty (60) days after the date of the damage, Tenant may request that Landlord
inform Tenant of Landlord’s reasonable opinion of the date of completion of the
repairs and Landlord shall respond to such request within five (5) business
days. Notwithstanding the provisions of this Section 11.2, Tenant shall have the
right to terminate this Lease under this Section 11.2 only if each of the
following conditions is satisfied: (a) the damage to the Project by fire or
other casualty was not caused by the gross negligence or intentional act of
Tenant or its partners or subpartners and their respective officers, agents,
servants, employees, and independent contractors; (b) Tenant is not then in
default under this Lease (but if the nature of the default is non-economic in
nature and incapable of being cured based on the circumstances which have arisen
as a result of the particular casualty event contemplated by this Article 11,
then this clause (b) will not prohibit Tenant from otherwise validly exercising
its right to terminate this Lease pursuant to the terms hereof); (c) as a result
of the damage, Tenant cannot reasonably conduct business from the Premises; and,
(d) as a result of the damage to the Project, Tenant does not occupy or use the
Premises at all. In the event this Lease is terminated in accordance with the
terms of this Section 11.2, Tenant shall assign to Landlord (or to any party
designated by Landlord) all insurance proceeds payable to Tenant under Tenant’s
insurance required under items (ii) and (iii) of Section 10.3.2 of this Lease.

11.3 Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.

ARTICLE 12

NONWAIVER

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-52-



--------------------------------------------------------------------------------

subsequent acceptance of Rent hereunder by Landlord shall not be deemed to be a
waiver of any preceding breach by Tenant of any term, covenant or condition of
this Lease, other than the failure of Tenant to pay the particular Rent so
accepted, regardless of Landlord’s knowledge of such preceding breach at the
time of acceptance of such Rent. No acceptance of a lesser amount than the Rent
herein stipulated shall be deemed a waiver of Landlord’s right to receive the
full amount due, nor shall any endorsement or statement on any check or payment
or any letter accompanying such check or payment be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the full amount due. No receipt of monies by
Landlord from Tenant after the termination of this Lease shall in any way alter
the length of the Lease Term or of Tenant’s right of possession hereunder, or
after the giving of any notice shall reinstate, continue or extend the Lease
Term or affect any notice given Tenant prior to the receipt of such monies, it
being agreed that after the service of notice or the commencement of a suit, or
after final judgment for possession of the Premises, Landlord may receive and
collect any Rent due, and the payment of said Rent shall not waive or affect
said notice, suit or judgment.

ARTICLE 13

CONDEMNATION

If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority. If more than fifteen
percent (15%) of the rentable square feet of the Premises is taken, or if access
to the Premises is substantially impaired (which impairment shall include a
material, adverse impact on the parking to which Tenant is entitled pursuant to
Article 28 of this Lease), in each case for a period in excess of one hundred
twenty (120) days, Tenant shall have the option to terminate this Lease
effective as of the date possession is required to be surrendered to the
authority. Tenant shall not because of such taking assert any claim against
Landlord or the authority for any compensation because of such taking and
Landlord shall be entitled to the entire award or payment in connection
therewith, except that Tenant shall have the right to file any separate claim
available to Tenant for any taking of Tenant’s personal property and fixtures
belonging to Tenant and removable by Tenant upon expiration of the Lease Term
pursuant to the terms of this Lease, and for moving expenses, so long as such
claims do not diminish the award available to Landlord, its ground lessor with
respect to the Building or Project or its mortgagee, and such claim is payable
separately to Tenant. All Rent shall be apportioned as of the date of such
termination. If any part of the Premises shall be taken, and this Lease shall
not be so terminated, the Rent shall be proportionately abated. Tenant hereby
waives any and all rights it might otherwise have pursuant to Section 1265.130
of The California Code of Civil Procedure. Notwithstanding anything to the
contrary contained in this Article 13, in the event of a temporary taking of all
or any portion of the Premises for a period of one hundred and eighty (180) days
or less, then this Lease shall not terminate but the Base Rent and the
Additional Rent shall be abated for the period of such taking in proportion to
the ratio that the amount of rentable square

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-53-



--------------------------------------------------------------------------------

feet of the Premises taken bears to the total rentable square feet of the
Premises (or if so much of the Premises are taken that the remainder of the
Premises is not usable by Tenant, then all of the rent shall abate during the
taking). Landlord shall be entitled to receive the entire award made in
connection with any such temporary taking.

ARTICLE 14

ASSIGNMENT AND SUBLETTING

14.1 Transfers. Tenant shall not, without the prior written consent of Landlord
(which, as more particularly set forth in Section 14.2, below, shall not be
unreasonably withheld, conditioned, or delayed), assign, mortgage, pledge,
hypothecate, encumber, or permit any lien to attach to, or otherwise transfer,
this Lease or any interest hereunder, permit any assignment, or other transfer
of this Lease or any interest hereunder by operation of law, sublet the Premises
or any part thereof, or enter into any license or concession agreements or
otherwise permit the occupancy or use of the Premises or any part thereof by any
persons other than Tenant and its employees, invitees and contractors (all of
the foregoing are hereinafter sometimes referred to collectively as “Transfers”
and any person to whom any Transfer is made or sought to be made is hereinafter
sometimes referred to as a “Transferee”). If Tenant requires Landlord’s consent
to any Transfer, Tenant shall notify Landlord in writing, which notice (the
“Transfer Notice”) shall include (i) the proposed effective date of the
Transfer, which shall not be less than thirty (30) days nor more than one
hundred eighty (180) days after the date of delivery of the Transfer Notice,
(ii) a description of the portion of the Premises to be transferred (the
“Subject Space”), (iii) all of the terms of the proposed Transfer and the
consideration therefor, including calculation of the “Transfer Premium”, as that
term is defined in Section 14.3 below, in connection with such Transfer, the
name and address of the proposed Transferee, and a copy of all existing executed
and/or proposed documentation pertaining to the proposed Transfer, including all
existing operative documents to be executed to evidence such Transfer or the
agreements incidental or related to such Transfer, provided that Landlord shall
have the right to require Tenant to utilize Landlord’s standard Transfer consent
documents in connection with the documentation of Landlord’s consent to such
Transfer, (iv) current financial statements of the proposed Transferee certified
by an officer, partner or owner thereof, business credit and personal references
and history of the proposed Transferee and any other information reasonably
required by Landlord which will enable Landlord to determine the financial
responsibility, character, and reputation of the proposed Transferee, nature of
such Transferee’s business and proposed use of the Subject Space and (v) an
executed estoppel certificate from Tenant in the form attached hereto as
Exhibit E. Any Transfer made without Landlord’s prior written consent shall, at
Landlord’s option, be null, void and of no effect, and shall, at Landlord’s
option, constitute a default by Tenant under this Lease. Whether or not Landlord
consents to any proposed Transfer, Tenant shall pay Landlord’s review and
processing fees, as well as any reasonable out-of-pocket professional fees
(including, without limitation, attorneys’, accountants’, architects’,
engineers’ and consultants’ fees) incurred by Landlord, within thirty (30) days
after written request by Landlord, in an amount not to exceed Two Thousand Five
Hundred and No/100 Dollars ($2,500.00) in the aggregate, but such limitation of
fees shall only apply to the extent such Transfer is in the ordinary course of
business. Landlord and Tenant hereby agree that a proposed Transfer shall not be
considered “in the ordinary course of business” if such Transfer involves the
review of documentation by Landlord on more than two (2) occasions.

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-54-



--------------------------------------------------------------------------------

14.2 Landlord’s Consent. Landlord shall not unreasonably withhold its consent to
any proposed Transfer of the Subject Space to the Transferee on the terms
specified in the Transfer Notice. Without limitation as to other reasonable
grounds for withholding consent, the parties hereby agree that it shall be
reasonable under this Lease and under any Applicable Laws for Landlord to
withhold consent to any proposed Transfer where one or more of the following
apply:

14.2.1 The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project as
determined based on the then-existing tenants of the Project and of the
Comparable Buildings;

14.2.2 The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;

14.2.3 The Transferee is either a governmental agency or instrumentality
thereof;

14.2.4 The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;

14.2.5 The proposed Transfer would cause a violation of another lease for space
in the Project, or would give an occupant of the Project a right to cancel its
lease; or

14.2.6 The terms of the proposed Transfer will allow the Transferee to exercise
a right of renewal, right of expansion, right of first offer, or other similar
right held by Tenant (or will allow the Transferee to occupy space leased by
Tenant pursuant to any such right).

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord’s consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be at least five percent (5%) more favorable to the Transferee than
the terms set forth in Tenant’s original Transfer Notice, Tenant shall again
submit the Transfer to Landlord for its approval and other action under this
Article 14 (including Landlord’s right of recapture, if any, under Section 14.4
of this Lease). Notwithstanding anything to the contrary in this Lease, if
Tenant or any proposed Transferee claims that Landlord has unreasonably withheld
or delayed its consent under Section 14.2 or otherwise has breached or acted
unreasonably under this Article 14, their sole remedies shall be a declaratory
judgment and an injunction for the relief sought without any monetary damages,
and Tenant hereby waives all other remedies, including, without limitation, any
right at law or equity to terminate this Lease, on its own behalf and, to the
extent permitted under all Applicable Laws, on behalf of the proposed
Transferee.

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-55-



--------------------------------------------------------------------------------

14.3 Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any “Transfer Premium,” as that term is defined
in this Section 14.3, received by Tenant from such Transferee. “Transfer
Premium” shall mean all rent, additional rent or other consideration payable by
such Transferee in connection with the Transfer in excess of the Rent and
Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred, after deducting the reasonable expenses incurred by Tenant for
(i) any changes, alterations and improvements to the Premises in connection with
the Transfer, (ii) any free base rent or other economic concessions reasonably
provided to the Transferee, (iii) any brokerage commissions in connection with
the Transfer, (iv) any attorneys’ fees incurred by Tenant in connection with the
Transfer, (v) any lease takeover costs incurred by Tenant in connection with the
Transfer, (vi) any costs of advertising the space which is the subject of the
Transfer, (vii) any review and processing fees paid to Landlord in connection
with such Transfer, and (viii) the amount of Base Rent and Additional Rent paid
by Tenant to Landlord with respect to the Subject Space during the period
commencing on the later of (A) the date Tenant contracts with a reputable broker
to market the Subject Space and notifies the Landlord in writing of such
contract (or commences negotiations with the Transferee), and (B) the date
Tenant vacates the Subject Space, and ending on the day immediately preceding
the first (1st) day of the term pertaining to the Transfer (the forgoing items
(i) through (viii) are, collectively, the “Transfer Costs”); provided, however,
Tenant shall be entitled to first recapture all of such Transfer Costs before
distributing to Landlord its fifty percent (50%) interest in the Transfer
Premium. “Transfer Premium” shall also include, but not be limited to, key
money, bonus money or other cash consideration paid by Transferee to Tenant in
connection with such Transfer, and any payment in excess of fair market value
for services rendered by Tenant to Transferee or for tangible assets (as opposed
to intellectual property), fixtures, inventory, equipment, or furniture
transferred by Tenant to Transferee in connection with such Transfer. In the
calculations of the Rent (as it relates to the Transfer Premium calculated under
this Section 14.3), the Rent paid during each annual period for the Subject
Space, shall be computed after adjusting such rent to the actual effective rent
to be paid, taking into consideration any and all leasehold concessions granted
in connection therewith, including, but not limited to, any rent credit and
improvement allowance. For purposes of calculating any such effective rent all
such concessions shall be amortized on a straight-line basis over the relevant
term.

14.4 Landlord’s Option as to Subject Space. Notwithstanding any provision to the
contrary contained in this Article 14, Landlord shall have the option, by giving
written notice to Tenant within thirty (30) days after receipt of any Transfer
Notice, to recapture the Subject Space in the event the Subject Space
constitutes twenty-five percent (25%) or more of the Premises or in the event
the Subject Space together with all prior Subject Spaces would constitute
twenty-five percent (25%) or more of the Premises (i.e., if a particular
Transfer would result in more than twenty-five percent (25%) of the Premises
being subject to a Transfer, the provisions of this Section 14.4 shall become
effective) . Such recapture notice shall cancel and terminate this Lease with
respect to the Subject Space as of the date stated in the Transfer Notice as the

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-56-



--------------------------------------------------------------------------------

effective date of the proposed Transfer until the last day of the term of the
Transfer as set forth in the Transfer Notice (or at Landlord’s option, shall
cause the Transfer to be made to Landlord or its agent, in which case the
parties shall execute the Transfer documentation promptly thereafter). In the
event of a recapture by Landlord, if this Lease shall be canceled with respect
to less than the entire Premises, the Rent reserved herein shall be prorated on
the basis of the number of rentable square feet retained by Tenant in proportion
to the number of rentable square feet contained in the Premises, and this Lease
as so amended shall continue thereafter in full force and effect, and upon
request of either party, the parties shall execute written confirmation of the
same. If Landlord declines, or fails to elect in a timely manner to recapture
the Subject Space under this Section 14.4, then, provided Landlord has consented
to the proposed Transfer, Tenant shall be entitled to proceed to Transfer the
Subject Space to the proposed Transferee, subject to provisions of this
Article 14.

14.5 Effect of Transfer. If Landlord consents to a Transfer, (i) the TCCs of
this Lease shall in no way be deemed to have been waived or modified, (ii) such
consent shall not be deemed consent to any further Transfer by either Tenant or
a Transferee, (iii) Tenant shall deliver to Landlord, promptly after execution,
an original executed copy of all documentation pertaining to the Transfer in
form reasonably acceptable to Landlord, (iv) Tenant shall furnish upon
Landlord’s request a complete statement, certified by Tenant’s chief financial
officer, setting forth in detail the computation of any Transfer Premium Tenant
has derived and shall derive from such Transfer, and (v) no Transfer relating to
this Lease or agreement entered into with respect thereto, whether with or
without Landlord’s consent, shall relieve Tenant or any guarantor of the Lease
from any liability under this Lease, including, without limitation, in
connection with the Subject Space. Landlord or its authorized representatives
shall have the right at all reasonable times (but no more than twice during any
calendar year) to audit the books, records and papers of Tenant relating to any
Transfer, and shall have the right to make copies thereof. If the Transfer
Premium respecting any Transfer shall be found understated, Tenant shall, within
thirty (30) days after demand, pay the deficiency, and if understated by more
than three percent (3%), Tenant shall pay Landlord’s costs of such audit.

14.6 Intentionally Omitted.

14.7 Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to: (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer. If Tenant shall be in default under this
Lease, Landlord is hereby irrevocably authorized, as Tenant’s agent and
attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant’s obligations under this Lease) until such default is cured. Such
Transferee shall rely on any representation by Landlord that Tenant is in
default hereunder, without any need for confirmation thereof by Tenant. Upon any
assignment, the assignee shall assume in writing all obligations and covenants
of Tenant thereafter to be performed or observed under this Lease. No collection
or acceptance of rent by Landlord from any Transferee shall be deemed a waiver
of any provision of this Article 14 or the approval of any Transferee or a
release of Tenant from any obligation under this Lease, whether theretofore or
thereafter accruing. In no event shall Landlord’s enforcement of any provision
of this Lease

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-57-



--------------------------------------------------------------------------------

against any Transferee be deemed a waiver of Landlord’s right to enforce any
term of this Lease against Tenant or any other person. If Tenant’s obligations
hereunder have been guaranteed, Landlord’s consent to any Transfer shall not be
effective unless the guarantor also consents to such Transfer.

14.8 Deemed Consent Transfers. Notwithstanding anything to the contrary
contained in this Lease, (A) an assignment or subletting of all or a portion of
the Premises to an affiliate of Tenant (an entity which is controlled by,
controls, or is under common control with, Tenant), (B) a sale of corporate
shares of capital stock in Tenant in connection with a public offering of
Tenant’s stock on a nationally-recognized stock exchange, (C) an assignment of
the Lease to an entity which acquires all or substantially all of the stock or
assets of Tenant, or (D) an assignment of the Lease to an entity which is the
resulting entity of a merger or consolidation of Tenant during the Lease Term,
shall not be deemed a Transfer requiring Landlord’s consent under this
Article 14 (any such assignee or sublessee described in items (A) through (D) of
this Section 14.8 hereinafter referred to as a “Permitted Transferee”), provided
that (i) Tenant notifies Landlord at least twenty (20) days prior to the
effective date of any such assignment or sublease and promptly supplies Landlord
with any documents or information reasonably requested by Landlord regarding
such Transfer or Permitted Transferee as set forth above, (ii) Tenant is not in
material economic default, beyond the applicable notice and cure period, and
such assignment or sublease is not a subterfuge by Tenant to avoid its
obligations under this Lease, (iii) such Permitted Transferee shall be of a
character and reputation consistent with the quality of the Building, (iv) such
Permitted Transferee shall have a tangible net worth (not including goodwill as
an asset) computed in accordance with generally accepted accounting principles
(“Net Worth”) substantially equal to the greater of (1) the Net Worth of
Original Tenant on the date of this Lease, and (2) the Net Worth of Tenant on
the day immediately preceding the effective date of such assignment or sublease,
(v) no assignment or sublease relating to this Lease, whether with or without
Landlord’s consent, shall relieve Tenant from any liability under this Lease,
and (vi) the liability such Permitted Transferee under either an assignment or
sublease shall be joint and several with Tenant. An assignee of Tenant’s entire
interest in this Lease who qualifies as a Permitted Transferee may also be
referred to herein as a “Permitted Transferee Assignee.” “Control,” as used in
this Section 14.8, shall mean the possession, direct or indirect (i.e., from
ownership of any sort, whether through the ownership of voting securities by
contract or otherwise), of the power to direct or cause the direction of the
management and policies of a person or entity.

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND

REMOVAL OF TRADE FIXTURES

15.1 Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-58-



--------------------------------------------------------------------------------

Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.

15.2 Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear and
repairs which are specifically made the responsibility of Landlord hereunder
excepted. Subject to Article 8 of this Lease, upon such expiration or
termination, Tenant shall, without expense to Landlord, remove or cause to be
removed from the Premises all debris and rubbish, and such items of furniture,
equipment, business and trade fixtures, free-standing cabinet work, movable
partitions and other articles of personal property owned by Tenant or installed
or placed by Tenant at its expense in the Premises, and such similar articles of
any other persons claiming under Tenant, as Landlord may, in its sole
discretion, require to be removed, and Tenant shall repair at its own expense
all damage to the Premises and Building resulting from such removal.

ARTICLE 16

HOLDING OVER

If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be from month-to-month only, and shall not constitute a
renewal hereof or an extension for any further term, and in such case Rent shall
be payable at a monthly rate equal to the product of (i) the monthly Rent
applicable during the last rental period of the Lease Term under this Lease, and
(ii) a percentage equal to one hundred twenty-five percent (125%) for the first
three (3) months following the expiration or earlier termination of the Lease
Term and one hundred fifty percent (150%) thereafter. Such month-to-month
tenancy shall be subject to every other applicable term, covenant and agreement
contained herein. Nothing contained in this Article 16 shall be construed as
consent by Landlord to any holding over by Tenant, and Landlord expressly
reserves the right to require Tenant to surrender possession of the Premises to
Landlord as provided in this Lease upon the expiration or other termination of
this Lease. The provisions of this Article 16 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law. If Tenant fails to surrender the Premises upon the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys’ fees) and
liability resulting from such failure, including, without limiting the
generality of the foregoing, any claims made by any succeeding tenant founded
upon such failure to surrender and any lost profits to Landlord resulting
therefrom; provided, however, upon entering into a third-party lease which
affects all or any portion of the Premises, Landlord shall deliver written
notice (the “New Lease Notice”) of such lease to Tenant and the terms of the
foregoing indemnity shall not be effective until the later of (i) the date that
occurs thirty (30) days following the date Landlord delivers such New Lease
Notice to Tenant, and (ii) the date which occurs thirty (30) days after the
termination or expiration of this Lease.

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-59-



--------------------------------------------------------------------------------

ARTICLE 17

ESTOPPEL CERTIFICATES

Within ten (10) business days following Tenant’s receipt of a request in writing
from Landlord, Tenant shall execute, acknowledge and deliver to Landlord an
estoppel certificate, which, as submitted by Landlord, shall be substantially in
the form of Exhibit E, attached hereto (or such other commercially reasonable
form materially consistent in scope and substance with that attached as Exhibit
E as may be required by any prospective mortgagee or purchaser of the Project,
or any portion thereof), indicating therein any exceptions thereto that may
exist at that time, and shall also contain any other information reasonably
requested by Landlord or Landlord’s mortgagee or prospective mortgagee. Any such
certificate may be relied upon by any prospective mortgagee or purchaser of all
or any portion of the Project. Tenant shall execute and deliver whatever other
commercially reasonable instruments may be reasonably required for such
purposes. At any time during the Lease Term, Landlord may require Tenant to
provide Landlord with a current financial statement and financial statements of
the two (2) years prior to the current financial statement year. Such statements
shall be prepared in accordance with the same accounting principles employed in
the preparation of any financial statements of Tenant delivered to Landlord
prior to the Lease Commencement Date, and, if such is the normal practice of
Tenant, shall be audited by an independent certified public accountant.
Notwithstanding the foregoing, in the event that (i) stock in the entity which
constitutes Tenant under this Lease (as opposed to an entity that “controls”
Tenant, as that term is defined in Section 14.8 of this Lease, or is under
common control with Tenant) is publicly traded on a national stock exchange, and
(ii) Tenant has its own, separate and distinct 10K and 10Q filing requirements
(as opposed to joint filings with an entity that controls Tenant or is under
common control with Tenant), then Tenant’s obligation to provide Landlord with a
copy of its most recent current financial statement shall be deemed satisfied.

ARTICLE 18

SUBORDINATION

Landlord covenants that there is no existing mortgage, deed of trust or other
encumbrance encumbering the Project or any portion thereof as of the date of
this Lease. This Lease shall be subject and subordinate to all present and
future ground or underlying leases of the Building or Project and to the lien of
any mortgage, trust deed or other encumbrances now or hereafter in force against
the Building or Project or any part thereof, if any, and to all renewals,
extensions, modifications, consolidations and replacements thereof, and to all
advances made or hereafter to be made upon the security of such mortgages or
trust deeds, unless the holders of such mortgages, trust deeds or other
encumbrances, or the lessors under such ground lease or underlying leases,
require in writing that this Lease be superior thereto; provided, however,
Landlord’s delivery to Tenant of commercially reasonable non-disturbance
agreement(s) (the “Nondisturbance Agreement”) in favor of Tenant from any ground
lessor, mortgage holders or lien holders of Landlord who come into existence at
any time prior to the expiration of the Lease

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-60-



--------------------------------------------------------------------------------

Term shall be in consideration of, and a condition precedent to, Tenant’s
agreement to be bound by the terms and conditions of this Article 18. Tenant
covenants and agrees in the event any proceedings are brought for the
foreclosure of any such mortgage or deed in lieu thereof (or if any ground lease
is terminated), to attorn, without any deductions or set-offs whatsoever (except
as expressly provided for and permitted pursuant to the terms of this Lease), to
the lienholder or purchaser or any successors thereto upon any such foreclosure
sale or deed in lieu thereof (or to the ground lessor), if so requested in
writing to do so by such purchaser or lienholder or ground lessor, and to
recognize such purchaser or lienholder or ground lessor as the lessor under this
Lease, provided such lienholder or purchaser or ground lessor shall agree to
accept this Lease and not disturb Tenant’s occupancy, so long as Tenant timely
pays the rent and observes and performs the TCCs of this Lease to be observed
and performed by Tenant. Landlord’s interest herein may be assigned as security
at any time to any lienholder. Tenant shall, within ten (10) business days of
Tenant’s receipt of a written request from Landlord, execute such further
instruments or assurances as Landlord may reasonably deem necessary to evidence
or confirm the subordination or superiority of this Lease to any such mortgages,
trust deeds, ground leases or underlying leases. Tenant waives the provisions of
any current or future statute, rule or law which may give or purport to give
Tenant any right or election to terminate or otherwise adversely affect this
Lease and the obligations of the Tenant hereunder in the event of any
foreclosure proceeding or sale.

ARTICLE 19

DEFAULTS; REMEDIES

19.1 Events of Default. The occurrence of any of the following shall constitute
an event of default of this Lease by Tenant:

19.1.1 Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due unless such failure is
cured within five (5) business days after receipt of written notice that the
same was not paid when due; or

19.1.2 Except where a specific time period is otherwise set forth for Tenant’s
performance in this Lease, in which event the failure to perform by Tenant
within such time period shall be a default by Tenant under this Section 19.1.2,
any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after receipt of written notice thereof from
Landlord to Tenant; provided that if the nature of such default is such that the
same cannot reasonably be cured within a thirty (30) day period, Tenant shall
not be deemed to be in default if it diligently commences such cure within such
period and thereafter diligently proceeds to rectify and cure such default; or

19.1.3 To the extent permitted by law, (i) Tenant or any guarantor of this Lease
being placed into receivership or conservatorship, or becoming subject to
similar proceedings under Federal or State law, or (ii) a general assignment by
Tenant or any guarantor of this Lease for the benefit of creditors, or (iii) the
taking of any corporate action in furtherance of bankruptcy or dissolution
whether or not there exists any proceeding under an insolvency or bankruptcy
law, or (iv) the filing by or against Tenant or any guarantor of any proceeding
under an insolvency or

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-61-



--------------------------------------------------------------------------------

bankruptcy law, unless in the case of such a proceeding filed against Tenant or
any guarantor the same is dismissed within sixty (60) days, or (v) the
appointment of a trustee or receiver to take possession of all or substantially
all of the assets of Tenant or any guarantor, unless possession is restored to
Tenant or such guarantor within thirty (30) days, or (vi) any execution or other
judicially authorized seizure of all or substantially all of Tenant’s assets
located upon the Premises or of Tenant’s interest in this Lease, unless such
seizure is discharged within thirty (30) days; or

19.1.4 Abandonment of the Premises pursuant to California Civil Code
Section 1951.3; or

19.1.5 The failure by Tenant to observe or perform according to the provisions
of Articles 17 or 18 of this Lease where such failure continues for more than
two (2) business days after notice from Landlord; or

19.1.6 The failure by Tenant to observe or perform according to the provisions
of Articles 5 or 14 of this Lease where such failure continues for more than
five (5) business days after notice thereof from Landlord; or

19.1.7 Tenant’s failure to occupy the Premises within one hundred eighty
(180) days after the Lease Commencement Date.

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.

19.2 Remedies Upon Default. Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.

19.2.1 Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim or damages therefor; and
Landlord may recover from Tenant the following:

(a) The worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus

(b) The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(c) The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-62-



--------------------------------------------------------------------------------

(d) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom; and

(e) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by Applicable Laws.

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in
Sections 19.2.1(a) and (b), above, the “worth at the time of award” shall be
computed by allowing interest at the Interest Rate. As used in
Section 19.2.1(c), above, the “worth at the time of award” shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).

19.2.2 Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

19.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
Applicable Laws, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.

19.3 Subleases of Tenant. Whether or not Landlord elects to terminate this Lease
on account of any default by Tenant, as set forth in this Article 19, Landlord
shall have the right to terminate any and all subleases, licenses, concessions
or other consensual arrangements for possession entered into by Tenant and
affecting the Premises or may, in Landlord’s sole discretion, succeed to
Tenant’s interest in such subleases, licenses, concessions or arrangements. In
the event of Landlord’s election to succeed to Tenant’s interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

19.4 Intentionally Omitted.

19.5 Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord’s interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant’s right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant’s
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-63-



--------------------------------------------------------------------------------

19.6 Landlord Default. Notwithstanding anything to the contrary set forth in
this Lease, Landlord shall be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease if Landlord fails to
perform such obligation within thirty (30) days after the receipt of notice from
Tenant specifying in detail Landlord’s failure to perform; provided, however, if
the nature of Landlord’s obligation is such that more than thirty (30) days are
required for its performance, then Landlord shall not be in default under this
Lease if it shall commence such performance within such thirty (30) day period
and thereafter diligently pursues the same to completion. Upon any such default
by Landlord under this Lease, Tenant may, except as otherwise specifically
provided in this Lease to the contrary, exercise any of its rights provided at
law or in equity, including, to the extent so provided, the initiation of an
action for damages or termination. Any award from a court or arbitrator in favor
of Tenant requiring payment by Landlord which is not paid by Landlord within the
time period directed by such award, may be offset by Tenant from Rent next due
and payable under this Lease; provided, however, Tenant may not deduct the
amount of the award against more than fifty percent (50%) of Base Rent next due
and owing (until such time as the entire amount of such judgment is deducted) to
the extent following a foreclosure or a deed-in-lieu of foreclosure; provided,
however, to the extent that the foregoing fifty percent (50%) limitation would
result in less than all of the amount of the award being offset by the Lease
Expiration Date, the percentage shall be increased to the level necessary to
fully offset the amount of the award.

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other TCCs, provisions and agreements herein contained on the part of Tenant to
be kept, observed and performed, shall, during the Lease Term, peaceably and
quietly have, hold and enjoy the Premises subject to the TCCs, provisions and
agreements hereof without interference by any persons lawfully claiming by or
through Landlord. The foregoing covenant is in lieu of any other covenant
express or implied.

ARTICLE 21

SECURITY DEPOSIT

Concurrent with Tenant’s execution of this Lease, Tenant shall deposit with
Landlord a security deposit (the “Security Deposit”) in the amount set forth in
Section 8 of the Summary, as security for the faithful performance by Tenant of
all of its obligations under this Lease. If Tenant defaults with respect to any
provisions of this Lease, including, but not limited to, the provisions relating
to the payment of Rent, the removal of property and the repair of resultant
damage, Landlord may, without notice to Tenant, but shall not be required to
apply all or any part of the Security Deposit for the payment of any Rent or any
other sum in default and Tenant shall, upon demand therefor, restore the
Security Deposit to

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-64-



--------------------------------------------------------------------------------

its original amount. Any unapplied portion of the Security Deposit shall be
returned to Tenant, or, at Landlord’s option, to the last assignee of Tenant’s
interest hereunder, within sixty (60) days following the expiration of the Lease
Term. Tenant shall not be entitled to any interest on the Security Deposit.
Tenant hereby irrevocably waives and relinquishes any and all rights, benefits,
or protections, if any, Tenant now has, or in the future may have, under
Section 1950.7 of the California Civil Code, any successor statute, and all
other provisions of law, now or hereafter in effect, including, but not limited
to, any provision of law which (i) establishes the time frame by which a
landlord must refund a security deposit under a lease, or (ii) provides that a
landlord may claim from a security deposit only those sums reasonably necessary
to remedy defaults in the payment of rent, to repair damage caused by a tenant,
or to clean the subject premises. Tenant acknowledges and agrees that (A) any
statutory time frames for the return of a security deposit are superseded by the
express period identified in this Article 21, above, and (B) rather than be so
limited, Landlord may claim from the Security Deposit (i) any and all sums
expressly identified in this Article 21, above, and (ii) any additional sums
reasonably necessary to compensate Landlord for any and all losses or damages
caused by Tenant’s default of this Lease, including, but not limited to, all
damages or rent due upon termination of this Lease pursuant to Section 1951.2 of
the California Civil Code.

ARTICLE 22

[INTENTIONALLY OMITTED]

ARTICLE 23

SIGNS

23.1 Full Floors. Subject to Landlord’s prior written approval, in its
reasonable discretion, and provided all signs are in keeping with the quality,
design and style of the Building and Project, Tenant, if the Premises comprise
an entire floor of the Building, at its sole cost and expense, may install
identification signage anywhere in the Premises including in the elevator lobby
of the Premises, provided that such signs must not be visible from the exterior
of the Building. Notwithstanding Landlord’s “Project Signage Criteria” (as that
term is defined below), Tenant shall be entitled to use its font and logo in
connection with any signage located on any full floor leased by Tenant.

23.2 Multi-Tenant Floors. If other tenants occupy space on a floor of the
Building on which a portion of the Premises is located, Tenant shall have the
nonexclusive right to cause Landlord to provide identifying signage for Tenant
in the elevator lobby on such floor, at Tenant’s sole cost and expense, and such
signage shall be comparable to that used by Landlord for other similar,
multi-tenant floors in the Project, and shall be consistent with the Project
Signage Criteria.

23.3 Prohibited Signage and Other Items. Any signs, notices, logos, pictures,
names or advertisements which are installed and that have not been separately
approved by Landlord may be removed without notice by Landlord at the sole
expense of Tenant. Except as provided in Section 23.4 below, Tenant may not
install any signs on the exterior or roof of the Project or the Common Areas.
Any signs, window coverings, or blinds (even if the same are located behind the
Landlord-approved window coverings for the Building), or other items visible
from the exterior of the Premises or Building, shall be subject to the prior
approval of Landlord, in its sole discretion.

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-65-



--------------------------------------------------------------------------------

23.4 Tenant’s Signage. Tenant shall be entitled to install the following signage
in connection with Tenant’s lease of the Premises (collectively, the “Tenant’s
Signage”):

(a) Non-Exclusive Building-top signage consisting of one (1) building-top sign,
to be the maximum size permitted by Landlord’s Project signage criteria attached
hereto as Exhibit H (the “Project Signage Criteria”) and Applicable Laws,
identifying Tenant’s name or logo located in one (1) location on the western
side of the Building (which Non-Exclusive Building-top sign shall be the only
Building-top sign whose display is visible from the western side of the
Building); and

(b) Tenant shall be entitled to install one (1) slot on the currently-existing
monument sign serving the Building (but subject to the terms of Section 23.4.3
below).

23.4.1 Tenant’s Signage Specifications and Permits. Tenant’s Signage shall set
forth Tenant’s name and logo as determined by Tenant; provided, however, in no
event shall Tenant’s Signage include an “Objectionable Name,” as that term is
defined in Section 23.4.2, of this Lease. The graphics, materials, color,
design, lettering, lighting, size, illumination, specifications and exact
location of Tenant’s Signage (collectively, the “Sign Specifications”) shall be
subject to the prior written approval of Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed, and shall be consistent and
compatible with the quality and nature of the Project and the Sign
Specifications. For purposes of this Section 23.4, the reference to “name” shall
mean name and/or logo. In addition, Tenant’s Signage shall be subject to
Tenant’s receipt of all required governmental permits and approvals and shall be
subject to all Applicable Laws and to any covenants, conditions and restrictions
affecting the Project. Landlord shall use commercially reasonable efforts to
assist Tenant in obtaining all necessary governmental permits and approvals for
Tenant’s Signage. Tenant hereby acknowledges that, notwithstanding Landlord’s
approval of Tenant’s Signage, Landlord has made no representation or warranty to
Tenant with respect to the probability of obtaining all necessary governmental
approvals and permits for Tenant’s Signage. In the event Tenant does not receive
the necessary governmental approvals and permits for Tenant’s Signage, Tenant’s
and Landlord’s rights and obligations under the remaining TCCs of this Lease
shall be unaffected. Moreover, Landlord shall have the right (i) with respect to
Tenant’s monument signage, to position or prioritize Tenant’s name in any
position on the monument as it shall determine in its sole discretion, from time
to time, (ii) design and organize such monument signage (and the materials,
design, script size, type face, colors and all other characteristics thereof) in
such manner as it shall determine in its sole discretion, (iii) place such other
names, business names, trade names or affiliate names representing such other
tenants as it shall determine in its sole discretion, (iv) make such
modifications to such monument signage as it shall desire from time to time, and
(v) place thereon the name of (and/or other identifying information for) the
Building and/or Project as Landlord shall determine in its sole discretion. With
respect to Tenant’s monument signage, Landlord and Tenant also expressly
acknowledge and agree that to the extent Landlord elects, in Landlord’s sole and
absolute discretion, to install a new monument sign to serve the Building or
otherwise installs a monument sign to replace that

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-66-



--------------------------------------------------------------------------------

which currently exists as of the date of this Lease, Landlord may, in Landlord’s
sole and absolute discretion, elect to move Tenant to such new monument sign or
replacement monument sign such that Tenant shall continue to have at least one
(1) signage strip on a monument sign located within the Project during the Lease
Term.

23.4.2 Objectionable Name. In no event shall Tenant’s Signage include, identify
or otherwise refer to a name and/or logo which relates to an entity which is of
a character or reputation, or is associated with a political faction or
orientation, which is inconsistent with the quality of the Project, or which
would otherwise reasonably offend a landlord of a Comparable Building (an
“Objectionable Name”). The parties hereby agree that the name “Santarus” or any
reasonable derivation thereof, shall not be deemed an Objectionable Name.

23.4.3 Termination of Right to Tenant’s Signage. The rights contained in this
Section 23.4 may only be exercised by Tenant (or any assignee or sublessee
approved by Landlord pursuant to the terms of this Lease) if the Tenant (or such
assignee or sublessee approved by Landlord) is in occupancy of no less than
25,000 rentable square feet of space.

23.4.4 Cost and Maintenance of Tenant’s Signage. The costs of the actual sign
comprising Tenant’s Signage and the installation, design, construction, and any
and all other costs associated with Tenant’s Signage, including, without
limitation, utility charges and hook-up fees, permits, and maintenance and
repairs, shall be the sole responsibility of Tenant, at Tenant’s sole cost and
expense. Should Tenant’s Signage require repairs and/or maintenance, as
determined in Landlord’s reasonable judgment, Landlord shall cause such repairs
and/or maintenance to be performed, and Tenant shall pay Landlord within thirty
(30) days after Tenant’s receipt of written demand therefor the cost of the same
as Additional Rent. Upon the expiration or earlier termination of this Lease,
Tenant shall, at Tenant’s sole cost and expense, cause Tenant’s Signage to be
removed and shall cause the area in which such Tenant’s Signage was located to
be restored to the condition existing immediately prior to the installation of
such Tenant’s Signage. If Tenant fails to timely remove such Tenant’s Signage or
to restore the areas in which such Tenant’s Signage was located, as provided in
the immediately preceding sentence, then Landlord may perform such work, and all
costs incurred by Landlord in so performing shall be reimbursed by Tenant to
Landlord within thirty (30) days after Tenant’s receipt of an invoice therefor.
The TCCs of this Section 23.4.4 shall survive the expiration or earlier
termination of this Lease.

ARTICLE 24

COMPLIANCE WITH LAW

Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any law, statute,
ordinance or other governmental rule, regulation or requirement now in force or
which may hereafter be enacted or promulgated (collectively, “Applicable Laws”)
with respect to the Premises. At its sole cost and expense, Tenant shall
promptly comply with all such Applicable Laws which relate to (i) Tenant’s use
of the Premises for non-general office use, (ii) the Alterations or Improvements
in the Premises, or (iii) the Base Building, but, as to the Base Building, only
to the

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-67-



--------------------------------------------------------------------------------

extent such obligations are triggered by Tenant’s Alterations, the Improvements,
or use of the Premises for non-general office use. Should any standard or
regulation now or hereafter be imposed on Landlord or Tenant by a state, federal
or local governmental body charged with the establishment, regulation and
enforcement of occupational, health or safety standards for employers,
employees, landlords or tenants, then Tenant agrees, at its sole cost and
expense, to comply promptly with such standards or regulations. The judgment of
any court of competent jurisdiction or the admission of Tenant in any judicial
action, regardless of whether Landlord is a party thereto, that Tenant has
violated any of said governmental measures, shall be conclusive of that fact as
between Landlord and Tenant. Except as otherwise set forth above, Landlord shall
comply with all Applicable Laws relating to the Base Building, if and to the
extent (A) each such compliance with Applicable Laws obligation is not required
as a result of the misconduct, breach, fault or negligence of Tenant or any
Tenant Party, (B) Landlord’s failure to comply with such Applicable Laws would
prohibit Tenant from obtaining or maintaining a certificate of occupancy for the
Premises, or create a significant health hazard for Tenant’s employees, or would
unreasonably and materially affect (x) the operation of Tenant’s business from
the Premises, or (y) the safety of Tenant’s employees, and (C) is not the
responsibility of Tenant under this Lease. Landlord shall be permitted to
include in Operating Expenses any costs or expenses incurred by Landlord under
this Article 24 to the extent consistent with the terms of Section 4.2.4, above.

ARTICLE 25

LATE CHARGES

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee when due, then Tenant shall pay to
Landlord a late charge equal to four percent (4%) of the overdue amount plus any
attorneys’ fees incurred by Landlord by reason of Tenant’s failure to pay Rent
and/or other charges when due hereunder; provided, however, with regard to the
first such failure in any twelve (12) month period, Landlord will waive such
late charge to the extent Tenant cures such failure within five (5) days
following Tenant’s receipt of written notice from Landlord that the same was not
received when due. The late charge shall be deemed Additional Rent and the right
to require it shall be in addition to all of Landlord’s other rights and
remedies hereunder or at law and shall not be construed as liquidated damages or
as limiting Landlord’s remedies in any manner. In addition to the late charge
described above, any Rent or other amounts owing hereunder which are not paid
within ten (10) days after the date they are due shall bear interest from the
date when due until paid at the Interest Rate. For purposes of this Lease, the
“Interest Rate” shall be an annual rate equal to the lesser of (i) the annual
“Bank Prime Loan” rate cited in the Federal Reserve Statistical Release
Publication H.15(519), published weekly (or such other comparable index as
Landlord and Tenant shall reasonably agree upon if such rate ceases to be
published), plus four (4) percentage points, and (ii) the highest rate permitted
by Applicable Laws.

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-68-



--------------------------------------------------------------------------------

ARTICLE 26

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

26.1 Landlord’s Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant’s sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant’s part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.

26.2 Tenant’s Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, within thirty (30) days
after Tenant’s receipt from Landlord of statements therefor: (i) sums equal to
expenditures reasonably made and obligations reasonably incurred by Landlord in
connection with the remedying by Landlord of Tenant’s defaults pursuant to the
provisions of Section 26.1; (ii) sums equal to all losses, costs, liabilities,
damages and expenses referred to in Article 10 of this Lease; and (iii) sums
equal to all expenditures reasonably made and obligations reasonably incurred by
Landlord in collecting or attempting to collect the Rent or in enforcing or
attempting to enforce any rights of Landlord under this Lease or pursuant to
law, including, without limitation, all reasonable legal fees and other amounts
so expended. Tenant’s obligations under this Section 26.2 shall survive the
expiration or sooner termination of the Lease Term.

ARTICLE 27

ENTRY BY LANDLORD

Landlord reserves the right at all reasonable times (during Building Hours with
respect to items (i) and (ii) below) and upon at least one (1) business days’
prior notice to Tenant (except in the case of an emergency) to enter the
Premises to (i) inspect them; (ii) show the Premises to prospective purchasers,
or to current or prospective mortgagees, ground or underlying lessors or
insurers, or during the last six (6) months of the Lease Term, to prospective
tenants; (iii) post notices of nonresponsibility; or (iv) alter, improve or
repair the Premises or the Building, or for structural alterations, repairs or
improvements to the Building or the Building’s systems and equipment.
Notwithstanding anything to the contrary contained in this Article 27, Landlord
may enter the Premises at any time to (A) perform services required of Landlord,
including janitorial service; (B) take possession due to any default of this
Lease by Tenant (beyond the applicable notice and cure periods); and (C) perform
any covenants required to be performed under Applicable Laws. Landlord may make
any such entries without the abatement of Rent, except as otherwise provided in
this Lease, and may take such reasonable steps as required to accomplish the
stated purposes; provided, however, except for (x) emergencies, (y) repairs,
alterations, improvements or additions required by governmental or
quasi-governmental authorities or court order or decree, or (z) repairs which
are the obligation of Tenant hereunder, any such entry shall be performed in a
manner so as not to unreasonably interfere with Tenant’s use of the Premises and
shall be performed after normal business hours if reasonably practical. With
respect to items

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-69-



--------------------------------------------------------------------------------

(y) and (z) above, Landlord shall use commercially reasonable efforts to not
materially interfere with Tenant’s use of, or access to, the Premises. For each
of the above purposes, Landlord shall at all times have a key with which to
unlock all the doors in the Premises, excluding Tenant’s vaults, safes and
special security areas designated in advance by Tenant. In an emergency,
Landlord shall have the right to use any means that Landlord may deem proper to
open the doors in and to the Premises. Any entry into the Premises by Landlord
in the manner hereinbefore described shall not be deemed to be a forcible or
unlawful entry into, or a detainer of, the Premises, or an actual or
constructive eviction of Tenant from any portion of the Premises. No provision
of this Lease shall be construed as obligating Landlord to perform any repairs,
alterations or decorations except as otherwise expressly agreed to be performed
by Landlord herein. Landlord will exercise its rights pursuant to this
Article 27 in a manner so as to minimize any unreasonable interference with
Tenant’s use of the Premises.

Tenant may, by written notice to Landlord, designate portions of the Premises as
“Secured Areas” should Tenant require such areas for the purpose of securing
certain valuable property or confidential information. Landlord and Landlord’s
agents may not enter such Secured Areas, except in the event of an emergency.
Landlord shall not clean any area designated by Tenant as a Secured Area and
shall only maintain or repair such Secured Areas to the extent (i) such repair
or maintenance is required in order to maintain and repair the Building
Structure and/or the Building Systems; (ii) as required by Applicable Law, or
(iii) in response to specific requests by Tenant and in accordance with a
schedule reasonably designated by Tenant, subject to Landlord’s reasonable
approval, and provided that any such maintenance and/or repairs to the Secured
Areas by Landlord shall only be conducted by Landlord following Landlord’s prior
notice to Tenant providing Tenant with adequate time to relocate the property
and information contained in the Secured Areas and/or to designate an employee
of Tenant be present during Landlord’s entry into such Secured Areas.

ARTICLE 28

TENANT PARKING

Tenant shall be entitled to utilize without charge, and Landlord hereby
covenants to provide, commencing on the Lease Commencement Date and continuing
throughout the initial Lease Term and any renewal or extension thereof, the
amount of parking passes set forth in Section 9 of the Summary, which parking
passes shall pertain to the Project parking facility. Notwithstanding the
foregoing, Tenant shall be responsible for the full amount of any taxes imposed
by any governmental authority in connection with the renting of such parking
passes by Tenant or the use of the parking facility by Tenant. Tenant shall
abide by all rules and regulations of which Tenant has been given notice which
are prescribed from time to time for the orderly operation and use of the
parking facility where the parking passes are located, including any sticker or
other identification system established by Landlord, and Tenant shall use
commercially reasonable efforts to cause Tenant’s employees and visitors to
comply with such rules and regulations. Landlord specifically reserves the right
to change the size, configuration, design, layout and all other aspects of the
Project parking facility at any time and Tenant acknowledges and agrees that
Landlord may, without incurring any liability to Tenant and without any
abatement of Rent under this Lease, from time to time, temporarily close-off or
restrict access to the Project parking facility for purposes of permitting or
facilitating any such

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-70-



--------------------------------------------------------------------------------

construction, alteration or improvements; provided that Landlord shall provide
Tenant with reasonable substitute parking in such event, to the extent
reasonably necessary. Landlord may delegate its responsibilities hereunder to a
parking operator in which case such parking operator shall have all the rights
of control attributed hereby to the Landlord. The parking passes provided to
Tenant pursuant to this Article 28 are provided to Tenant solely for use by
Tenant’s own personnel, employees, agents, contractors, and invitees, and such
passes may not be transferred, assigned, subleased or otherwise alienated by
Tenant without Landlord’s prior approval. Tenant may validate visitor parking by
such method or methods as the Landlord may establish, at the validation rate
from time to time generally applicable to visitor parking; provided, however, if
Landlord elects, in Landlord’s sole and absolute discretion, to institute a
validation system in the Project’s parking facility, then Tenant shall be
entitled to receive from Landlord or any parking operator, at no additional
charge, an appropriate number of parking validations for its visitors on an
hourly basis.

ARTICLE 29

MISCELLANEOUS PROVISIONS

29.1 Terms; Captions. The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

29.2 Binding Effect. Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal representatives, successors
or assigns, provided this clause shall not permit any assignment by Tenant
contrary to the provisions of Article 14 of this Lease.

29.3 No Air Rights. No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease. If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under this Lease.

29.4 Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant nor in
any other way materially and adversely change the rights and obligations of
Tenant hereunder (except in a diminutive manner), then and in such event, Tenant
agrees that this Lease may be so modified and agrees to execute whatever
documents are reasonably required therefor (the “Modification Documents”) and to
deliver the same to Landlord within ten (10) days following a request therefor,
provided that Landlord shall (x) reimburse Tenant for any reasonable and actual
out-of-pocket attorneys’ fees actually incurred by Tenant in connection with its
review of such documents, and (y) use commercially

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-71-



--------------------------------------------------------------------------------

reasonable efforts to give Tenant advance notice of the pending arrival of the
proposed Modification Documents. At the request of Landlord or any mortgagee or
ground lessor, Tenant agrees to execute a short form of Lease and deliver the
same to Landlord within twenty (20) days following the request therefor.

29.5 Transfer of Landlord’s Interest. Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and Tenant agrees that in the event of any such transfer,
Landlord shall automatically be released from all liability under this Lease not
accrued as of the date of the transfer and Tenant agrees to look solely to such
transferee for the performance of Landlord’s obligations hereunder after the
date of transfer and such transferee shall be deemed to have fully assumed and
be liable for all obligations of this Lease to be performed by Landlord,
including the return of any Security Deposit, and Tenant shall attorn to such
transferee. Tenant further acknowledges that Landlord may assign its interest in
this Lease to a mortgage lender as additional security and agrees that such an
assignment shall not release Landlord from its obligations hereunder and that
Tenant shall continue to look to Landlord for the performance of its obligations
hereunder.

29.6 Prohibition Against Recording. Except as provided in Section 29.4 of this
Lease, neither this Lease, nor any memorandum, affidavit or other writing with
respect thereto, shall be recorded by Tenant or by anyone acting through, under
or on behalf of Tenant.

29.7 Landlord’s Title. Landlord’s title is and always shall be paramount to the
title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

29.8 Relationship of Parties. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.

29.9 Application of Payments. If Tenant is in default beyond the applicable
notice and cure period, Landlord shall have the right to apply payments received
from Tenant pursuant to this Lease, regardless of Tenant’s designation of such
payments, to satisfy any obligations of Tenant hereunder, in such order and
amounts as Landlord, in its sole discretion, may elect, it nevertheless being
acknowledged that Tenant may be free to make any such payments “under protest.”

29.10 Time of Essence. Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.

29.11 Partial Invalidity. If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

29.12 No Warranty. In executing and delivering this Lease, Tenant has not relied
on any representations, including, but not limited to, any representation as to
the amount of any item

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-72-



--------------------------------------------------------------------------------

comprising Additional Rent or the amount of the Additional Rent in the aggregate
or that Landlord is furnishing the same services to other tenants, at all, on
the same level or on the same basis, or any warranty or any statement of
Landlord which is not set forth herein or in one or more of the exhibits
attached hereto.

29.13 Landlord Exculpation. The liability of Landlord or the Landlord Parties to
Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord’s operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the net interest
of Landlord (following payment of any outstanding liens and/or mortgages,
whether attributable to sales or insurance proceeds or otherwise) in the Project
(including any insurance or rental proceeds which Landlord receives). Neither
Landlord, nor any of the Landlord Parties shall have any personal liability
therefor, and Tenant hereby expressly waives and releases such personal
liability on behalf of itself and all persons claiming by, through or under
Tenant. The limitations of liability contained in this Section 29.13 shall inure
to the benefit of Landlord’s and the Landlord Parties’ present and future
partners, beneficiaries, officers, directors, trustees, shareholders, agents and
employees, and their respective partners, heirs, successors and assigns. Under
no circumstances shall any present or future partner of Landlord (if Landlord is
a partnership), or trustee or beneficiary (if Landlord or any partner of
Landlord is a trust), have any liability for the performance of Landlord’s
obligations under this Lease. Notwithstanding any contrary provision herein,
neither Landlord nor the Landlord Parties shall be liable under any
circumstances for consequential damages (except in relation to any holdover by
Tenant) injury or damage to, or interference with, Tenant’s business, including
but not limited to, loss of profits, loss of rents or other revenues, loss of
business opportunity, loss of goodwill or loss of use, in each case, however
occurring.

29.14 Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties’ entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease. None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.

29.15 Right to Lease. Subject to the rights of Tenant set forth in Sections 1.3,
1.4, 1.5 and 2.2 of this Lease, Landlord reserves the absolute right to effect
such other tenancies in the Project as Landlord in the exercise of its sole
business judgment shall determine to best promote the interests of the Building
or Project. Tenant does not rely on the fact, nor does Landlord represent, that
any specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

29.16 Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, inability to obtain services, labor, or materials
or reasonable substitutes therefor, governmental actions, civil commotions, fire
or other casualty, and other causes beyond the reasonable control of the party
obligated to perform, except with respect to the obligations imposed with regard
to Rent and other charges to be paid by Tenant pursuant to this Lease

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-73-



--------------------------------------------------------------------------------

(collectively, a “Force Majeure”), notwithstanding anything to the contrary
contained in this Lease, shall excuse the performance of such party for a period
equal to any such prevention, delay or stoppage and, therefore, if this Lease
specifies a time period for performance of an obligation of either party, that
time period shall be extended by the period of any delay in such party’s
performance caused by a Force Majeure.

29.17 Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and for
all those claiming under Tenant, any and all rights now or hereafter existing to
redeem by order or judgment of any court or by any legal process or writ,
Tenant’s right of occupancy of the Premises after any termination of this Lease.

29.18 Notices. All notices, demands, statements, designations, approvals or
other communications (collectively, “Notices”) given or required to be given by
either party to the other hereunder or by law shall be in writing, shall be
(A) sent by United States certified or registered mail, postage prepaid, return
receipt requested (“Mail”), (B) transmitted by telecopy, if such telecopy is
promptly followed by a Notice sent by Mail, (C) delivered by a nationally
recognized overnight courier, or (D) delivered personally. Any Notice shall be
sent, transmitted, or delivered, as the case may be, to Tenant at the
appropriate address set forth in Section 10 of the Summary, or to such other
place as Tenant may from time to time designate in a Notice to Landlord, or to
Landlord at the addresses set forth below, or to such other places as Landlord
may from time to time designate in a Notice to Tenant. Any Notice will be deemed
given (i) three (3) days after the date it is posted if sent by Mail, (ii) the
date the telecopy is transmitted, (iii) the date the overnight courier delivery
is made, or (iv) the date personal delivery is made or attempted to be made. If
Tenant is notified of the identity and address of Landlord’s mortgagee or ground
or underlying lessor, Tenant shall give to such mortgagee or ground or
underlying lessor written notice of any default by Landlord under the terms of
this Lease by registered or certified mail, and such mortgagee or ground or
underlying lessor shall be given the same opportunity afforded to Landlord under
the TCCs of this Lease to cure such default prior to Tenant’s exercising any
remedy available to Tenant. As of the date of this Lease, any Notices to
Landlord must be sent, transmitted, or delivered, as the case may be, to the
following addresses:

Kilroy Realty Corporation

12200 West Olympic Boulevard

Suite 200

Los Angeles, California 90064

Attention: Legal Department

with copies to:

Kilroy Realty Corporation

12200 West Olympic Boulevard, Suite 200

Los Angeles, California 90064

Attention: Mr. John Fucci

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-74-



--------------------------------------------------------------------------------

and

Kilroy Realty Corporation

3611 Valley Centre Drive, Suite 550

San Diego, California 92130

Attention: Mr. Brian Galligan

and

Allen Matkins Leck Gamble Mallory & Natsis LLP

1901 Avenue of the Stars, Suite 1800

Los Angeles, California 90067

Attention: Anton N. Natsis, Esq.

29.19 Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

29.20 Authority. Tenant hereby represents and warrants that Tenant is a duly
formed and existing entity qualified to do business in California and that
Tenant has full right and authority to execute and deliver this Lease and that
each person signing on behalf of Tenant is authorized to do so. In such event,
Tenant shall, within ten (10) days after execution of this Lease, deliver to
Landlord satisfactory evidence of such authority and, if a corporation, upon
demand by Landlord, also deliver to Landlord satisfactory evidence of (i) good
standing in Tenant’s state of incorporation and (ii) qualification to do
business in California.

29.21 Attorneys’ Fees. In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

29.22 Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed and
enforced in accordance with the laws of the State of California. IN ANY ACTION
OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I) THE
JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, (II) SERVICE
OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN THE INTEREST
OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR
SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE
PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY
REMEDY.

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-75-



--------------------------------------------------------------------------------

29.23 Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

29.24 Broker. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate broker specified in
Section 12 of the Summary (the “Broker”), and that they know of no other real
estate broker or agent who is entitled to a commission in connection with this
Lease. Landlord shall pay the Broker pursuant to the terms of separate
commission agreements. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys’ fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Broker, occurring by, through, or
under the indemnifying party.

29.25 Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
except as otherwise set forth in this Lease, Tenant shall not be entitled to
make any repairs or perform any acts hereunder at Landlord’s expense or to any
setoff of the Rent or other amounts owing hereunder against Landlord.

29.26 Project or Building Name and Signage. Landlord shall have the right at any
time to change the name of the Project or Building and to install, affix and
maintain any and all signs on the exterior and on the interior of the Project or
Building as Landlord may, in Landlord’s sole discretion, desire. Tenant shall
not use the name of the Project or Building or use pictures or illustrations of
the Project or Building in advertising or other publicity or for any purpose
other than as the address of the business to be conducted by Tenant in the
Premises, without the prior written consent of Landlord.

29.27 Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.

29.28 Confidentiality. Tenant and Landlord acknowledge that the content of this
Lease and any related documents are confidential information. Except as required
by law (including, but not limited to, a valid order of a court or other
governmental body or as otherwise required by law, or the requirements of the
Securities and Exchange Commission (SEC) which apply to Landlord or Tenant, as
applicable), Tenant and Landlord shall keep such confidential information
strictly confidential and shall not disclose such confidential information to
any person or entity other than Tenant’s or Landlord’s employees, their
financial, legal, and space planning consultants and/or prospective lenders or
purchasers of their respective businesses or any part thereof (provided such
third parties agree to maintain the confidential information strictly
confidential). Moreover, Landlord has advised Tenant that Landlord is the
operating partnership of Kilroy Realty Corporation (“KRC”), a public company
whose shares of stock are listed on the New York Stock Exchange, and Landlord
and KRC are subject to the jurisdiction of

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-76-



--------------------------------------------------------------------------------

the Federal Securities and Exchange Commission, among other governmental
regulatory agencies. Landlord and KRC are obligated to regularly provide KRC’s
shareholders and the regulatory agencies with financial information concerning
the Landlord and/or KRC, which information may include summaries of financial
information concerning leases, rents, costs and results of operations of its
real estate business, including any rents or results of operations affected by
this Lease. The financial consequences of this Lease and summaries of
information contained in this Lease may be disclosed by Landlord and/or KRC as a
part of the Landlord’s and/or KRC’s compliance with governmental and regulatory
requirements. Such action by Landlord or KRC shall be and is hereby permitted.
In addition, the terms of this Section 29.28 shall not apply to any information
(a) that has been or which becomes publicly known, through no wrongful act of
either party; (b) which is rightfully received from a third party who is under
no obligation of confidence to Landlord or Tenant (as the case may be); or
(c) which is independently developed by Landlord or Tenant without resort to the
information that has been disclosed pursuant to this Lease. Notwithstanding any
provision to the contrary contained herein, Landlord may, at any time following
the full execution of this Lease, issue a press release or series of press
releases stating that this Lease has been executed and the general details of
this Lease (e.g., the approximate square footage, the approximate total Base
Rent anticipated to be derived by Kilroy over the course of this Lease, etc.).

29.29 Intentionally Omitted.

29.30 Building Renovations. It is specifically understood and agreed that
Landlord has made no representation or warranty to Tenant and has no obligation
and has made no promises to alter, remodel, improve, renovate, repair or
decorate the Premises, Building, or any part thereof and that no representations
respecting the condition of the Premises or the Building have been made by
Landlord to Tenant except as specifically set forth herein or in the Work
Letter. However, Tenant hereby acknowledges that Landlord is currently
renovating or may during the Lease Term renovate, improve, alter, or modify
(collectively, the “Renovations”) the Project, the Building and/or the Premises
including without limitation the parking structure, common areas, systems and
equipment, roof, and structural portions of the same, and in connection with any
Renovations, Landlord may, among other things, temporarily erect scaffolding or
other necessary structures in the Building, limit or eliminate access to
portions of the Project, including portions of the common areas, or perform work
in the Building, which work may create noise, dust or leave debris in the
Building. Tenant hereby agrees that such Renovations and Landlord’s actions in
connection with such Renovations shall in no way constitute a constructive
eviction of Tenant nor entitle Tenant to any abatement of Rent. Landlord shall
have no responsibility or for any reason be liable to Tenant for any direct or
indirect injury to or interference with Tenant’s business arising from the
Renovations, nor shall Tenant be entitled to any compensation or damages from
Landlord for loss of the use of the whole or any part of the Premises or of
Tenant’s personal property or improvements resulting from the Renovations or
Landlord’s actions in connection with such Renovations, or for any inconvenience
or annoyance occasioned by such Renovations or Landlord’s actions. Landlord
shall perform such Renovations in compliance with the terms of this Lease,
including, without limitation, the terms of Section 1.1.3, and shall use
commercially reasonable efforts to have all such work performed on a continuous
basis, and once started, to be completed reasonably expeditiously, with such
work being organized and conducted in a manner which will minimize any
interference to Tenant’s business operations in the Premises.

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-77-



--------------------------------------------------------------------------------

29.31 No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys’ fees
and costs, arising from Tenant’s breach of this warranty and representation.

29.32 Communications and Computer Lines. Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables (collectively, the
“Lines”) at the Project in or serving the Premises, provided that (i) Tenant
shall obtain Landlord’s prior written consent (not to be unreasonably withheld,
conditioned, or delayed), use an experienced and qualified contractor approved
in writing by Landlord, and comply with all of the other provisions of
Articles 7 and 8 of this Lease, (ii) an acceptable number of spare Lines and
space for additional Lines shall be maintained for existing and future occupants
of the Project, as determined in Landlord’s reasonable opinion, (iii) the Lines
therefor (including riser cables) shall be (x) appropriately insulated to
prevent excessive electromagnetic fields or radiation, (y) surrounded by a
protective conduit reasonably acceptable to Landlord, and (z) identified in
accordance with the “Identification Requirements,” as that term is set forth
hereinbelow, (iv) any new or existing Lines servicing the Premises shall comply
with all applicable governmental laws and regulations, (v) as a condition to
permitting the installation of new Lines, Landlord may require Tenant to remove
existing Lines located in or serving the Premises and repair any damage in
connection with such removal, and (vi) Tenant shall pay all costs in connection
therewith. All Lines shall be clearly marked with adhesive plastic labels (or
plastic tags attached to such Lines with wire) to show Tenant’s name, suite
number, telephone number and the name of the person to contact in the case of an
emergency (A) every four feet (4’) outside the Premises (specifically including,
but not limited to, the electrical room risers and other Common Areas), and
(B) at the Lines’ termination point(s) (collectively, the “Identification
Requirements”). Upon the expiration of the Lease Term, or immediately following
any earlier termination of this Lease, and upon Landlord’s request, Tenant
shall, at Tenant’s sole cost and expense, remove all Lines installed by Tenant,
and repair any damage caused by such removal. In the event that Tenant fails to
complete such removal and/or fails to repair any damage caused by the removal of
any Lines, Landlord may do so and may charge the cost thereof to Tenant.
Landlord reserves the right to require that Tenant remove any Lines located in
or serving the Premises which are installed in violation of these provisions, or
which are at any time (1) are in violation of any Applicable Laws, (2) are
inconsistent with then-existing industry standards (such as the standards
promulgated by the National Fire Protection Association (e.g., such
organization’s “2002 National Electrical Code”)), or (3) otherwise represent a
dangerous or potentially dangerous condition.

29.33 Hazardous Substances.

29.33.1 Definitions. For purposes of this Lease, the following definitions shall
apply: “Hazardous Material(s)” shall mean any solid, liquid or gaseous substance
or material that is described or characterized as a toxic or hazardous
substance, waste, material, pollutant, contaminant or infectious waste, or any
matter that in certain specified quantities would be injurious to the public
health or welfare, or words of similar

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-78-



--------------------------------------------------------------------------------

import, in any of the “Environmental Laws,” as that term is defined below, or
any other words which are intended to define, list or classify substances by
reason of deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, toxicity or reproductive toxicity and includes, without
limitation, asbestos, petroleum (including crude oil or any fraction thereof,
natural gas, natural gas liquids, liquefied natural gas, or synthetic gas usable
for fuel, or any mixture thereof), petroleum products, polychlorinated
biphenyls, urea formaldehyde, radon gas, nuclear or radioactive matter, medical
waste, soot, vapors, fumes, acids, alkalis, chemicals, microbial matters (such
as molds, fungi or other bacterial matters), biological agents and chemicals
which may cause adverse health effects, including but not limited to, cancers
and /or toxicity. “Environmental Laws” shall mean any and all federal, state,
local or quasi-governmental laws (whether under common law, statute or
otherwise), ordinances, decrees, codes, rulings, awards, rules, regulations or
guidance or policy documents now or hereafter enacted or promulgated and as
amended from time to time, in any way relating to (i) the protection of the
environment, the health and safety of persons (including employees), property or
the public welfare from actual or potential release, discharge, escape or
emission (whether past or present) of any Hazardous Materials or (ii) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of any Hazardous Materials.

29.33.2 Compliance with Environmental Laws. Landlord covenants that during the
Lease Term, Landlord shall comply with all Environmental Laws in accordance
with, and as required by, the TCCs of Article 24 of this Lease. Tenant
represents and warrants that, except as herein set forth, it will not use, store
or dispose of any Hazardous Materials in or on the Premises. However,
notwithstanding the preceding sentence, Landlord agrees that Tenant may use,
store and properly dispose of commonly available household cleaners and
chemicals to maintain the Premises and Tenant’s routine office operations (such
as printer toner and copier toner) (hereinafter the “Permitted Chemicals”).
Landlord and Tenant acknowledge that any or all of the Permitted Chemicals
described in this paragraph may constitute Hazardous Materials. However, Tenant
may use, store and dispose of same, provided that in doing so, Tenant fully
complies with all Environmental Laws. In addition, to the current actual
knowledge of Ms. Anna Orlando (Portfolio Manager for Landlord applicable to the
Project), without any personal liability accruing to such individual and without
investigation, there exists no Hazardous Materials on, in or under the Project,
or any portion thereof, in violation of any Environmental Laws and Landlord has
not, as of the date of this Lease, received any written notice of a violation of
any Environmental Laws from any applicable governmental agency (including the
City of San Diego and the State of California).

29.33.3 Landlord’s Right of Environmental Audit. Landlord may, upon reasonable
notice to Tenant, be granted access to and enter the Premises no more than once
annually to perform or cause to have performed an environmental inspection, site
assessment or audit. Such environmental inspector or auditor may be chosen by
Landlord, in its sole discretion, and be performed at Landlord’s sole expense.
To the extent that the report prepared upon such inspection, assessment or
audit, indicates the presence of Hazardous Materials in violation of
Environmental Laws, or provides recommendations or suggestions to prohibit the
release, discharge, escape or emission of any Hazardous Materials at, upon,
under or within the Premises, or to comply with any Environmental Laws, Tenant
shall promptly, at Tenant’s sole expense, comply with such recommendations or
suggestions, including, but not limited to performing such additional
investigative or subsurface investigations or remediation(s) as recommended by
such

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-79-



--------------------------------------------------------------------------------

inspector or auditor. Notwithstanding the above, if at any time, Landlord has
actual notice or reasonable cause to believe that Tenant has violated, or
permitted any violations of any Environmental Law, then Landlord will be
entitled to perform its environmental inspection, assessment or audit at any
time, notwithstanding the above mentioned annual limitation, and Tenant must
reimburse Landlord for the cost or fees incurred for such as Additional Rent.

29.33.4 Indemnifications. Landlord agrees to indemnify, defend, protect and hold
harmless the Tenant Parties from and against any liability, obligation, damage
or costs, including without limitation, attorneys’ fees and costs, resulting
directly or indirectly from any use, presence, removal or disposal of any
Hazardous Materials to the extent such liability, obligation, damage or costs
was a result of actions caused or permitted by Landlord or a Landlord Party.
Tenant agrees to indemnify, defend, protect and hold harmless the Landlord
Parties from and against any liability, obligation, damage or costs, including
without limitation, attorneys’ fees and costs, resulting directly or indirectly
from any use, presence, removal or disposal of any Hazardous Materials or breach
of any provision of this section, to the extent such liability, obligation,
damage or costs was a result of actions caused or permitted by Tenant or a
Tenant Party.

29.34 Fitness Center. Landlord may, from time to time in its sole discretion,
maintain an exercise facility at the Project (the “Fitness Center”) for use, on
a non-exclusive basis, by the occupants of the Project and any other individuals
approved by Landlord. So long as Tenant is not in material economic default
pursuant to the terms of this Lease (beyond the applicable notice and cure
periods), Tenant and its employees (in such capacity, the “Fitness Center
Users”) are hereby permitted to use the Fitness Center, provided that such
Fitness Center Users execute Landlord’s standard waiver of liability and release
form, and otherwise satisfy the conditions identified hereinbelow. Landlord
shall have the right at any time to require that a new standard waiver of
liability and release form be signed by any of the Fitness Center Users as a
condition of any further use of the Fitness Center by any of the Fitness Center
Users. The use of the Fitness Center shall be subject to the reasonable rules
and regulations (including rules regarding hours of use) established from time
to time by Landlord for the Fitness Center. Landlord and Tenant acknowledge that
the use of the Fitness Center by the Fitness Center Users shall be at their own
risk and that the terms and provisions of Article 10 of this Lease shall apply
to the use of the Fitness Center by the Fitness Center Users or the use of any
equipment located therein by the Fitness Center Users (whether or not
authorized), whether or not such persons have properly executed Landlord’s
standard form waiver of liability and release form. Tenant shall be solely
responsible for the proper use of the Fitness Center and the equipment located
therein by the Fitness Center Users. Tenant agrees and acknowledges that
Landlord shall provide no supervision of use of the Fitness Center made by the
Fitness Center Users. In the event that Tenant becomes aware of any defect,
damage to or other problem with the equipment in the Fitness Center, or any
other unsafe condition in the Fitness Center, Tenant shall immediately notify
Landlord in writing of such condition. Tenant acknowledges that the provisions
of this Section 29.34 shall not be deemed to be a representation by Landlord
that Landlord shall continuously maintain the Fitness Center (or any other
fitness facility) throughout the Lease Term, and Landlord shall have the right,
in Landlord’s sole and absolute discretion, to expand, contract, eliminate or
otherwise modify the Fitness Center. No expansion, contraction, elimination or
modification of the Fitness Center, and no termination of Tenant’s or the
Fitness Center Users’ rights to the Fitness Center shall entitle Tenant to an
abatement or reduction in

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-80-



--------------------------------------------------------------------------------

Rent, constitute a constructive eviction, or result in an event of default by
Landlord under this Lease; provided, however, that to the extent that Tenant’s
use of the Fitness Center is terminated (other than on a temporary basis), the
Direct Expenses for the Base Year shall be adjusted as appropriate to account
for any new use of the space. Any and all fees, costs and expenses relating to
operating, managing, owning and maintaining the Fitness Center shall be included
as part of Operating Expenses.

29.35 Water Sensors. As part of the Improvements to be constructed by Landlord
pursuant to the Work Letter, Landlord shall be responsible for the initial
installation of web-enabled wireless water leak sensor devices designed to alert
the Tenant on a twenty-four (24) hour seven (7) day per week basis if a water
leak is occurring in the Premises (which water sensor device(s) located in the
Premises shall be referred to herein as “Water Sensors”). The Water Sensors
shall be initially installed by Landlord in any areas in the Premises where
water is initially contemplated to be utilized (such as sinks, pipes, faucets,
water heaters, coffee machines, ice machines, water dispensers and water
fountains), and Tenant shall be responsible for the installation of Water
Sensors in any such areas where water is subsequently utilized (i.e., those not
contemplated by the initial build-out) and in reasonable locations that may be
designated from time to time by Landlord (the “Sensor Areas”). In connection
with any Alterations affecting or relating to any Sensor Areas, Landlord may
require Water Sensors to be installed or updated in Landlord’s sole but
reasonable discretion. With respect to the installation of any such Water
Sensors, Tenant shall obtain Landlord’s prior written consent, use an
experienced and qualified contractor reasonably designated by Landlord, and
comply with all of the other provisions of Article 8 of this Lease. Tenant
shall, at Tenant’s sole cost and expense, pursuant to Article 7 of this Lease
keep any Water Sensors located in the Premises (whether installed by Tenant or
someone else) in good working order, repair and condition at all times during
the Lease Term and comply with all of the other provisions of Article 7 of this
Lease. Subject to Landlord’s obligations in the Work Letter, Landlord has
neither an obligation to monitor, repair or otherwise maintain the Water
Sensors, nor an obligation to respond to any alerts it may receive from the
Water Sensors or which may be generated from the Water Sensors. Upon the
expiration of the Lease Term, or immediately following any earlier termination
of this Lease, Tenant shall have no obligation to remove such water sensors and
Tenant shall leave the Water Sensors in place together with all necessary user
information such that the same may be used by a future occupant of the Premises
(e.g., the water sensors shall be unblocked and ready for use by a third-party).
If Tenant is required to remove the Water Sensors pursuant to the foregoing and
Tenant fails to complete such removal and/or fails to repair any damage caused
by the removal of any Water Sensors, Landlord may do so and may charge the cost
thereof to Tenant.

29.36 LEED Certification. Landlord may, in Landlord’s sole and absolute
discretion, elect to apply to obtain or maintain a LEED certification for the
Project (or portion thereof), or other applicable certification in connection
with Landlord’s sustainability practices for the Project (as such sustainability
practices are to be determined by Landlord, in its sole and absolute discretion,
from time to time). In the event that Landlord elects to pursue such an
aforementioned certification, Tenant shall, at Tenant’s sole cost and expense,
reasonably cooperate with the Landlord’s efforts in connection therewith and
provide Landlord with any non-proprietary documentation it may need in order to
obtain or maintain the aforementioned certification (which cooperation may
include, but shall not be limited to, Tenant complying with

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-81-



--------------------------------------------------------------------------------

certain standards pertaining to the purchase of materials used in connection
with any Alterations or improvements undertaken by the Tenant in the Project,
the sharing of documentation pertaining to any Alterations or improvements
undertaken by Tenant in the Project with Landlord, and the sharing of Tenant’s
billing information pertaining to trash removal and recycling related to
Tenant’s operations in the Project); provided, however, in no event shall Tenant
be required to incur any additional costs (other than nominal costs) in
connection with the foregoing.

29.37 Utility Billing Information. Tenant will be permitted to contract directly
for the provision of electricity services to the Premises with the third-party
provider thereof, and upon Landlord’s reasonable request, Tenant shall permit
Landlord to contact the applicable utility company on Tenant’s behalf in order
to obtain copies of the invoices for such items from the applicable provider,
and Tenant shall promptly cooperate with Landlord in connection therewith (which
cooperation may include, but shall not be limited to, contacting the utility
company itself or signing such paperwork as necessary in order for Landlord to
obtain the relevant invoices). If Tenant is permitted to contract directly for
the provision of gas and/or water services to the Premises with the third-party
provider thereof (in Landlord’s sole and absolute discretion), and upon
Landlord’s reasonable request, Tenant shall provide Landlord with copies of the
invoices for such items from the applicable provider.

29.38 Green Cleaning/Recycling. To the extent a “green cleaning program” and/or
a recycling program is implemented by Landlord in the Building and/or Project
(each in Landlord’s sole and absolute discretion), Tenant shall comply with the
provisions of each of the foregoing programs (e.g., Tenant shall separate waste
appropriately so that it can be efficiently processed by Landlord’s particular
recycling contractors); provided, however, in no event shall Tenant be required
to incur any additional costs (other than nominal costs) as a result of such
program.

29.39 FF&E. Promptly following Tenant’s execution and delivery of this Lease
(i) Tenant shall execute and deliver a Bill of Sale in a form materially
consistent with that attached hereto as Exhibit I (the “Bill of Sale”), and
(ii) Tenant shall deliver to Landlord consideration in the amount set forth
therein to Landlord, and following Landlord’s receipt of the foregoing items,
Landlord shall deliver the “FF&E” (as the same is listed and described in the
Bill of Sale) to Tenant in the condition set forth in the Bill of Sale. Landlord
shall execute the Bill of Sale at the time Landlord executes this Lease or
promptly thereafter. Landlord acknowledges and agrees that Landlord shall
reimburse Tenant for any costs and expenses incurred by Tenant to relocate the
FF&E to the first (1st) floor of the Building and shall store the FF&E on the
first (1st) floor of the Building at no charge to Tenant until such time as
Tenant relocates the FF&E to the Premises, at Tenant’s cost and expense, upon
Tenant’s occupancy of the same.

29.40 Replacing the Carpeting in the Common Area Corridor on the Fifth
(5th) Floor. In the event that Tenant leases Suite 525, whether as part of the
First Refusal Space, the First Offer Space or otherwise, and Tenant elects not
to capture the common area corridor identified on Exhibit A-3 attached hereto
(the “5th Floor Common Area Corridor”) as part of the usable square footage of
Suite 525, Landlord shall, on a one-time basis at Landlord’s expense (and not as
part of any improvement allowance granted to Tenant in connection with its
leasing of Suite 525), prior to Tenant’s occupancy of Suite 525, install new
Building-standard carpet in such 5th Floor Common Area Corridor reasonably
consistent with the carpet located in the other

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-82-



--------------------------------------------------------------------------------

common area corridors located in the Building or the carpet located in portion
of the Premises located on the fifth (5th) floor of the Building (as determined
by Landlord).

[Signatures follow on next page]

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-83-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

“LANDLORD”:  

KILROY REALTY, L.P.,

a Delaware limited partnership

BY:   Kilroy Realty Corporation, a Maryland corporation, general partner   By:  
/s/ A. Christian Krogh   Name:   A. Christian Krogh   Its:   VP, Asset
Management       By:   /s/ John T. Fucci   Name:   John T. Fucci   Its:   Sr.
VP, Asset Management    

 

“TENANT”:

 

SANTARUS, INC.,

a Delaware corporation

By:   /s/ Gerald T Proehl Name:   Gerald Proehl Its:   President & CEO     By:  
/s/ DP Crawford Name:   Debra Crawford Its:   Sr. VP & CFO    

*NOTE:

If Tenant is a California corporation, then one of the following alternative
requirements must be satisfied:

(A) This Lease must be signed by two (2) officers of such corporation: one being
the chairman of the board, the president or a vice president, and the other
being the secretary, an assistant secretary, the chief financial officer or an
assistant treasurer. If one (1) individual is signing in two (2) of the
foregoing capacities, that individual must identify the two (2) capacities.

(B) If the requirements of (A) above are not satisfied, then Tenant shall
deliver to Landlord evidence in a form reasonably acceptable to Landlord that
the signatory(ies) is (are) authorized to execute this Lease.

If Tenant is a corporation incorporated in a state other than California, then
Tenant shall deliver to Landlord evidence in a form reasonably acceptable to
Landlord that the signatory(ies) is (are) authorized to execute this Lease.

 

KILROY REALTY

KILROY CENTRE DEL MAR

[Santarus, Inc.]

 

-84-